EXHIBIT 10.2
EXECUTION VERSION

 
SECOND AMENDMENT
dated as of August 12, 2016
among
LAS VEGAS SANDS, LLC,
as Borrower
GUARANTORS PARTY HERETO,
LENDERS PARTY HERETO,
and
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent

--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, BARCLAYS BANK PLC, BNP PARIBAS
SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., FIFTH THIRD BANK,
GOLDMAN SACHS BANK USA and MERRILL LYNCH, PIERCE FENNER & SMITH
INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,
BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL
MARKETS INC., FIFTH THIRD BANK, GOLDMAN SACHS BANK USA, and
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,
 
as Syndication Agents,
and
MORGAN STANLEY SENIOR FUNDING, INC. and
SUMITOMO MITSUI BANKING CORPORATION,
as Senior Managing Agents


--------------------------------------------------------------------------------

SECOND AMENDMENT dated as of August 12, 2016 (this “Amendment”), to the Second
Amended and Restated Credit and Guaranty Agreement dated as of December 19, 2013
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), among LAS VEGAS SANDS, LLC, a Nevada limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto and The Bank of Nova Scotia, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and as collateral agent
(in such capacity, the “Collateral Agent”).
A.            Pursuant to the Existing Credit Agreement, the Lenders (as defined
therein, the “Existing Lenders”) have extended credit to the Borrower in an
aggregate amount equal to $3,500,000,000, consisting of (i) $2,250,000,000
original aggregate principal amount of Term B Loans and (ii) $1,250,000,000
aggregate principal amount of Revolving Commitments (as defined in the Existing
Credit Agreement) (the “Existing Revolving Commitments” and any Revolving Loans
(as defined in the Existing Credit Agreement) made thereunder, the “Existing
Revolving Loans”).
B.            The Borrower has requested that the Existing Credit Agreement be
amended as provided in Section 1 hereof to establish Replacement Revolving
Commitments and Replacement Revolving Loans pursuant to Section 2.24(l) of the
Existing Credit Agreement.
C.            Upon the Second Amendment Effective Date, the terms of the
outstanding Existing Revolving Commitments of each Existing Lender that approves
this Amendment and offers to replace its Existing Revolving Commitments and
Existing Revolving Loan (if any) with Initial Revolving Commitments and Initial
Revolving Loans (as such terms are defined in the Amended Credit Agreement (as
defined below)) by executing and delivering to the Administrative Agent (or its
counsel), on or prior to the Delivery Time, a signature page to this Amendment
designating itself as a “Continuing Revolving Lender” (each Existing Lender with
an Existing Revolving Commitment that does not so designate itself, being
referred to herein as a “Declining Revolving Lender”) will be modified as set
forth herein.
D.        All capitalized terms used but not defined herein shall have the
meanings given them in the Amended Credit Agreement (as defined below).
Accordingly, the parties hereto hereby agree as follows:
SECTION 1.              Amendment of the Existing Credit Agreement.  Effective
as of the Second Amendment Effective Date:
(a)        the Existing Credit Agreement (other than the appendices, schedules
and exhibits thereto) is hereby amended in accordance with Exhibit A hereto (i)
by deleting each term thereof which is lined out and (ii) by inserting each term
thereof which is double underlined, in each case in the place where such term
appears therein (the Existing Credit Agreement, as so amended, together with
Amended Appendix A-4 (as defined below), being referred to as the “Amended
Credit Agreement”); and
(b)        Appendix A-4 to the Existing Credit Agreement is hereby amended and
restated in its entirety by Appendix A-4 attached as Exhibit B hereto (“Amended
Appendix A-4”).

--------------------------------------------------------------------------------

 
SECTION 2.             Revolving Commitments.  Subject to the terms and
conditions set forth herein and in the Amended Credit Agreement, as of the
Second Amendment Effective Date, each Continuing Revolving Lender agrees (i)
that its Initial Revolving Commitment shall be equal to the amount set forth
next to its name in Amended Appendix A-4, (ii) that its Existing Revolving
Commitment shall be replaced in full by such Initial Revolving Commitment, (iii)
that it shall make to the Borrower Initial Revolving Loans pursuant to Section
2.2 of the Amended Credit Agreement and (iv) to all other terms of this
Amendment and the Amended Credit Agreement.  On the Second Amendment Effective
Date, the Existing Revolving Commitments and Existing Revolving Loans (if any)
shall be terminated and repaid in full in cash in accordance with Section 2.13
of the Existing Credit Agreement and Section 4 of this Amendment. For the
avoidance of doubt, the Initial Revolving Commitments and Initial Revolving
Loans shall constitute a new, single Class of Revolving Commitments and
Revolving Loans for all purposes of the Amended Credit Agreement.
SECTION 3.             New Lenders.  Subject to the terms and conditions set
forth herein and in the Amended Credit Agreement, as of the Second Amendment
Effective Date, each Lender party hereto that is not an Existing Lender (each
such Lender, a “New Lender” and collectively, the “New Lenders”), agrees to (i)
provide an Initial Revolving Commitment equal to the amount set forth next to
its name in Amended Appendix A-4, (ii) make to the Borrower Initial Revolving
Loans pursuant to Section 2.2 of the Amended Credit Agreement, (iii) assume all
rights and obligations of a Revolving Lender and a Lender under the Amended
Credit Agreement and (iv) all other terms of this Amendment and the Amended
Credit Agreement.
SECTION 4.             Commitment Termination and Prepayments; Letters of
Credit.  (a)  The Existing Revolving Commitments shall be (i) replaced in full
by the Initial Revolving Commitments in accordance with Section 2.24(l) of the
Existing Credit Agreement and (ii) terminated effective as of the occurrence of
the Second Amendment Effective Date (the “Commitment Termination”).
(b)        On the Second Amendment Effective Date, the Borrower shall prepay in
full the Existing Revolving Loans (if any), together with all accrued and unpaid
fees and interest (the “Prepayment”).
(c)        The Letters of Credit outstanding under the Existing Credit Agreement
immediately prior to the Second Amendment Effective Date shall remain
outstanding under the Amended Credit Agreement and the participations therein
shall be reallocated on the Second Amendment Effective Date in accordance with
Section 2.24(n) of the Existing Credit Agreement.
SECTION 5.             Fees.  The Borrower agrees to pay to the Administrative
Agent, on the Second Amendment Effective Date, the fees set forth in the Amended
and Restated Commitment Letter dated as of August 9, 2016 (the “Commitment
Letter”) between the Borrower and the Arrangers (as defined in the Commitment
Letter, the “Arrangers”) and the confidential fee letter dated as of August 9,
2016 between the Borrower and the Arrangers.

--------------------------------------------------------------------------------



SECTION 6.             Representations and Warranties.  To induce the other
parties hereto to enter into this Amendment, the Borrower represents and
warrants to each of the other parties hereto, that: (a) the representations and
warranties set forth in Section 4 of the Amended Credit Agreement and the other
Credit Documents are true, correct and complete in all material respects on and
as of the date hereof (or, with respect to any representations or warranties
that are themselves modified or qualified by materiality or a “Material Adverse
Effect” standard, such representations or warranties are true, correct and
complete in all respects on and as of the date hereof), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they were true, correct and complete in all material respects as of
such earlier date (or, with respect to any representations or warranties that
are themselves modified or qualified by materiality or a “Material Adverse
Effect” standard, such representations or warranties were true, correct and
complete in all respects as of such earlier date) and (b) after giving effect to
this Amendment, no Potential Event of Default or Event of Default has occurred
and is continuing.
SECTION 7.             Effectiveness.  This Amendment and the Amended Credit
Agreement shall become effective as of the first date (the “Second Amendment
Effective Date”) that each of the following conditions have been satisfied:
(a)        The Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(i) the Borrower, (ii) the Guarantors, (iii) the New Lenders, (iv) the
Administrative Agent, (v) the Collateral Agent, (vi) the Swing Line Lender,
(vii) the Issuing Lender and (viii) each Continuing Revolving Lender.
(b)        The Borrower shall have paid (i) to the Administrative Agent, the
fees payable on the Second Amendment Effective Date referred to in Section 5,
(ii) to the Administrative Agent and to the Arrangers, all fees and other
amounts due and payable to them on or prior to the Second Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower in
connection with this Amendment and (iii) to each Revolving Lender under the
Amended Credit Agreement, the fees set forth in Exhibit C hereto.
(c)        The Borrower shall have made the Prepayment and the Commitment
Termination, and shall have paid all amounts required to be paid by it in
connection therewith.
SECTION 8.             Reaffirmation.  Each of the Borrower and the Guarantors,
by its signature below, hereby (a) confirms its respective guarantees, pledges
and grants of security interests, as applicable, under each of the Credit
Documents to which it is a party, and agrees that, notwithstanding the
effectiveness of this Amendment or the Amended Credit Agreement, such
guarantees, pledges and grants of security interests shall continue to be in
full force and effect and shall continue to accrue to the benefit of the Lenders
and the Secured Parties and (b) confirms that all of the representations and
warranties made by it contained in the Amended Credit Agreement and each of the
other Credit Documents are true, correct and complete in

--------------------------------------------------------------------------------

 
all material respects on and as of the Second Amendment Effective Date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they were true, correct and complete in all material
respects as of such earlier date.
 
SECTION 9.             Effect of Amendment.  (a)  All references in the other
Credit Documents to the Existing Credit Agreement shall be deemed to refer
without further amendment to the Amended Credit Agreement.
(b)        Except as expressly provided with respect to the Prepayment and the
Commitment Termination, neither this Amendment nor the effectiveness of the
Amended Credit Agreement shall extinguish the Obligations for the payment of
money outstanding under the Existing Credit Agreement or discharge or release
the Lien or priority of any Credit Document or any other security therefor or
any guarantee thereof, and the liens and security interests in favor of the
Collateral Agent for the benefit of the Secured Parties securing payment of the
Obligations are in all respects continuing and in full force and effect with
respect to all Obligations.  Nothing herein contained shall be construed as a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Existing Credit Agreement or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith. 
Nothing expressed or implied in this Amendment, the Amended Credit Agreement or
any other document contemplated hereby or thereby shall be construed as a
release or other discharge of the Borrower under the Existing Credit Agreement
or the Borrower or any other Credit Party under any Credit Document from any of
its obligations and liabilities thereunder, and such obligations are in all
respects continuing with only the terms being modified as provided in this
Amendment and in the Amended Credit Agreement.  The Existing Credit Agreement
and each of the other Credit Documents shall remain in full force and effect,
until and except as modified hereby.  This Amendment shall constitute a Credit
Document and a Refinancing Amendment pursuant to Section 2.24(l) of the Existing
Credit Agreement for all purposes of the Existing Credit Agreement and the
Amended Credit Agreement.
SECTION 10.          Notices.  All notices hereunder shall be given in
accordance with the provisions of Section 10.1 of the Amended Credit Agreement.
SECTION 11.          Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
SECTION 12.        Jurisdiction.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY

--------------------------------------------------------------------------------



EXECUTING AND DELIVERING THIS AMENDMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE AMENDED CREDIT
AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
SECTION 13.          Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and the Arrangers to the extent set forth in the Commitment
Letter for their reasonable and documented out-of-pocket expenses incurred in
connection with this Amendment, including the reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent and the
Arrangers (in the case of the Arrangers, as provided for in the Commitment
Letter).
SECTION 14.          Counterparts.  This Amendment may be executed in
counterparts and by different parties hereto on different counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
7 hereof.  Delivery of an executed signature page to this Amendment by facsimile
or other electronic method of transmission shall be effective as delivery of a
manually signed counterpart of this Amendment.
SECTION 15.          Headings.  Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

 
LAS VEGAS SANDS, LLC
         
 
By:
/s/ Patrick Dumont     Name: 
Patrick Dumont
    Title:  CFO          

 
 


 


 
[Signature Page to Second Amendment]
 

--------------------------------------------------------------------------------

 

 
VENETIAN CASINO RESORT, LLC,
as a Guarantor
         
 
By:
/s/ Patrick Dumont     Name: 
Patrick Dumont
    Title:  CFO          

 

 
SANDS EXPO & CONVENTION CENTER, INC.,
as a Guarantor
         
 
By:
/s/ Patrick Dumont     Name: 
Patrick Dumont
    Title:  CFO          

 

 
VENETIAN MARKETING, INC.,
as a Guarantor
         
 
By:
/s/ Patrick Dumont     Name: 
Patrick Dumont
    Title:  CFO          

 

 
SANDS PENNSYLVANIA, INC.,
as a Guarantor
         
 
By:
/s/ Patrick Dumont     Name: 
Patrick Dumont
    Title:  CFO          

 
 
 
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

 

 
THE BANK OF NOVA SCOTIA,
as Administrative Agent, Collateral Agent, Swing Line Lender, Issuing Bank and a
Continuing Revolving Lender
         
 
By:
/s/ Kimberley Snyder     Name: 
Kimberley Snyder
    Title:  Director          

 
 
 
 
 
[Signature Page to Second Amendment]

--------------------------------------------------------------------------------

EXHIBIT A
SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT1
dated as of December 19, 2013
among
LAS VEGAS SANDS, LLC,
as Borrower
CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors,
VARIOUS LENDERS,
BARCLAYS BANK PLC,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,
THE BANK OF NOVA SCOTIA,
as Administrative Agent, Collateral Agent, Joint Lead Arranger and Joint
Bookrunner
and
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP,
and
GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers, Joint Bookrunners and Documentation Agents
and
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
MORGAN STANLEY SENIOR FUNDING, INC., THE ROYAL BANK OF SCOTLAND PLC
AND SUMITOMO MITSUI BANKING CORPORATION,
 
as Senior Managing Agents

--------------------------------------------------------------------------------

$3,500,000,000 Senior Secured Credit Facilities


--------------------------------------------------------------------------------

1 As amended by the First Amendment, dated as of May 2, 2016, and Second
Amendment, dated as of August 12, 2016.

--------------------------------------------------------------------------------

TABLE OF CONTENTS

   Page    
SECTION 1.      DEFINITIONS AND INTERPRETATION
1
1.1.
Definitions
1
1.2.
Accounting Terms
42
1.3.
Interpretation, etc
42
1.4.
Pro Forma Calculations
43    
SECTION 2.      LOANS AND LETTERS OF CREDIT
43
2.1.
Term Loans.
43
2.2.
Revolving Loans.
43
2.3.
Swing Line Loans.
44
2.4.
Issuance of Letters of Credit and Purchase of Participations Therein
46
2.5.
Pro Rata Shares; Availability of Funds.
50
2.6.
Use of Proceeds
50
2.7.
Evidence of Debt; Register; Lenders’ Books and Records; Notes
51
2.8.
Interest on Loans.
51
2.9.
Conversion/Continuation.
53
2.10.
Default Interest
54
2.11.
Fees
54
2.12.
Scheduled Payments/Commitment Reductions
55
2.13.
Voluntary Prepayments/Commitment Reductions.
56
2.14.
Mandatory Prepayments/Commitment Reductions
57
2.15.
Application of Prepayments/Reductions.
59
2.16.
General Provisions Regarding Payments.
60
2.17.
Ratable Sharing
61
2.18.
Making or Maintaining Eurodollar Rate Loans.
61
2.19.
Increased Costs; Capital Adequacy.
63
2.20.
Taxes; Withholding, etc.
64
2.21.
Obligation to Mitigate
68
2.22.
Defaulting Lenders.
69
2.23.
Removal or Replacement of a Lender
71
2.24.
Incremental Commitments; Commitment Extensions; Refinancing Indebtedness
72      
SECTION 3.      CONDITIONS PRECEDENT
80
3.1.
Conditions to Effectiveness
80
3.2.
Conditions to the Making of Loans
80
3.3.
Conditions to Letters of Credit
81      
SECTION 4.      REPRESENTATIONS AND WARRANTIES
81
4.1.
Organization; Requisite Power and Authority; Qualification
81
4.2.
Equity Interests and Ownership
81
4.3.
Due Authorization
82
4.4.
No Conflict
82
4.5.
Governmental Consents
82
4.6.
Binding Obligation
82
4.7.
Historical Financial Statements
82
4.8.
Projections
83
4.9.
No Material Adverse Change
83

 

--------------------------------------------------------------------------------

 
4.10.
Adverse Proceedings, etc
83
4.11.
Payment of Taxes
83
4.12.
Properties
83
4.13.
Environmental Matters
84
4.14.
No Defaults
84
4.15.
Material Contracts
84
4.16.
Governmental Regulation
85
4.17.
Margin Stock
85
4.18.
Employee Matters
85
4.19.
Employee Benefit Plans
85
4.20.
Certain Fees
86
4.21.
Solvency
86
4.22.
Matters Relating to Collateral
86
4.23.
Compliance with Statutes, etc
86
4.24.
Disclosure
87
4.25.
Patriot Act
87      
SECTION 5.      AFFIRMATIVE COVENANTS
87
5.1.
Financial Statements and Other Reports
87
5.2.
Existence
91
5.3.
Payment of Taxes and Claims.
91
5.4.
Maintenance of Properties
92
5.5.
Insurance
92
5.6.
Books and Records; Inspections
92
5.7.
Lenders Meetings
93
5.8.
Compliance with Laws.
93
5.9.
Environmental.
93
5.10.
Compliance with Material Contracts
94
5.11.
Subsidiaries
94
5.12.
Additional Material Real Estate Assets
94
5.13.
FF&E
94
5.14.
[Intentionally Omitted]
94
5.15.
Further Assurances
95
5.16.
Maintenance of Ratings
95
5.17.
PA Sale Proceeds
95
5.18.
Real Estate Matters
95      
SECTION 6.      NEGATIVE COVENANTS
96
6.1.
Indebtedness
96
6.2.
Liens and Other Matters
99
6.3.
Investments; Joint Ventures; Formation of Subsidiaries
103
6.4.
Restrictions on Subsidiary Distributions
105
6.5.
Restricted Payments
106
6.6.
Financial Covenants.
108
6.7.
Fundamental Changes; Disposition of Assets
108
6.8.
Sale and Leasebacks
112
6.9.
Transactions with Shareholders and Affiliates
112
6.10.
Disposal of Subsidiary Stock
113
6.11.
Conduct of Business
114
6.12.
Certain Restrictions on Changes to Certain Documents.
114
6.13.
Fiscal Year
114

 

--------------------------------------------------------------------------------

 
6.14.
No Joint Assessment
114
6.15.
No Further Negative Pledge
115
6.16.
PCT
115
6.17.
Joint Venture Partners
115      
SECTION 7.      GUARANTY
115
7.1.
Guaranty of the Obligations
115
7.2.
Contribution by Guarantors
115
7.3.
Payment by Guarantors
116
7.4.
Liability of Guarantors Absolute
116
7.5.
Waivers by Guarantors
118
7.6.
Guarantors’ Rights of Subrogation, Contribution, etc
119
7.7.
Subordination of Other Obligations
119
7.8.
Continuing Guaranty
119
7.9.
Authority of Guarantors or Borrower
120
7.10.
Financial Condition of Borrower
120
7.11.
Bankruptcy, etc.
120
7.12.
Discharge of Guaranty Upon Sale of Guarantor
121
7.13.
Keepwell
121      
SECTION 8.      EVENTS OF DEFAULT
121
8.1.
Events of Default
121      
SECTION 9.      AGENTS
125
9.1.
Appointment of Agents
125
9.2.
Powers and Duties
125
9.3.
General Immunity
125
9.4.
Agents Entitled to Act as Lender
127
9.5.
Lenders’ Representations, Warranties and Acknowledgment.
127
9.6.
Right to Indemnity
127
9.7.
Successor Administrative Agent, Collateral Agent and Swing Line Lender
128
9.8.
Collateral Documents and Guaranty.
129
9.9.
Withholding Taxes
130
9.10.
Intercreditor Agreements
130      
SECTION 10.    MISCELLANEOUS
130
10.1.
Notices
130
10.2.
Expenses
131
10.3.
Indemnity
132
10.4.
Set-Off
133
10.5.
Amendments and Waivers
134
10.6.
Successors and Assigns; Participations.
136
10.7.
Independence of Covenants
141
10.8.
Survival of Representations, Warranties and Agreements
142
10.9.
No Waiver; Remedies Cumulative
142
10.10.
Marshalling; Payments Set Aside
142
10.11.
Severability
142
10.12.
Obligations Several; Independent Nature of Lenders’ Rights
142
10.13.
Headings
143
10.14.
APPLICABLE LAW
143
10.15.
CONSENT TO JURISDICTION
143

 

--------------------------------------------------------------------------------

 
10.16.
WAIVER OF JURY TRIAL
143
10.17.
Confidentiality
144
10.18.
Usury Savings Clause
144
10.19.
Counterparts
145
10.20.
Effectiveness
145
10.21.
Patriot Act
145
10.22.
Electronic Execution of Assignments
145
10.23.
Gaming Authorities
145
10.24.
Harrah’s Shared Garage Lease
145
10.25.
Certain Matters Affecting Lenders
145
10.26.
Effect of Restatement
146
10.27.
No Fiduciary Duties
146

 
 



--------------------------------------------------------------------------------

APPENDICES:
A-1
Intentionally Omitted
 
A-2
Intentionally Omitted
 
A-3
Intentionally Omitted
 
A-4
Revolving Commitments
 
B
Notice Addresses
     
SCHEDULES:
4.2
Equity Interests and Ownership
 
4.5
Governmental Consents
 
4.12
Material Real Estate Assets and Leases
 
4.15
Material Contracts
 
4.22(b)
Permits
 
6.1
Certain Indebtedness
 
6.2
Certain Liens
 
6.3
Certain Investments
 
6.9
Certain Affiliate Transactions
 
6.9(q)
Rates of Exchange
     
EXHIBITS:
A-1
Assignment Agreement
 
A-2
Affiliate Lender Assignment and Assumption
 
B-1-B-4
Certificate Re Non-bank Status
 
C
Intentionally Omitted
 
D
Compliance Certificate
 
E
Conversion/Continuation Notice
 
F
Counterpart Agreement
 
G-1
Form Deed of Trust (Venetian Site)
 
G-2
Form Deed of Trust (Palazzo Site)
 
G-3
Form Deed of Trust (Central Park West Site)
 
G-4
Form Deed of Trust (SECC Site)
 
H-1
Intentionally Omitted
 
H-2
Revolving Loan Note
 
H-3
Swing Line Note
 
H-4
Term B Loan Note
 
H-5
Intentionally Omitted
 
H-6
Form of First Lien Intercreditor Agreement
 
I
Funding Notice
 
J
Intercompany Note
 
K
Issuance Notice
 
L
Intentionally Omitted
 
M
Security Agreement
 
N
Intentionally Omitted
 
O
Subordination, Non-Disturbance and Attornment
 
P-1
Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
P-2
Form of Opinion of Lionel Sawyer & Collins
 
P-3
Intentionally Omitted
 
Q
Perfection Certificate
 
R
Solvency Certificate

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 19, 2013, is entered into by and among LAS VEGAS SANDS, LLC, a Nevada
limited liability company (“Borrower”), CERTAIN SUBSIDIARIES of Borrower, as
Guarantors, the Lenders party hereto from time to time, THE BANK OF NOVA SCOTIA
(“Scotiabank”), as administrative agent for the Lenders (together with its
permitted successors in such capacity, “Administrative Agent”) and as collateral
agent (together with its permitted successor in such capacity, “Collateral
Agent”), Swing Line Lender and Issuing Bank, BARCLAYS BANK PLC (“Barclays”),
CITIGROUP GLOBAL MARKETS INC. (“Citi”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”), BNP Paribas Securities Corp. (“BNP Paribas”),
Goldman Sachs Bank USA (“Goldman Sachs” and Scotiabank as joint lead arrangers
and joint bookrunners, in such capacities, “Arrangers”), Barclays and Citi, as
co-syndication agents (in such capacities, “Syndication Agents”), Merrill Lynch,
BNP Paribas and Goldman Sachs, as co-documentation agents (in such capacities,
“Documentation Agents”) and Credit Agricole Corporate & Investment Bank, Morgan
Stanley Senior Funding, Inc., The Royal Bank of Scotland plc and Sumitomo Mitsui
Banking Corporation, as senior managing agents (in such capacities, “Senior
Managing Agents”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Borrower, certain affiliates of Borrower as guarantors, the lenders
party thereto, Administrative Agent, Collateral Agent and certain other parties
thereto are party to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of August 18, 2010 (together with all Exhibits and Schedules
thereto and as amended through the date hereof, the “Existing Credit
Agreement”), under which the Lenders (as defined therein) agreed to extend
certain credit facilities to Borrower, in an aggregate amount not to exceed
$3,642,000,000, consisting of (i) $752,777,573.70 aggregate principal amount of
Original Tranche B Term Loans, (ii) $1,415,322,565.30 aggregate principal amount
of Extended Tranche B Term Loans, (iii) $154,431,108.60 aggregate principal
amount of Original Delayed Draw I Term Loans, (iv) $284,458,305.30 aggregate
principal amount of Extended Delayed Draw I Term Loans, (v) $77,091,047.50
aggregate principal amount of Original Delayed Draw II Term Loans, (vi)
$207,919,399.60 aggregate principal amount of Extended Delayed Draw II Term
Loans and (vii) $750,000,000 aggregate principal amount of Revolving
Commitments; and
WHEREAS, pursuant to the Amendment Agreement, Borrower, the Guarantors, the
Lenders, Administrative Agent and Collateral Agent have agreed to amend and
restate the Existing Credit Agreement in the form hereof to, among other things,
set forth the terms and conditions of the Revolving Loans and Term B Loans and
permit Borrower to issue additional indebtedness that would be secured on a pari
passu or junior basis with the Secured Obligations.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.  DEFINITIONS AND INTERPRETATION
1.1.           Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
“2007 Closing Date” means May 23, 2007.
 
 

--------------------------------------------------------------------------------


“2007 Credit Agreement” means the Credit and Guaranty Agreement, dated as of May
23, 2007, by and among the Borrower, the lenders party thereto, Administrative
Agent, Collateral Agent and certain other parties thereto, as in effect on
August 17, 2010.
“Adelson” means Sheldon G. Adelson, an individual, and his estate.
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period (and in the case of an Interest Period shorter
than one month, treating such Interest Period as a one-month Interest Period)
for a Eurodollar Rate Loan, the greater of (x) the rate per annum obtained by
dividing (A) (i) the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), as published by Reuters (or, if not available, such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date or (ii) in the
event the rate referenced in the preceding clause (i) is not available, the
arithmetic average (rounded upward to the nearest 1/100 of one percent) of the
offered quotations, if any, to first class banks in the interbank Eurodollar
market for Dollar deposits of amounts in same day funds comparable to the
respective principal amounts of the Eurodollar Rate Loans of Administrative
Agent for which the Adjusted Eurodollar Rate is then being determined with
maturities comparable to such Interest Period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date by (B) a
percentage equal to 100% minus the stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the United States Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D) and (y) (I) for a Term B Loan, 0.75% and (II)
for a Revolving Loan, 0.00%.
“Administrative Agent” as defined in the preamble hereto.
“Administrative Agent Fee Letter” means the Confidential Administrative Agent
Fee Letter, dated as of December 18, 2013, by and between Borrower and
Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of Material
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any Material Subsidiary, threatened against or
affecting Borrower or any Material Subsidiary or any property of Borrower or any
Material Subsidiary.
“Affected Lender” as defined in Section 2.18(b).
“Affected Loans” as defined in Section 2.18(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering any Pension Plan). With respect
to any Lender, a Person shall be deemed to be “controlled by” another Person if
such other Person possesses, directly or indirectly, power to vote 51% or more
of the securities (on a fully diluted basis) having ordinary voting power for
the election of directors, managing general partners or managers, as the case
may be. With respect to all other Persons, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any such other Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
 
Credit and Guaranty Agreement
2

--------------------------------------------------------------------------------


management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.
“Affiliate Lender” as defined in Section 10.6(j).
“Agent” means, individually, each of Administrative Agent, Syndication Agents,
Collateral Agent, Documentation Agents, Senior Managing Agents and each
Arranger, and “Agents” means Administrative Agent, Syndication Agents,
Collateral Agent, Documentation Agents, Senior Managing Agents and Arrangers,
collectively.
“Agent Affiliates” as defined in Section 10.1(b).
“Aggregate Amounts Due” as defined in Section 2.17.
“Aggregate Payments” as defined in Section 7.2.
“Agreement” means this Second Amended and Restated Credit and Guaranty
Agreement, dated as of December 19, 2013, as it may be amended, supplemented or
otherwise modified from time to time.
“Aircraft Agreements” means each of the interchange and time sharing agreements
among certain Affiliates of Adelson, on the one hand, and LVSC and certain of
its Affiliates, on the other hand, providing for the shared use of aircraft
owned by such Affiliates of Adelson and Affiliates of LVSC, the allocation of
costs relating thereto and time sharing arrangements with respect thereto,
including any such agreements in effect on the Closing Date, and any such
agreements entered into thereafter on terms not materially worse, taken as a
whole, to the Credit Parties or the Lenders.
“Aircraft Financing Documents” means any credit agreement, promissory note,
letter of credit or instrument of indebtedness relating to the LVSC Aircraft
Financing.
“All-In Yield” means, as to any Loans, the yield thereon payable to all Lenders
providing such Loans in the primary syndication thereof, as reasonably
determined by the Administrative Agent, whether in the form of interest rate,
margin, original issue discount, up-front fees, rate floors or otherwise;
provided that original issue discount and up-front fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the life of such
Loans); and provided, further, that “All-In Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees paid to
arrangers for such Loans and customary consent fees for an amendment paid
generally to consenting lenders.
“Amendment Agreement” means the Amendment and Restatement Agreement dated
December 19, 2013 among Borrower, the Guarantors, Administrative Agent,
Collateral Agent and the Lenders party thereto.
“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(a) with respect to Initial Revolving Loans that are Eurodollar Rate Loans and
the commitment fee payable on unused Revolving Commitments in respect thereof, a
percentage, per annum, as set forth below:
Credit and Guaranty Agreement
3

--------------------------------------------------------------------------------


Pricing Level
Rating
S&P/Moody’s
Applicable Margin
for Initial Revolving
Loans
Applicable Revolving
Commitment Fee
Percentage
I
≥ BBB+ / Baa1
1.125%
0.125%
II
BBB / Baa2
1.250%
0.150%
III
BBB- / Baa3
1.450%
0.200%
IV
< BBB- / Baa3
1.625%
0.250%



(b) with respect to Initial Revolving Loans that are Base Rate Loans, a rate per
annum equal to the Applicable Margin for Eurodollar Rate Loans as set forth in
clause (a) above minus 1.00% per annum, (c) with respect to Term B Loans that
are Eurodollar Rate Loans, a rate per annum equal to 2.50%, (d) with respect to
Term B Loans that are Base Rate Loans, a rate per annum equal to (i) the
Applicable Margin for Eurodollar Rate Loans as set forth in clause (c) minus
(ii) 1.00% per annum, (e) with respect to Swing Line Loans, a rate per annum
equal to (i) the Applicable Margin for Eurodollar Rate Loans as set forth in
clause (a) above minus (ii) 1.00% per annum and (f) with respect to Other Term
Loans, Extended Term Loans, Refinancing Term Loans, Extended Revolving Loans and
Replacement Revolving Loans, the “Applicable Margin” as set forth in the
Incremental Assumption Agreement relating thereto.
As used herein, “Rating” means as of any date, the corporate family rating that
has been most recently announced by either S&P or Moody’s, as the case may be,
for the Borrower. For purposes of the foregoing: (a) if no Rating shall be
available from either S&P or Moody’s, the Applicable Margin and Commitment Fee
will be set at Level IV; (b) if only one of S&P and Moody’s shall have in effect
a Rating, the Applicable Margin and Commitment Fee shall be determined by
reference to the available rating; (c) if the Rating established by S&P and
Moody’s shall fall within different levels, the Applicable Margin and the
Commitment Fee shall be based upon the higher rating, provided that if the lower
rating falls more than one level below the higher rating, then the Applicable
Margin and the Commitment Fee shall be based on the rating set forth in the
level immediately above the level for such lower rating; and (d)  if any Rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change.  The Borrower will use commercially reasonable
efforts to promptly notify the Administrative Agent of any change in Rating
established by S&P or Moody’s.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 10.1(b).
“Arrangers” as defined in the preamble hereto.
“Asset Sale” means the sale or other transfer by a Credit Party to any Person of
(a) any of the stock of any of such Credit Party’s direct Subsidiaries, (b)
substantially all of the assets of any division or line of business of a Credit
Party, or (c) any other assets (whether tangible or intangible) of a Credit
Party (other than (i) inventory or goods sold in the ordinary course of
business, or (ii) any other assets to the extent that the aggregate fair market
value of such assets sold during any Fiscal Year is less than or equal to
$15,000,000).
Credit and Guaranty Agreement
4

--------------------------------------------------------------------------------


“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A-1, with such amendments or modifications
as may be approved by Administrative Agent.
“Assignment Effective Date” as defined in Section 10.6(b).
“Availability Period” means, with respect to any Class of Revolving Commitments,
the period from and including the Closing Date (or, if later, the effective date
for such Class of Revolving Commitments) to but excluding the earlier of the
Revolving Facility Maturity Date for such Class and, in the case of each of the
Revolving Loans, Swing Line Loans and Letters of Credit, the date of termination
of the Revolving Commitments of such Class.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Barclays” as defined in the preamble hereto.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1% and (iii) the Adjusted Eurodollar Rate for a
Eurodollar Rate Loan with a one-month Interest Period commencing on such date
plus 1.0%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Beneficiary” means each Agent, Issuing Bank, Swing Line Lender, Lender and
Lender Counterparty.
“BNP Paribas” as defined in the preamble hereto.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Borrower” as defined in the preamble hereto.
“Borrowing” means a group of Loans of a single Type of Loan under a single Loan
Facility, and made on a single date and, in the case of Eurodollar Rate Loans,
as to which a single Interest Period is in effect.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
If an action is required to be taken in this Agreement on or no later than a day
that is not a Business Day, such action shall be required to be taken on or no
later than the next succeeding Business Day.
Credit and Guaranty Agreement
5

--------------------------------------------------------------------------------


“Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person. For purposes of this Agreement and each other Credit Document, the
amount of a Person’s obligation under a Capital Lease shall be the capitalized
amount thereof, determined in accordance with GAAP, and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without payment of a premium or a penalty.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the implied faith and
credit of the United States; (ii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state, municipality or any public instrumentality thereof, in each case, having,
at the time of the acquisition thereof, a rating of AAA/AAA from S&P or A1NMIG-1
from Moody’s or AAA/AAA from Fitch; (iii) commercial paper having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s or at least Fl from Fitch; (iv) corporate notes that are rated at
least A by S&P or A by Moody’s or A by Fitch; (v) [reserved]; (vi) time deposit
accounts, money market deposits, certificates of deposit or bankers’ acceptances
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia or Canada that (a) is at least “adequately capitalized” (as defined in
the regulations of its primary federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000; (vii)
repurchase obligations with a term of not more than 180 days for underlying
securities of these types described in clauses (i), (ii) and (vi) above; (viii)
shares of any money market mutual fund that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i), (ii), (iii), (iv) and (v) above, (b) has net assets of not less than
$500,000,000 and (c) complies with the criteria set forth in rule 2a-7 under the
Investment Company Act of 1940; (ix) tri-party and deliverable repurchase
agreements that are fully collateralized to at least 102% of market value by
U.S. Treasury and government agency securities; and (x) loans to, deposits with
or investments in Sands FinCo where, not later than ten Business Days after the
date that such loans, deposits and/or investments are made, the Borrower
delivers to the Administrative Agent details of such loans, deposits and/or
investments.
“Cash Management Services” means treasury and cash management services
(including controlled disbursements, zero balance arrangements, cash sweeps,
automated clearinghouse transactions, credit or debit card transactions, return
items, overdrafts, temporary advances, interest and fees and interstate
depository network services or similar transactions) provided to any Credit
Party.
“Casino Level Mall Lease” means collectively, (a) the Casino Level
Restaurant/Retail Master Lease between VCR and Grand Canal, dated as of May 14,
2004, with respect to the lease of certain restaurant and retail space on the
ground floor of the Venetian Facility to Grand Canal and (b) the Palazzo Casino
Level Restaurant/Retail Master Lease by and between VCR, as lessor, and Phase II
Mall Subsidiary, as lessee, dated February 29, 2008, with respect to the lease
of certain restaurant and retail space on the ground floor of the Palazzo
Facility to Phase II Mall Subsidiary.
“Central Park West Site” means the approximately 18.7 acres of real property
owned by VCR located near the intersection of Sands Avenue and Koval Lane in Las
Vegas, NV.
“Central Plant” means the “Electric Substation” and the “HVAC Space”, as each
such term is defined in the Cooperation Agreement.
Credit and Guaranty Agreement
6

--------------------------------------------------------------------------------


“Change of Control” means any sale, pledge or other transfer of Securities
whereby (a) LVSC ceases to own (either directly, or indirectly) 100% of the
Equity Interests of Borrower, (b) except as otherwise permitted by Section
6.7(a) , (c), (d), (h) or (s), Borrower ceases to own directly or indirectly
100% of the Equity Interests (other than preferred Equity Interests held by
third parties on the Closing Date, Equity Interests in Guarantors acquired or
formed after the Closing Date, and any Equity Interests required to be held by a
non-Affiliate in order to comply with applicable gaming laws and regulations or
other Governmental Acts or laws) of each of the Guarantors; (c) any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Closing Date), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership of more than the greater of
(x) 35% on a fully diluted basis of the voting Equity Interests of LVSC and (y)
the percentage owned, directly or indirectly, in the aggregate by the Permitted
Holders on a fully diluted basis of the voting Equity Interests of LVSC or (d) a
“Change of Control” (or similar term) as defined in (i) any instrument
evidencing Indebtedness of LVSC in excess of $250,000,000, or (ii) any other
instrument evidencing Indebtedness of any Credit Party permitted hereunder and
issued after the Closing Date in excess of $250,000,000, shall occur.
“Citi” as defined in the preamble hereto.
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term B Loans, (b) Lenders having Other Term Loans,
(c) Lenders having Extended Term Loans, (d) Lenders having Refinancing Term
Loans, (e) Lenders having Revolving Exposure (including Swing Line Loans) in
respect of Initial Revolving Loans, (f) Lenders having Revolving Exposure
(including Swing Line Loans) in respect of Extended Revolving Loans and (g)
Lenders having Revolving Exposure (including Swing Line Loans) in respect of
Replacement Revolving Loans, and (ii) with respect to Loans, each of the
following classes of Loans: (a) Term B Loans, (b) Other Term Loans, (c) Extended
Term Loans, (d) Refinancing Term Loans, (e) Initial Revolving Loans, (f)
Extended Revolving Loans and (g) Replacement Revolving Loans. Other Term Loans,
Extended Term Loans, Refinancing Term Loans, Extended Revolving Loans and
Replacement Revolving Loans that have different terms and conditions (together
with the Commitments in respect thereof) from the Term B Loans or the Initial
Revolving Loans, respectively, or from other Other Term Loans, Extended Term
Loans, Refinancing Term Loans, Extended Revolving Loans and Replacement
Revolving Loans, as applicable, shall be construed to be in separate and
distinct Classes.
“Closing Date” means December 19, 2013.
“Collateral” means, collectively, all of the real, personal and mixed property
(excluding Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Secured Obligations.
“Collateral Agent” as defined in the preamble hereto.
“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Deeds of Trust, the Deeds of Trust Amendments, the
Subordination, Non-Disturbance and Attornment Agreements, and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Secured
Obligations.
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the financing payment mechanism in
connection with the purchase of any materials, goods or services by a Credit
Party.
Credit and Guaranty Agreement
7

--------------------------------------------------------------------------------


“Commitment” means any Revolving Commitment or Term Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.
“Conforming L/C” means an unconditional, direct pay letter of credit which (a)
is obtained by LVSC or Adelson or one of his Affiliates or Related Parties (but
not the Credit Parties), (b) either (i) has an expiration date of not less than
24 months or (ii) has an expiration date of not less than 12 months with an
automatic extension of one 12-month period unless the issuer of such letter of
credit gives Administrative Agent not less than 60 days prior written notice
that it will not renew the letter of credit for such successive term, (c) either
(i) is irrevocable or (ii) provides that the issuer will deliver not less than
60 days prior written notice to Administrative Agent of its intention to revoke
such letter of credit, (d) is issued by a financial institution acceptable to
Administrative Agent in its reasonable judgment and (e) is otherwise in form and
substance acceptable to Administrative Agent in its reasonable judgment;
provided that any such letter of credit shall only qualify as a Conforming L/C
if it states that it may be drawn upon by Administrative Agent and applied in
accordance with the terms of this Agreement upon the occurrence of any
Conforming L/C Draw Event; provided, further, that no Credit Party shall have
any obligations (contingent or otherwise) in respect of any such letter of
credit or any reimbursement agreement applicable thereto.
“Conforming L/C Draw Event” means, during the time that the Conforming L/C
remains in full force and effect, the occurrence of any of the following (a) an
Event of Default (which is continuing and has not been waived) set forth in
Sections 8.1(a), (b), (0, (g), (m) or resulting from a breach of any of the
covenants set forth in Section 6.6 (other than any such breach cured by the
posting of such Conforming L/C pursuant to the last sentence of the definition
of Consolidated Adjusted EBITDA); (b) if such Conforming L/C has a maturity of
less than 24 months, either (x) Administrative Agent’s receipt of notice from
the issuer of the Conforming L/C that such issuer will not renew the Conforming
L/C or (y) the date that is five days prior to the expiration of the Conforming
L/C if the Administrative Agent has not received evidence of the renewal
thereof; provided that the Administrative Agent may not draw down on the
Conforming L/C under such circumstances if, and only if, Adelson or his
Affiliates or Related Parties substitute cash equity in Borrower in an amount
equal to the face amount of the Conforming L/C in lieu of the Conforming L/C on
or before the date that is five days prior to the expiration thereof (such
equity to be substituted for the withdrawn Conforming L/C in the calculation of
Consolidated Adjusted EBITDA); or (c) Administrative Agent’s receipt of notice
from the issuer of the Conforming L/C that such issuer intends to revoke,
terminate or cancel the Conforming L/C; provided that Administrative Agent may
not draw down on the Conforming L/C under such circumstances if, and only if,
Adelson or his Affiliates or Related Parties substitute cash equity in Borrower
in an amount equal to the face amount of the Conforming L/C in lieu of the
Conforming L/C on or before the date that is five days prior to the revocation,
termination or cancellation thereof (such equity to be substituted for the
withdrawn Conforming L/C in the calculation of Consolidated Adjusted EBITDA).
“Consolidated Adjusted EBITDA” means, for any period, the sum of the amounts
(without duplication) for such period of (a) Consolidated Net Income, (b)
Consolidated Interest Expense, (c) provision for taxes based on income to the
extent deducted in calculating Consolidated Net Income, (d) total depreciation
expense, (e) total amortization expense, (f) total pre-opening and development
expenses, (g) total amortization of deferred gain and deferred rent incurred as
a result of the sale of the retail mall spaces within the Resort Complex, (h)
expenses and charges related to the transactions contemplated by this Agreement
and the other Credit Documents, (i) expenses and charges paid to any
Credit and Guaranty Agreement
8

--------------------------------------------------------------------------------


Lender, any Agent or any indemnity pursuant to Section 10.3 or any comparable
provision of any other Credit Document and (j) other non-cash items reducing
Consolidated Net Income (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a non-extraordinary cash item prepaid in the ordinary course
of business in a prior period), less other non-cash items increasing
Consolidated Net Income (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period), all of the foregoing as determined on a consolidated basis for
the Credit Parties in conformity with GAAP. Any cash equity contributions or
Shareholder Subordinated Indebtedness made by LVSC, Adelson or any of his
Affiliates or Related Parties (other than one of the Credit Parties) to Borrower
(to the extent such proceeds remain with a Credit Party) and/or the face amount
of any Conforming L/C delivered to Administrative Agent for the benefit of the
Lenders during any quarter and during a period of 20 days following such quarter
may at the written election of Borrower be included in Consolidated Adjusted
EBITDA for such quarter for purposes of Section 6.6, provided that Borrower may
not include such cash equity contributions or the face amount of the Conforming
L/C, or any combination thereof, in Consolidated Adjusted EBITDA (a) if any
Conforming L/C Draw Event or any Event of Default or Potential Event of Default
(other than the Event of Default or Potential Event of Default being cured
thereby) has occurred and is continuing at the time such cash contribution is
made or such Conforming L/C is provided to Administrative Agent, (b) if such
cash equity contributions and/or Conforming L/Cs are utilized under Section 6.3
or (c) in any event, for more than two consecutive Fiscal Quarters or for more
than two Fiscal Quarters in any period of four consecutive Fiscal Quarters.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest), net of interest income, of the Credit Parties on a
consolidated basis with respect to all outstanding Indebtedness of the Credit
Parties (other than non-cash interest on Permitted Subordinated Indebtedness),
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedging Agreements, plus all Restricted Payments made by Borrower to LVSC
in accordance with Section 6.5(h) of this Agreement, but excluding, however,
amortization of debt issuance costs and deferred financing fees including any
amounts referred to in Section 2.11 payable to Agents or Lenders, and any fees
and expenses payable to Agents or Lenders in connection with this Agreement on
or prior to the Closing Date.
“Consolidated Leverage Ratio” means, as of any date, the ratio of Consolidated
Total Debt outstanding on such date to (b) Consolidated Adjusted EBITDA computed
for the period consisting of, if such date is a Quarterly Date, the Fiscal
Quarter ending on such date and each of the three immediately preceding Fiscal
Quarters, or if such date is not a Quarterly Date, the four full Fiscal Quarters
most recently ended for which financial statements have been (or were required
to be) delivered. In any period of four consecutive Fiscal Quarters in which a
Permitted Acquisition or Significant Asset Sale occurs, the Consolidated
Leverage Ratio shall be determined on a pro forma basis in accordance with
Section 1.4.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Credit Parties on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP and before any reduction in
respect of preferred stock dividends; provided that there shall be excluded,
without duplication, (a) the income (or loss) of any Person (other than a Credit
Party or a Restaurant Joint Venture), except to the extent of the amount of
dividends or other distributions actually paid to the Credit Parties by such
Person during such period, (b) any amounts accrued that are paid or payable to
managers of Restaurant Joint Ventures as management fees, or to equity owners
(other than Credit Parties) in Restaurant Joint Ventures in accordance with
their percentage of Equity Interests therein, (c) the income (or loss) of any
Person accrued prior to the date it is merged into or consolidated with Borrower
or any other Credit Party or that Person’s assets are acquired by Borrower or
any other
Credit and Guaranty Agreement
9

--------------------------------------------------------------------------------


Credit Party, (d) any after-tax gains or losses attributable to (i) Asset Sales
consummated pursuant to Section 6.7(a) , (d), (q) or (r), (ii) returned surplus
assets of any Pension Plan or (iii) the disposition of any Securities or the
extinguishment of any Indebtedness of any Person or any of its restricted
subsidiaries, (e) dividends or distributions from any Excluded Subsidiary to
Borrower or any other Credit Party which are used to fund their share of any
applicable tax payments to be made under the Tax Sharing Agreement, (f) the
effect of non-cash accounting adjustments resulting from a change in the tax
status of a flow-through tax entity to a “C-corporation” or other entity taxed
similarly, (g) any net extraordinary gains or net extraordinary losses, (h) any
refinancing (or, in the case of the Amendment Agreement, transaction) costs,
amortization or charges (including premiums, costs, amortization and charges
associated with the Amendment Agreement and the transactions contemplated
thereby or any permitted refinancing of the New Senior Notes, any LVSC Debt that
is guaranteed by the Credit Parties or any of the Obligations) and (i) any
compensation charge or expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights.
“Consolidated Senior Leverage Ratio” means, at any time of determination, the
ratio of (a) Consolidated Total Senior Debt outstanding on such date to (b)
Consolidated Adjusted EBITDA computed for the period consisting of the most
recently ended Fiscal Quarter for which financial statements have been (or were
required to be) delivered and each of the three immediately preceding Fiscal
Quarters. In any period of four consecutive Fiscal Quarters in which a Permitted
Acquisition or Significant Asset Sale occurs, the Consolidated Senior Leverage
Ratio shall be determined on a pro forma basis in accordance with Section 1.4.
“Consolidated Senior Secured Leverage Ratio” means, at any time of
determination, the ratio of (a) Consolidated Total Senior Debt outstanding on
such date that is then secured by Liens on the Collateral to (b) Consolidated
Adjusted EBITDA computed for the period consisting of the most recently ended
Fiscal Quarter for which financial statements have been (or were required to be)
delivered and each of the three immediately preceding Fiscal Quarters. In any
period of four consecutive Fiscal Quarters in which a Permitted Acquisition or
Significant Asset Sale occurs, the Consolidated Senior Secured Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.4.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Credit Parties without giving effect to any amortization of the
amount of intangible assets since September 30, 2013, determined on a
consolidated basis in accordance with GAAP, as set forth on the consolidated
balance sheet of the Credit Parties (exclusive of assets in respect of
investments in Excluded Subsidiaries) as of the last day of the fiscal quarter
most recently ended for which financial statements have been (or were required
to be) delivered pursuant to Section 5.1(a) or 5.1(b), as applicable, calculated
on a pro forma basis after giving effect to any acquisition or disposition of a
person or assets that may have occurred on or after the last day of such fiscal
quarter.
“Consolidated Total Debt” means, as at any date of determination: (i) the
aggregate stated balance sheet amount of all Indebtedness of the Credit Parties
(other than any Shareholder Subordinated Indebtedness), determined on a
consolidated basis in accordance with GAAP; plus (ii) all LVSC Debt that is
guaranteed by the Credit Parties; minus (iii) the aggregate stated balance sheet
amount of unrestricted Cash and Cash Equivalents (including, in any event,
deposits received from Palazzo Condo Tower Sales) of the Credit Parties
determined on a consolidated basis in accordance with GAAP as of such date.
“Consolidated Total Senior Debt” means as at any date of determination,
Consolidated Total Debt, less the sum of (x) Permitted Subordinated Indebtedness
and (y) the aggregate amount of any LVSC Debt that is guaranteed by the Credit
Parties, the aggregate amount of the New Senior Notes (to
Credit and Guaranty Agreement
10

--------------------------------------------------------------------------------


the extent the proceeds thereof are used to refinance any such LVSC Debt), and
Indebtedness under the LVSC Aircraft Financing guaranteed by the Credit Parties.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contributing Guarantors” as defined in Section 7.2.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit E.
“Cooperation Agreement” means that certain Fourth Amended and Restated
Reciprocal Easement, Use and Operating Agreement, dated as of February 29, 2008,
as amended as of October 7, 2008, entered into by and among VCR, PCT, Grand
Canal, Phase II Mall Subsidiary and Sands Expo.
“Core Assets” means the Venetian Facility (other than the convention,
exhibition, entertainment, ballroom, restaurant, retail and meeting space
therein) and the Palazzo Project (other than the Palazzo Condo Tower, the
Palazzo Mall, any other restaurant and retail space therein and any convention,
exhibition, entertainment, ballroom or meeting space therein).
“Corporate Ratings” means LVSC’s corporate family rating by Moody’s, LVSC’s
corporate or issuer credit rating by S&P or LVSC’s Issuer Default Rating by
Fitch, as applicable.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.11.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means this Agreement, the Amendment Agreement, the Notes, any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of an Issuing Bank relating to the Letters of
Credit, the Collateral Documents, any First Lien Intercreditor Agreement, any
Permitted Junior Intercreditor Agreement, any Incremental Assumption Agreement,
any intercreditor or similar agreements entered into in connection with a FF&E
Facility and each other agreement that expressly states by its terms that it is
a Credit Document.
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
“Credit Party” means Borrower and each Restricted Subsidiary.
“Debt Fund Affiliate Lender” shall mean an Affiliate Lender that is (x)
primarily engaged in, or advises funds or other investment vehicles that are
primarily engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and (y) with respect to which none of LVSC, the Credit Parties
or their respective subsidiaries, directly or indirectly, possesses the power to
direct or cause the direction of the investment policies of such entity;
provided that to the extent Related Parties and their respective subsidiaries,
directly or indirectly, possess the power to direct or cause the direction of
the investment
Credit and Guaranty Agreement
11

--------------------------------------------------------------------------------


policies of any such entity, (i) such directed entities that, taken together in
the aggregate, hold more than 5% of the Term Loans outstanding as of the date of
determination shall not be Debt Fund Affiliate Lenders and shall be subject to
the provisions herein affecting Affiliate Lenders and (ii) such directed
entities shall be subject to the restrictions provided in Section 10.6(k)(i) and
(ii).
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Deeds of Trust” means (a) the Deed of Trust, Leasehold Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as
of the 2007 Closing Date, granted by VCR and Borrower to the Title Company, for
the benefit of Collateral Agent, as agent for the Secured Parties, substantially
in the form of Exhibit G-1, (b) the Deed of Trust, Leasehold Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as
of the 2007 Closing Date, granted by VCR to the Title Company, for the benefit
of Collateral Agent, as agent for the Secured Parties, substantially in the form
of Exhibit G-2, (c) the Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing, dated as of the 2007 Closing Date, granted by
Borrower to the Title Company, for the benefit of the Collateral Agent, as agent
for the Secured Parties, substantially in the form of Exhibit G-3 annexed
hereto, (d) the Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing, dated as of the 2007 Closing
Date, granted by Sands Expo to the Title Company, for the benefit of Collateral
Agent, as agent for the Secured Parties, substantially in the form of Exhibit
G-4, and (e) any additional mortgages required to be granted in favor of the
Lenders pursuant to Section 5.12.
“Deeds of Trust Amendments” means amendments to each Deed of Trust or an amended
and restated Deed of Trust encumbering Mortgaged Property, duly executed and
acknowledged by the applicable Credit Party, and in form for recording in the
recording office where each Deed of Trust was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Swing Line Lender, Administrative Agent or the
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject
Credit and Guaranty Agreement
12

--------------------------------------------------------------------------------


of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action (as such term is
defined in Section 10.28 below); provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swing Line
Lender and each Lender.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or another Credit Party in connection with an Asset Sale that is so
designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate of the Borrower, setting forth such valuation.
“Documentation Agents” as defined in the preamble hereto.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (ii) any commercial bank, insurance company,
investment or mutual fund or other entity, including any Debt Fund Affiliate
Lender, that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and (iii) solely for purposes of assignments of Term Loans
pursuant to and in accordance with the terms and conditions of Section 10.6(j),
any Affiliate Lender; in each case, which Person shall not have been denied an
approval or a license, or found unsuitable under the Nevada Gaming Laws or
Pennsylvania Gaming Laws applicable to Lenders and which, with respect to
clauses (i) and (ii), extends credit or buys loans; provided that with respect
to clauses (i) and (ii), so long as no Event of Default shall have occurred and
be continuing, no (x) Person that owns or operates a casino located in
Singapore, Macau, the United Kingdom, the States of Nevada, New Jersey,
Massachusetts or Pennsylvania, or any other jurisdiction in which Borrower or
any of its Subsidiaries has obtained or applied for a Gaming License (or is an
Affiliate of such a Person) shall be an Eligible Assignee; provided that a
passive investment constituting less than 10% of the common stock of any such
casino shall not constitute ownership thereof for the purposes of this
definition, (y) Person that owns or operates a convention, trade show,
conference center or exhibition facility in Singapore, Macau, the United
Kingdom, Las Vegas, Nevada or Clark County, Nevada or the States of New Jersey,
Massachusetts or Pennsylvania, or any other jurisdiction in which Borrower or
any of its Subsidiaries owns, operates or is developing a convention, trade
show, conference center or exhibition facility (or an Affiliate of such a
Person) shall be
Credit and Guaranty Agreement
13

--------------------------------------------------------------------------------


an Eligible Assignee; provided that a passive investment constituting less than
10% of the common stock of any such convention or trade show facility shall not
constitute ownership for the purpose of this definition, or (z) union pension
fund shall be an Eligible Assignee; provided that any intermingled fund or
managed account which has as part of its assets under management the assets of a
union pension fund shall not be disqualified from being an Eligible Assignee
hereunder so long as the manager of such fund is not controlled by a union;
provided further that (A) Affiliate Lenders that are either LVSC, Credit Parties
or their respective Subsidiaries (to the extent they are Eligible Assignees
pursuant to clause (iii) above) shall be permitted to acquire not more than 25%
of the sum of (x) the aggregate principal amount of the Term B Loans on the
Closing Date plus (y) the aggregate principal amount of any Incremental Term
Loans incurred since the Closing Date and (B) Affiliate Lenders that are Related
Parties (exclusive of (I) LVSC, Credit Parties and their respective Subsidiaries
and (II) Debt Fund Affiliate Lenders) who are Eligible Assignees pursuant to
clause (iii) above shall be permitted to acquire not more than 25% of the
aggregate principal amount of the Term Loans outstanding as of the date of
determination.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is sponsored, maintained or contributed to by, or required
to be contributed by, Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates.
“Engagement Letter” means the Engagement Letter, dated as of December 3, 2013,
by and among Barclays Bank PLC, Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BNP Paribas Securities Corp., Goldman Sachs
Bank USA, The Bank of Nova Scotia and the Borrower.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
natural resources or the environment.
“Environmental Laws” means any and all Legal Requirements relating to (a)
environmental matters, including those relating to any Hazardous Materials
Activity, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (c) the protection of human, plant or animal health or
welfare, in any manner applicable to Borrower or any of its Subsidiaries or any
of their Facilities, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the
Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Nevada Hazardous
Materials law (NRS Chapter 459), the Nevada Solid Waste/Disposal of Garbage or
Sewage law (NRS 444.440 to 444.650, inclusive), the Nevada Water
Controls/Pollution law (NRS Chapter 445A), the Nevada Air Pollution law (NRS
Chapter 445B), the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive), the Nevada Control of Asbestos law (NRS 618.750 to
618.850), the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.4385, inclusive), the Nevada Artificial Water Body Development Permit law
(NRS 502.390), the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585), Endangered Flora Permit law (NRS 527.270), the Atomic
Energy Act of 1954 (42 U.S.C. Section 2011 et seq.), the Safe Drinking Water Act
(42 U.S.C. Sections 300f et seq.), the Surface Mining Control and Reclamation
Act of 1974 (30 U.S.C. Sections 1201 et seq.), and the Uranium Mill Tailings
Radiation Control Act of 1978 (42 U.S.C. Section 7901 et seq.), each as amended
or supplemented, any
Credit and Guaranty Agreement
14

--------------------------------------------------------------------------------


analogous present or future state or local statutes or laws, and any regulations
promulgated pursuant to any of the foregoing.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. Any former ERISA Affiliate of Borrower or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Borrower or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Borrower or such Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make any required contribution to a Multiemployer Plan;
(c) the provision by the administrator of any Pension Plan pursuant to Section
4041(a) (2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be likely to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (f) the
imposition of liability on Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the withdrawal of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan that would reasonably be likely to result
in liability to Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates therefor, or the receipt by Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; (h) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; (i) the imposition of a Lien pursuant to Section 430(k) of the Internal
Credit and Guaranty Agreement
15

--------------------------------------------------------------------------------


Revenue Code or pursuant to ERISA with respect to any Pension Plan; (j) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430(i)(4) of the Internal Revenue Code or Section
303(i)(4) of ERISA; or (k) receipt of notice by Borrower, any of its
Subsidiaries or any of their ERISA Affiliates of a determination that a
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (as defined in Section 432 of the Internal Revenue Code or Section 305 of
ERISA).
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Event of Default” means each of the conditions or events set forth in Section
8.1.
“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following: (a) any loss, destruction
or damage of such property or asset; (b) any actual condemnation, seizure or
taking by exercise of the power of eminent domain or otherwise of such property
or asset, or confiscation of such property or asset or the requisition of the
use of such property or asset; or (c) any settlement in lieu of clause (b)
above.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute
“Excluded Proceeds” means the remaining amount of any PA Subsidiary Net Asset
Sale Proceeds after application of such proceeds pursuant to the provisions of
Section 2.15(c).
“Excluded Subsidiary” means (i) any foreign Subsidiaries of Borrower or Sands
Expo, (ii) VML US Finance LLC and its Subsidiaries, (iii) Sands China Ltd. and
its Subsidiaries, (iv) Paiza Air, LLC, (v) LV Noodle Concept, LLC, (vi) LV Cut
Associates LLC, (vii) Prime-wine, LLC, (viii) MBS Holdings Pte. Ltd. and its
Subsidiaries, (ix) all of the PA Subsidiaries, (x) each Restaurant Joint
Venture, (xi) LVS (Nevada) International Holdings, Inc. and its Subsidiaries,
(xii) PCT, (xiii) any subsidiary designated as an Excluded Subsidiary pursuant
to the following two paragraphs and (xiv) any Subsidiary of (a) a foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Internal Revenue Code, (b) Sands Expo or (c) an Excluded
Subsidiary described in clauses (ii) through (xiii) above.
Borrower may designate any newly acquired or newly formed Subsidiary of Borrower
or Sands Expo to be an Excluded Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any capital stock or Indebtedness of, or owns or holds (or
will own or will hold) any Lien on, any property of, Borrower or any Restricted
Subsidiary; provided that (i) such acquisition or formation complies with
Section 6.3 and (ii) each of (a) the Subsidiary to be so designated and (b) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which any lender
has recourse to any of the assets of any Credit Party.
Borrower may designate any existing Restricted Subsidiary to be an Excluded
Subsidiary unless such Restricted Subsidiary or any of its Subsidiaries owns any
capital stock or Indebtedness of, or owns or holds (or will own or will hold)
any Lien on, any property of, Borrower or any Restricted Subsidiary; provided
that each Subsidiary to be so designated does not (upon and after such
designation) create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
any lender has recourse to any of the assets of any Credit Party.
Credit and Guaranty Agreement
16

--------------------------------------------------------------------------------


Borrower may designate any Excluded Subsidiary to be a Restricted Subsidiary;
provided that, immediately after giving effect to such designation (a) such
Excluded Subsidiary shall become a Credit Party and shall comply with the
provisions of Section 5.11; (b) no Event of Default or Potential Event of
Default shall have occurred and be continuing; and (c) Borrower is in compliance
with the covenants set forth in Section 6.6 immediately following such
designation, on a pro forma basis taking into account such designation.
Any such designation pursuant to the preceding three paragraphs by Borrower
shall be notified by Borrower to Administrative Agent by promptly delivering to
Administrative Agent a copy of any applicable resolution of the board of
directors (or similar governing body) of Borrower giving effect to such
designation and an officers’ certificate certifying that such designation
complied with the foregoing provisions.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
“Excluded Taxes” as defined in Section 2.20(a).
“Existing Credit Agreement” as defined in the recitals hereto.
“Existing Letters of Credit” means each letter of credit previously issued for
the account of Borrower under the Existing Credit Agreement that is outstanding
on the Closing Date.
“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.24(e).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.24(e).
“Extended Term Loan” shall have the meaning assigned to such term in Section
2.24(e).
”Extending Lender” shall have the meaning assigned to such term in Section
2.24(e).
”Extension” shall have the meaning assigned to such term in Section 2.24(e).
“Extension Agreement” shall have the meaning assigned to such term in Section
2.24(e).
Credit and Guaranty Agreement
17

--------------------------------------------------------------------------------


“Facility” means any and all real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Credit Parties.
“Fair Share” as defined in Section 7.2.
“Fair Share Contribution Amount” as defined in Section 7.2.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code as of
the Closing Date (or any amended or successor version described above).
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the United States Federal Reserve System arranged
by federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (i) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to Administrative Agent, in its
capacity as a Lender, on such day on such transactions as determined by
Administrative Agent.
“FF&E Facility” means any credit or loan facility, vendor financing, mortgage
financing, purchase money obligation, capital lease or similar arrangement
incurred pursuant to Section 6.1(d) or, at the option of Borrower, Section
6.1(j), with respect to real or personal property.
“FF&E Facility Agreements” means the credit, vendor financing, mortgage
financing or capital lease agreement associated with or entered into with
respect to any FF&E Facility or any similar agreement, together with all
applicable guarantees, collateral documents and other loan-type documents and
any associated intercreditor or standstill agreements.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower (in such capacity and not individually) that
such financial statements fairly present, in all material respects, the
financial condition of the Credit Parties as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and/or normal period-end adjustments.
“Financial Plan” as defined in Section 5.1(j).
“First Lien Intercreditor Agreement” means a First Lien Intercreditor Agreement
between Collateral Agent and a trustee or collateral agent representing holders
of Pari Passu Indebtedness, substantially in the form of Exhibit H-6, with such
changes thereto as may be reasonably agreed to by the Collateral Agent.
Credit and Guaranty Agreement
18

--------------------------------------------------------------------------------


“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Lien permitted under Section
6.2.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Borrower ending on December 31 of each
calendar year.
“Fitch” means Fitch, Inc., or any successor thereto, and if such Person shall
for any reason no longer perform the function of a securities rating agency,
Fitch shall be deemed to refer to any other rating agency designated by Borrower
with the written consent of the Administrative Agent (such consent not to be
unreasonably withheld).
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Former Lender” is defined in Section 10.25(a).
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Letter of Credit Usage with respect to Letters of Credit issued by
the Issuing Bank other than such Letter of Credit Usage as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Swing Line Exposure
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.
“Funding Guarantor” as defined in Section 7.2.
“Funding Notice” means a notice substantially in the form of Exhibit I.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof
“Gaming License” means every license, franchise or other authorization to own,
lease, operate or otherwise conduct gaming activities of the Credit Parties,
including all such licenses granted under the Nevada Gaming Laws, and other
applicable federal, state, foreign or local laws.
“Goldman Sachs” as defined in the preamble hereto.
“Gondola Lease” means the Lease between VCR and Grand Canal, dated as of May 17,
2004, with respect to the lease of the gondola amusement ride concession and
related retail space.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
Credit and Guaranty Agreement
19

--------------------------------------------------------------------------------


“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
regulatory body, central bank or instrumentality or political subdivision
thereof or any entity, officer or examiner exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government.
“Grand Canal” means Grand Canal Shops II, LLC.
“Grantor” as defined in the Security Agreement.
“Guaranteed Obligations” as defined in Section 7.1.
“Guarantor” means (i) each Wholly Owned Domestic Subsidiary of Borrower, other
than any Excluded Subsidiary or Immaterial Subsidiary; provided that upon the
designation of an Excluded Subsidiary as a Restricted Subsidiary, such
Subsidiary shall be included in the definition of “Guarantor” and (ii) Sands
Pennsylvania, Inc.
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
“Harrah’s Shared Garage Lease” means that certain Agreement of Lease dated
January 24, 2005 between Harrah’s Las Vegas, Inc. as landlord and LCR, as
tenant.
“Harrah’s Shared Roadway Agreement” means the Agreement, dated as of January 16,
1998, between VCR, Sands Expo and Harrah’s Casino Resort.
“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (0 any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and (j)
any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or which may or could pose a
hazard to the health of the owners, occupants or any Persons in the vicinity of
any Facility or to the indoor or outdoor environment.
“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.
“Hedging Agreement” means any (a) currency exchange or interest rate swap
agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate
Credit and Guaranty Agreement
20

--------------------------------------------------------------------------------


collar agreements and (b) other agreements or arrangements designed to protect
against fluctuations in currency exchange, interest rates or commodities
pricing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (i) the annual
report on Form 10-K for each of the Fiscal Years ended December 31, 2012, and
December 31, 2011, of LVSC filed with the Securities and Exchange Commission,
and (ii) the quarterly report on Form 10-Q for the Fiscal Quarter ended
September 30, 2013, of LVSC filed with the Securities and Exchange Commission,
and, in the case of clauses (i) and (ii), certified by the chief financial
officer of LVSC that they fairly present, in all material respects, the
financial condition of LVSC and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and/or normal period-end adjustments.
“HVAC Component” means, collectively (a) the Central Plant and (b) the “Other
Facilities”, as defined in each HVAC Services Agreement.
“HVAC Ground Lease” means the Ground Lease made effective as of November 14,
1997, between VCR and the HVAC Provider.
“HVAC Provider” means Trigen-Las Vegas Energy Company, LLC, a Delaware limited
liability company formerly known as Atlantic Pacific, Las Vegas LLC, or its
permitted successors under the HVAC Services Agreements.
“HVAC Services Agreements” means collectively (a) the Energy Services Agreement,
dated as of November 14, 1997, as amended on July 1, 1999, between VCR and the
HVAC Provider, as modified by that certain settlement agreement dated as of
April 25, 2005 and as further amended by an amendment dated as of July 1, 2006,
a letter agreement dated June 11, 2008 and an amendment dated as of February 10,
2009, (b) the Energy Services Agreement, dated as of November 14, 1997, as
amended on July 1, 1999, between Sands Expo and the HVAC Provider and as further
amended by an amendment dated as of February 10, 2009, (c) the HVAC Ground
Lease, (d) (Interface Group-Nevada, Inc.) Easement Agreement, made November 14,
1997, by and between Sands Expo and the HVAC Provider, and (e) all other
agreements between the HVAC Provider (or its predecessor in interest) and the
Credit Parties.
“Immaterial Subsidiary” means any Restricted Subsidiary that, taken together
with all other Immaterial Subsidiaries in respect of the following clauses (i)
and (ii), (i) holds no more than 5% of the tangible assets of the Credit
Parties, (ii) generated no more than 5% of the aggregate revenues of the Credit
Parties, measured for the four most recently-ended Fiscal Quarters prior to the
date of such designation, (iii) holds no Gaming License, and (iv) holds no
assets (including other licenses) material to the operations of the Resort
Complex.
“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.
Credit and Guaranty Agreement
21

--------------------------------------------------------------------------------


“Increased-Cost Lender” as defined in Section 2.23.
“Incremental Amount” means, at any time, the sum of:
(i)            the excess (if any) of (a) $1,000,000,000 over (b) the aggregate
amount of all Incremental Term Loan Commitments and Incremental Revolving
Commitments, in each case established after the Closing Date and prior to such
time pursuant to Section 2.24 utilizing this clause (i) (other than Incremental
Term Loan Commitments and Incremental Revolving Commitments in respect of
Refinancing Term Loans, Extended Term Loans, Extended Revolving Commitments or
Replacement Revolving Commitments, respectively); plus
(ii)            any additional amounts so long as immediately after giving
effect to the establishment of the commitments in respect thereof (and assuming
such commitments are fully drawn) and the use of proceeds of the loans
thereunder, the Consolidated Senior Secured Leverage Ratio (assuming, for
purposes of such calculation, that any unsecured Indebtedness incurred pursuant
to Section 2.24 or 6.1(r) is secured) on a pro forma basis is not greater than
4.00:1.00; provided that, for purposes of this clause (ii) net cash proceeds of
Incremental Term Loans and Incremental Revolving Loans incurred at such time
shall not be netted against the applicable amount of Consolidated Total Senior
Debt or Consolidated Total Debt, as applicable, for purposes of such calculation
of the Consolidated Senior Secured Leverage Ratio.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.
“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Initial Revolving Loans.
“Incremental Term Facility” means any Class of Incremental Term Loan Commitments
and the Incremental Term Loans made thereunder.
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loans” means (i) Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.1(b) consisting of additional Term B Loans and
(ii) to the extent permitted by Section 2.24 and provided for in the relevant
Incremental Assumption Agreement, Other Term Loans or (iii) any of the
foregoing.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.
Credit and Guaranty Agreement
22

--------------------------------------------------------------------------------


“Indebtedness” as applied to any Person, means (a) all indebtedness for borrowed
money, (b) that portion of obligations with respect to Capital Leases that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money, (d) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA and trade payables and
accruals incurred in the ordinary course of business), (e) all indebtedness
secured by any Lien on any property or asset owned or held and under contracts
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person, (f)
the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the indebtedness of another;
(g) any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the indebtedness of another will be paid or
discharged, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (h) any liability of such Person for
indebtedness of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (ii) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (i) or (ii) of this clause (h), the primary purpose
or intent thereof is as described in clause (g) above; and (i) solely for
purposes of Section 8.1(b), all obligations of such Person in respect of any
Hedging Agreement. Obligations under the HVAC Services Agreements shall be
treated as service contracts or operating leases and not as Indebtedness.
Additionally, Indebtedness shall not include (i) any amount of the liability in
respect of an operating lease that at the time such lease is entered into would
not be required to be capitalized and reflected as a liability on the balance
sheet in accordance with GAAP as in effect on the date hereof, (ii) any surety
bonds for claims underlying mechanics liens and any reimbursement obligations
with respect thereto so long as such reimbursement obligations are not then due,
or are promptly paid when due or (iii) any indebtedness that has been either
satisfied or discharged or defeased through covenant defeasance or legal
defeasance. For purposes of determining the “aggregate principal amount” of
Indebtedness under any Hedging Agreement under Section 8.1(b), such amount shall
be equal to: (a) in the case of a Hedging Agreement documented pursuant to a
Master Agreement published by the International Swap and Derivatives
Associations, Inc., the amount, if any, that would be or is payable thereunder
by the applicable Credit Party to its counterparty, as if (i) such Hedging
Agreement were being terminated early on such date of determination due to a
“Termination Event”, “Event of Default” or similar event thereunder, and (ii)
the Credit Party party thereto were the sole “Affected Party” thereunder and (b)
in all other cases, the mark-to-market value of such Hedging Agreement, which
will be the unrealized loss on such Hedging Agreement to the Credit Party to
such Hedging Agreement reasonably determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by the applicable Credit Party exceeds (ii) the present value of the future
cash flows to be received by such Credit Party pursuant to such Hedging
Agreement.
“Indemnified Taxes” means all Taxes imposed on or with respect to or measured by
any payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document other than (a) Excluded Taxes and (b) Other
Taxes.
“Indemnitee” as defined in Section 10.3(a).
“Initial Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Revolving Loans hereunder.
Credit and Guaranty Agreement
23

--------------------------------------------------------------------------------


“Initial Revolving Loan” means a Revolving Loan made (i) pursuant to the
Revolving Commitments in effect on the Second Amendment Effective Date (as the
same may be amended from time to time in accordance with this Agreement) or (ii)
pursuant to any Incremental Revolving Commitment on the same terms as the
Revolving Loans referred to in clause (i) of this definition.
“Installment” means each amortization payment required pursuant to Section
2.12(a).
“Intellectual Property” as defined in the Security Agreement.
“Intellectual Property Security Agreements” mean all agreements evidencing the
security interest granted in respect of Intellectual Property, by the Credit
Parties in favor of the Collateral Agent, to be registered with the United
States Patent and Trademark Office or the United States Copyright Office
pursuant to the terms of the Security Agreement.
“Intercompany Note” means a global promissory note substantially in the form of
Exhibit J evidencing Indebtedness owed among the Credit Parties.
“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, each Quarterly Payment Date, and (b) with respect to any Loan that is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, however, that in the case of each Interest Period of longer than
three months, “Interest Payment Date” shall also include each Quarterly Payment
Date.
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (and twelve-months, if agreed to by
applicable Lenders), as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Class
of Loans shall extend beyond such Class’s applicable Term Facility Maturity Date
or Revolving Facility Maturity Date; and (d) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the expiration of the
Availability Period. Notwithstanding the foregoing, for any Eurodollar Rate Loan
made on a day that is not the last Business Day of a calendar month, the
Borrower may select an Interest Period that shall commence on the date on which
such Loan is made and expire on the last Business Day of such calendar month and
thereafter revert to the Interest Period selected in compliance with the
foregoing.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
prior to the Closing Date and from time to time thereafter, and any successor
statute.
“Investment” means, relative to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from
Credit and Guaranty Agreement
24

--------------------------------------------------------------------------------


any Person, of any Equity Interests of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon or repayments
thereof. For purposes of the definition of “Excluded Subsidiary” and Section
6.3, (a) “Investments” shall include the portion (proportionate to Borrower’s
Equity Interest in such Subsidiary) of the fair market value (as determined in
good faith by Borrower) of the net assets of a Subsidiary of Borrower at the
time that such Subsidiary is designated an Excluded Subsidiary; provided that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, Borrower
shall be deemed to continue to have an “Investment” in an Excluded Subsidiary in
an amount (if positive) equal to (i) Borrower’s “Investment” in such Subsidiary
at the time of such redesignation, less (ii) the portion (proportionate to
Borrower’s Equity Interest in such Subsidiary) of the fair market value (as
determined in good faith by Borrower) of the net assets of such Subsidiary at
the time of such redesignation, and (b) any property transferred to or from an
Excluded Subsidiary shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith by Borrower.
“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
K.
”Issuing Bank” means Scotiabank, as Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity, and such additional issuing
banks that have agreed to act as an issuing bank and are approved by the
Administrative Agent and Borrower.
“JDA” means the Joint Development Agreement, dated as of February 25, 2004 (as
amended on January 12, 2007), between VCR (as successor to LCR) and Cap
II-Buccaneer, LLC.
“Joint Venture” means a Supplier Joint Venture or any other joint venture,
partnership or other similar arrangement, whether in corporate, partnership,
limited liability company or other legal form; provided that in no event shall
any Subsidiary of any Person be considered to be a Joint Venture of such Person.
“LCR” means Lido Casino Resort, LLC, a Nevada limited liability company that was
merged with and into VCR on March 19, 2007.
“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.
“Legal Requirements” means all applicable and binding laws, statutes, orders,
decrees, injunctions, licenses, permits, approvals, agreements and regulations
of any Governmental Authority having jurisdiction over the matter in question.
“Lender” means each financial institution listed on Appendix A-4 or any lender
of Term B Loans hereunder (other than any such Person that has ceased to be a
party hereto pursuant to an Assignment Agreement or an Affiliate Lender
Assignment and Assumption), and any other Person that becomes a party hereto
pursuant to an Assignment Agreement or an Affiliate Lender Assignment and
Credit and Guaranty Agreement
25

--------------------------------------------------------------------------------


Assumption or an Incremental Assumption Agreement, Extension Agreement or
Refinancing Amendment.
“Lender Counterparty” as defined in the definition of Rate Protection Agreement.
“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by the Issuing Banks for the
account of the Credit Parties pursuant to Section 2.4.
“Letter of Credit Sublimit” means the lesser of (i) $150,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Banks and not yet reimbursed by Borrower (including any such reimbursement out
of the proceeds of Revolving Loans pursuant to Section 2.4(d)).
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan.
“Loan Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are two Facilities (i.e., the Term B Facility and the
Revolving Commitments established on the Closing Date and the extensions of
credit thereunder) and thereafter, the term “Facility” may include any other
Class of Commitments and the extensions of credit thereunder.
“LVSC” means Las Vegas Sands Corp., a Nevada corporation and its successors.
“LVSC Aircraft Financing” means up to $200,000,000 in aggregate principal amount
Indebtedness of LVSC at any one time outstanding for the purpose of financing
the purchase and/or ownership of aircraft and related parts and equipment;
provided that (a) either (i) such LVSC Aircraft Financing is outstanding as of
the Closing Date, or (ii) the covenants, defaults (and events of default),
redemption, amortization and other prepayment events, remedies, acceleration
rights, subordination provisions and other material terms applicable to such
LVSC Aircraft Financing shall not be materially more restrictive to the
guarantors thereof than such provisions contained in the agreements governing
LVSC Aircraft Financing outstanding on the Closing Date, taken as a whole, as
reasonably determined by LVSC; and (b) such Indebtedness or any related
guarantees shall not be secured by any assets or property of the Credit Parties.
“LVSC Corporate Services Agreement” means the Services Agreement, dated as of
February 17, 2005, between LVSC and the Borrower.
“LVSC Debt” means any Indebtedness of LVSC.
Credit and Guaranty Agreement
26

--------------------------------------------------------------------------------


“LVSC Debt Documents” means any indenture, credit agreement or promissory note
evidencing or governing any LVSC Debt and the guarantees thereof and any
collateral documents relating thereto.
“Macau” means the Macau Special Administrative Region of the People’s Republic
of China.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Credit Parties, taken as a whole (but excluding a material adverse effect upon
the business, operations, properties, assets or condition (financial or
otherwise) of the Excluded Subsidiaries that only has an effect on the Credit
Parties and their business and condition by decreasing the value of their direct
and indirect Equity Interests in the Excluded Subsidiaries), or (b) the material
impairment of the ability of the Credit Parties to observe or perform, or of the
Administrative Agent or Lenders to enforce, the Obligations.
“Material Contract” means the Cooperation Agreement, the PA Investment Note, the
Walgreens’ Documents, the Harrah’s Shared Garage Lease, the Casino Level Mall
Lease, and any contract or other arrangement entered into after the Closing Date
to which Borrower or any of the other Credit Parties is a party (other than the
Credit Documents) for which breach, nonperformance, or cancellation by an
applicable Credit Party, or failure of an applicable Credit Party to renew,
could reasonably be expected to have a Material Adverse Effect.
“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value (as determined in good faith by Borrower) in excess
of $75,000,000 as of the date of the acquisition thereof and (b) all Leasehold
Properties other than those with respect to which the aggregate payments under
the term of the lease (excluding option and renewal terms) are less than
$7,500,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have reasonably determined is material to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Credit Party.
“Material Subsidiary” means any Restricted Subsidiary of Borrower that is either
(a) a Credit Party or (b) not an Immaterial Subsidiary.
“Merrill Lynch” as defined in the preamble hereto.
“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto, and
if such Person shall for any reason no longer perform the function of a
securities rating agency, Moody’s shall be deemed to refer to any other rating
agency designated by Borrower with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld).
“Mortgage Policy” means an ALTA mortgagee title insurance policy or
unconditional commitment therefor issued by the Title Company to Collateral
Agent with respect to each Mortgaged Property in such form and including such
endorsements and subject to such co-insurance and/or reinsurance arrangements as
are reasonably satisfactory to the Collateral Agent.
“Mortgaged Property” means each Material Real Estate Asset listed on Schedule
4.12, and any Real Estate Asset in which a security interest is required to be
granted hereunder after the Closing Date.
Credit and Guaranty Agreement
27

--------------------------------------------------------------------------------


“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or 4001(a) (3) of ERISA.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Credit Parties in the form substantially similar to Management’s
Discussion & Analysis included in LVSC’s Form 10-Q or 10-K, as applicable, for
the applicable Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then current Fiscal Year to the end of such period to which
such financial statements relate.
“Net Asset Sale Proceeds” means the aggregate cash proceeds received by any
Credit Party in respect of any Asset Sale that are not PA Subsidiary Net Asset
Sale Proceeds, net of (a) the direct costs relating to such Asset Sale
(including legal, accounting and investment banking fees and expenses, sales and
marketing expenses, employee severance and termination costs, any trade payables
or similar liabilities related to the assets sold and required to be paid by the
seller as a result thereof and sales, finders’ or broker’s commission), and any
relocation expenses incurred as a result thereof and any taxes paid or payable
as result thereof (including any such taxes paid or payable by an owner of any
Credit Party), (b) amounts required to be applied to the repayment of
Indebtedness secured by a Lien (or amounts permitted by the terms of such
Indebtedness to be otherwise reinvested in other assets of such Credit Party to
the extent so reinvested) which is prior to the Lien under the Collateral
Documents on the asset or assets that are the subject of such Asset Sale, (c)
all distributions and other payments required to be made to minority interest
holders in a Subsidiary or Joint Venture as a result of such Asset Sale and (d)
any reserve for adjustment in respect of the sale price of such asset or assets
or any liabilities associated with the asset disposed of in such Asset Sale and
the deduction of appropriate amounts provided by the seller as a reserve in
accordance with GAAP against any liabilities associated with the assets disposed
of in the Asset Sale and retained by a Credit Party.
“Net Debt Proceeds” as defined in Section 2.14(c).
“Net Loss Proceeds” means the aggregate cash proceeds received by any Credit
Party in respect of any Event of Loss with respect to Collateral, including
insurance proceeds from condemnation awards or damages awarded by any judgment,
net of (a) the direct costs in recovery of such Net Loss Proceeds (including
legal, accounting, appraisal and insurance adjuster fees and expenses) and any
taxes paid or payable as a result thereof (including any such taxes paid or
payable by an owner of any Credit Party), (b) amounts required to be applied to
the repayment of any Indebtedness secured by a Lien (or amounts permitted by the
terms of such Indebtedness to be otherwise reinvested in other assets of such
Credit Party to the extent so reinvested) which is prior to the Liens of Lenders
under the Collateral Documents on the asset or assets that are the subject of
the Event of Loss, and (c) all distributions and other payments required to be
made to any minority interest holders in a Subsidiary or Joint Venture as a
result of such Event of Loss. Notwithstanding the foregoing, all proceeds of
so-called “liquidated damages”, “subguard” and “business interruption” insurance
policies shall not be Net Loss Proceeds.
“Nevada Gaming Authorities” means, collectively, the Nevada Gaming Commission,
the Nevada State Gaming Control Board, and the Clark County Liquor and Gaming
Licensing Board.
“Nevada Gaming Laws” means the Nevada Gaming Control Act, as codified in Chapter
463 of the Nevada Revised Statutes, as amended from time to time, and the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time.
“New Senior Notes” means senior secured or unsecured notes of Borrower issued
after the Closing Date, and the Indebtedness represented thereby; provided that
(a) the terms thereof do not provide for any scheduled amortization, repayment
of principal, mandatory redemption or sinking fund
Credit and Guaranty Agreement
28

--------------------------------------------------------------------------------


obligations prior to the date that is six months after the latest Term Facility
Maturity Date (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) the stated maturity date is no earlier than the date that
is six months after the latest Term Facility Maturity Date, (c) such
Indebtedness is not guaranteed by any Person other than a Guarantor, (d)
Borrower prepays Term Loans with the Net Debt Proceeds therefrom in compliance
with Section 2.14(c) or repays, refinances, redeems, repurchases or defeases any
LVSC Debt that is guaranteed by the Credit Parties with the Net Debt Proceeds
thereof, (e) the covenants and events of default and other terms thereof (other
than interest rate and redemption premiums) are not, taken as a whole, more
restrictive to the Credit Parties than those in this Agreement, as determined by
the Borrower and evidenced by an Officer’s Certificate delivered to the
Administrative Agent, (f) except as contemplated by Section 6.2(bb), the
obligations in respect thereof shall not be secured by any Lien on any asset of
Borrower, any Subsidiary or any other Affiliate of Borrower, other than any
asset constituting Collateral, and (g) all security therefor (if any) shall be
granted pursuant to the Collateral Documents and, if such notes are to be
secured, the secured parties thereunder, or a trustee or collateral agent on
their behalf, shall have become a party to the First Lien Intercreditor
Agreement.
“Non-Consenting Lender” as defined in Section 2.23.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD promulgated under the Securities Exchange Act of 1934, as amended.
“Non-Recourse Financing” means Indebtedness incurred in connection with the
construction, installation, purchase or lease of personal or real property or
equipment (a) as to which the lender upon default may seek recourse or payment
against a Credit Party only through the return or foreclosure or sale of the
property or equipment so constructed, installed, purchased or leased and to any
proceeds of such property and Indebtedness and the related collateral account in
which such proceeds are held and (b) may not otherwise assert a valid claim for
payment on such Indebtedness against a Credit Party or any other property of a
Credit Party, except, in each of the foregoing clauses (a) and (b), in the case
of customary or “market standard” non-recourse exceptions, including fraud and
environmental indemnities.
“Non-U.S. Lender” means a Lender that is not a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.
“Note” means a Term B Loan Note, a Revolving Loan Note or a Swing Line Note or
another promissory note evidencing a Loan.
“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.
“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents and/or the Lenders under the Credit Documents,
whether for principal, interest, premium, if any, reimbursement of amounts drawn
under Letters of Credit, fees, expenses, indemnification or otherwise including
interest and fees accruing on the Loans during the pendency of any proceeding of
the type described in Section 8.1(f) and (g), whether or not allowed in such
proceeding.
“Obligee Guarantor” as defined in Section 7.7.
Credit and Guaranty Agreement
29

--------------------------------------------------------------------------------


“Office Space Lease” means the Lease between VCR and Grand Canal, dated as of
May 17, 2004, with respect to the lease of certain office space to VCR.
“Officer’s Certificate” means, as applied to any corporation or other entity, a
certificate executed on behalf of such corporation or other entity by its
chairman of the board (if an officer), president or any vice president or by its
principal financial officer, chief accounting officer, vice president — finance
or treasurer (in each case, in their capacity as such officer) or, if such
entity does not have any such officer, any such officer of its managing member
or managing partner, as applicable.
“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.
“Operative Documents” means the Credit Documents, any LVSC Debt Documents as to
which any Credit Party is a party, documents related to LVSC Aircraft Financing
guaranteed by the Credit Parties as to which the Credit Parties are a party, the
FF&E Facility Agreements, the Resort Complex Operative Documents and the Project
Documents.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its certificate or articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such “Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, filing or similar Taxes arising from any payment made hereunder or
under any other Credit Document or from the execution, registration, delivery,
performance or enforcement of, consummation or administration of, from the
receipt or perfection of security interest under, or otherwise with respect to,
the Credit Documents (but excluding any Excluded Taxes).
“Other Term Loans” shall have the meaning assigned to such term in Section
2.24(a).
“PA Gaming” means Sands Bethworks Gaming LLC, a Pennsylvania limited liability
company.
“PA Gaming Project” means the Property, as such term is defined in the operating
agreement of PA Gaming.
“PA Investment Note” means that certain Note, dated as of May 21, 2009, made by
PA Retail and PA Gaming in favor of VCR in the principal amount of $550,000,000,
and that certain Note, dated as of January 1, 2011, made by PA Retail and PA
Gaming in favor of VCR in the principal amount of $150,000,000, collectively,
which Notes have been (i) assigned to Sands Pennsylvania, Inc. and (ii)
collaterally assigned to Collateral Agent.
“PA Project” means the PA Retail Project and/or the PA Gaming Project, as the
case may be.
Credit and Guaranty Agreement
30

--------------------------------------------------------------------------------


“PA Retail” means Sands Bethworks Retail LLC, a Pennsylvania limited liability
company.
“PA Retail Project” means “Property”, as such term is defined in the operating
agreement of PA Retail.
“PA Subsidiary” means PA Gaming and/or PA Retail and any of their respective
Subsidiaries.
“PA Subsidiary Net Asset Sale Proceeds” shall mean any (x) net cash proceeds
distributed to the Credit Parties pursuant to Section 2.15(c) or (y) net cash
proceeds from the sale of equity interests in any PA Subsidiary pursuant to
Section 6.7(q).
“PCT” means Palazzo Condo Tower, LLC.
“Palazzo Condo Tower” means the space within the Palazzo Condo Tower Parcel and
all improvements and personal property located therein.
“Palazzo Condo Tower Parcel” means the airspace parcel purchased pursuant to the
Walgreens’ Sale and Purchase Agreement.
“Palazzo Condo Tower Sales” means sales of fee interests in any individual
condominium units developed in the Palazzo Condo Tower.
“Palazzo Facility” means the approximately 3,000 room hotel, casino, retail and
meeting complex (commonly known as The Palazzo Resort Hotel Casino) integrated
with the Venetian Facility and located on the Palazzo Site (including the
Palazzo Condo Tower and the Palazzo Mall, but excluding the SECC).
“Palazzo Mall” means the commercial retail mall facility built in connection
with the Palazzo Project and located within certain airspace within the Palazzo
Project, which as of the date hereof is owned by Phase II Mall Subsidiary.
“Palazzo Site” means the real property consisting of approximately 14 acres
adjoining the Venetian Site and owned by VCR.
“Pari Passu Indebtedness” as defined in Section 2.14(a).
“Patriot Act” as defined in Section 4.25.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pennsylvania Gaming Authorities” means the Pennsylvania Gaming Control Board,
Department of Revenue, State Police and Office of Attorney General.
“Pennsylvania Gaming Laws” means the Pennsylvania Race Horse Development And
Gaming Act, 4 Pa. C.S.A. Section 1101 et seq., the regulations promulgated by
the Pennsylvania Gaming Control Board, 58 Pa Code Section 401.1 et seq., and the
regulations promulgated by the Pennsylvania Department of Revenue, 61 Pa Code
1001.1 et seq.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.
Credit and Guaranty Agreement
31

--------------------------------------------------------------------------------


“Permits” means all authorizations, consents, decrees, permits, waivers,
privileges, approvals from and filings with all Governmental Authorities
necessary for the operation of the Palazzo Project in accordance in all material
respects with the Project Documents and the Resort Complex Operative Documents
and any other material building, construction, land use, environmental or other
material permit, license, franchise, approval, consent and authorization
(including planning board approvals from applicable Governmental Authorities and
approvals required under the Nevada Gaming Laws) required for or in connection
with the construction, ownership, use, occupation and operation of the Palazzo
Project, the Resort Complex and the transactions provided for in this Agreement
and the Resort Complex Operative Documents.
“Permitted Acquisition” means the acquisition by Borrower or a Credit Party of
all the Equity Interests of, or all or substantially all the assets of, or a
line of business of, or an operating business or business unit of, another
Person in a transaction permitted by this Agreement for aggregate consideration
in excess of the greater of (x) 2.70% of Consolidated Total Assets and (y)
$100,000,000.
“Permitted Holders” means Adelson, his Affiliates and the Related Parties.
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Term B Loans
(including, for the avoidance of doubt, junior Liens pursuant to Section
2.24(b)(ii)) and Revolving Loans, one or more intercreditor agreements the terms
of which are consistent with market terms governing security arrangements for
the sharing of liens on a junior basis at the time such intercreditor agreement
is proposed to be established, as determined by the Administrative Agent in the
reasonable exercise of its judgment.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Credit Parties (a) for which no installment of principal matures earlier than 12
months after the latest Term Facility Maturity Date and (b) for which the
payment of principal and interest is subordinated in right of payment to the
Obligations (and with respect to such Indebtedness incurred after the date
hereof, Secured Obligations) pursuant to documentation containing redemption and
other prepayment events, maturities, amortization schedules, covenants, events
of default, remedies, acceleration rights, subordination provisions and other
material terms reasonably satisfactory to Administrative Agent.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Phase II Mall Subsidiary” means The Shoppes at the Palazzo, LLC, a Delaware
limited liability company, formerly known as Phase II Mall Subsidiary, LLC.
“Platform” as defined in Section 5.1(p).
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Agent or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
Credit and Guaranty Agreement
32

--------------------------------------------------------------------------------


“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.
“Proceedings” as defined in Section 5.1(h).
“Procurement Services Agreement” means the Corporate Services Agreement
effective as of March 1, 2005 among Borrower, Venetian Macau Limited and World
Sourcing Services Limited and any other similar agreement between or among any
Credit Parties and any Affiliates for the sourcing and/or purchase of goods on
terms that are substantially equivalent to the terms that could be obtained from
an unaffiliated third party.
“Projections” as defined in Section 4.8.
“Project Documents” means the JDA, the Walgreens’ Documents and any document or
agreement related to the design, development, construction or pre-opening of the
Palazzo Facility and entered into on, prior to or after the Closing Date, in
accordance with Section 6.12.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.24(e).
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term B Loans of any Lender, the percentage obtained by
dividing (a) the Term B Loans of that Lender by (b) the aggregate Term B Loans
of all Lenders; (ii) with respect to all payments, computations and other
matters relating to any Class of Other Term Loans of any Lender, the percentage
obtained by dividing (a) the Other Term Loans of such Class of that Lender by
(b) the aggregate Other Term Loans of such Class of all Lenders; and (iii) with
respect to all payments, computations and other matters relating to any Class of
Revolving Commitment or Revolving Loans of any Lender or any Letters of Credit
issued or participations purchased therein by any Lender or any participations
in any Swing Line Loans purchased by any Lender, the percentage obtained by
dividing (a) the Revolving Exposure of that Lender with respect to such Class of
Revolving Commitments or Revolving Loans by (b) the aggregate Revolving Exposure
of all Lenders with respect to such Class of Revolving Commitments or Revolving
Loans. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (a) an amount equal to the sum of the
Term Loans and the Revolving Exposure of that Lender, by (b) an amount equal to
the sum of the aggregate Term Loans and the aggregate Revolving Exposure of all
Lenders.
“Quarterly Date” means March 31, June 30, September 30 and December 31.
“Quarterly Payment Date” means each April 1, July 1, October 1, and January 1.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Protection Agreement” means, collectively, any Hedging Agreement entered
into by the Credit Parties under which the counterparty of such Hedging
Agreement is (or at the time such
Credit and Guaranty Agreement
33

--------------------------------------------------------------------------------


Hedging Agreement was entered into, was) an Agent, a Lender or an Affiliate of
an Agent or a Lender (each, a “Lender Counterparty”); provided that such Hedging
Agreement relates to (a) interest rate risk with respect to Indebtedness secured
by a First Priority Lien, (b) any currency exchange risk or (c) commodities
pricing risk. Notwithstanding the foregoing, for all purposes of the Credit
Documents, any Guaranty of, or grant of any Lien to secure, any obligations in
respect of a Rate Protection Agreement by a Guarantor shall not include any
Excluded Swap Obligations.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.24(j).
“Refinancing Fees” means with respect to any extension, refinancing, defeasance,
renewal, replacement, substitution, refunding, repurchase, repayment or
redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, original issue discount, expenses, premiums, make-whole
payments, and accrued and unpaid interest refinanced or paid or incurred in
connection therewith.
“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.24(j).
“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
“Refinancing Amendment” as defined in Section 2.24(j).
“Register” as defined in Section 2.7(b).
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
“Regulation FD” means Regulation FD as promulgated by the Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
“Reimbursement Date” as defined in Section 2.4(d).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Parties” means: (a) Family Members (defined below); (b) directors of
LVSC or Borrower and employees of LVSC or Borrower who are senior managers or
officers of LVSC, Borrower, Sands Expo or any of their Affiliates; (c) any
Person who receives an interest in LVSC or Borrower from any individual
referenced in clauses (a)-(b) in a gratuitous transfer, whether by gift, bequest
or otherwise, to the extent of such interest; (d) the estate of any individual
referenced in clauses (a)-(c); (e) a trust for the benefit of one or more of the
individuals referenced in clauses (a)-(c); and/or (f) an entity owned or
controlled, directly or indirectly, by one or more of the individuals, estates
or trusts referenced in clauses (a)-(e). For the purpose of this paragraph, a
“Family Member” shall include: (a) Sheldon G. Adelson; (b) Dr. Miriam Adelson;
(c) any sibling of either of the foregoing; (d) any issue of any one or more of
the individuals referenced in the preceding clauses (a)-(c); and (e) the spouse
or issue of the spouse of one or more of the individuals referenced in the
preceding clauses (a)-(d).
Credit and Guaranty Agreement
34

--------------------------------------------------------------------------------


“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Replacement Lender” as defined in Section 2.23.
“Replacement Revolving Commitments” shall have the meaning assigned to such term
in Section 2.24(1).
“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.24(1).
“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.24(1).
“Requisite Lenders” means one or more Lenders having or holding Term Loans
and/or Revolving Exposure and representing more than 50% of the sum of (i) the
aggregate Term Loans of all Lenders and (ii) the aggregate Revolving Exposure of
all Lenders; provided that the Loans and Revolving Exposure of any Defaulting
Lender shall be disregarded in determining Requisite Lenders at any time.
“Resort Complex” means the Venetian Facility, the SECC and the Palazzo Facility.
“Resort Complex Operative Documents” means the Cooperation Agreement, the
Harrah’s Shared Roadway Agreement, the Harrah’s Shared Garage Lease, the HVAC
Services Agreements, the Office Space Lease, the Gondola Lease, the Theater
Lease, the Casino Level Mall Lease, Walgreens’ Sale and Purchase Agreement, the
LVSC Corporate Services Agreement, the Site Easements, and the Walgreens’
Documents.
“Restaurant Joint Venture” means TK Las Vegas LLC, Two Roads Las Vegas, LLC,
Carlo’s Bakery Las Vegas LLC and any other Joint Venture formed or entered into
by a Credit Party for the purpose of development, construction and operation of
one or more restaurants within the Resort Complex.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of Borrower
now or hereafter outstanding, except a dividend or distribution payable solely
in shares of that class of Equity Interests to the holders of that class (or the
accretion of such dividends or distribution), (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Equity Interests of Borrower now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Equity Interests of Borrower now or hereafter
outstanding, and (d) any payment or prepayment of principal of, premium, if any,
or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to Permitted Subordinated Indebtedness.
“Restricted Subsidiary” means Sands Expo (whether or not a Subsidiary of
Borrower), and any Subsidiary of Borrower or Sands Expo other than an Excluded
Subsidiary.
Credit and Guaranty Agreement
35

--------------------------------------------------------------------------------


“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans pursuant to Section
2.2(a), expressed as an amount representing the maximum aggregate permitted
amount of such Revolving Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.12, 2.13,
2.14 and 2.15, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 10.6, and (c) increased (or
replaced) as provided under Section 2.24. The initial amount of each Lender’s
Revolving Commitment as of the Second Amendment Effective Date is set forth on
Appendix A-4, or in the Assignment Agreement or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Revolving Commitment (or
Incremental Revolving Commitment), as applicable. The aggregate amount of the
Lenders’ Revolving Commitments on the Second Amendment Effective Date is
$1,150,000,000. On the Second Amendment Effective Date, there is only one Class
of Revolving Commitments. After the Second Amendment Effective Date, additional
Classes of Revolving Commitments may be added or created pursuant to Extension
Agreements and Refinancing Amendments.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and (e)
the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
“Revolving Facility” means the Revolving Commitments of any Class and the
extensions of credit made hereunder by the Revolving Lenders of such Class.
“Revolving Facility Maturity Date” means, as the context may require, (a) with
respect to the Revolving Facility in effect on the Second Amendment Effective
Date, September 19, 2020 and (b) with respect to any other Classes of Revolving
Facility Commitments, the maturity dates specified therefor in the applicable
Extension Agreement or Refinancing Amendment.
“Revolving Facility Percentage” means, with respect to any Revolving Lender of
any Class, the percentage of the total Revolving Commitments of such Class
represented by such Lender’s Revolving Commitment of such Class. If the
Revolving Commitments of such Class have terminated or expired, the Revolving
Facility Percentages of such Class shall be determined based upon the Revolving
Commitments of such Class most recently in effect, giving effect to any
assignments pursuant to Section 10.6.
“Revolving Lender” means a Lender (including an Incremental Revolving Lender)
with a Revolving Commitment or with outstanding Revolving Loans.
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to Section
2.2(a). Unless the context otherwise requires, the term “Revolving Loans” shall
include Extended Revolving Loans and Replacement Revolving Loans.
“Revolving Loan Note” means a promissory note in the form of Exhibit H-2, as it
may be amended, supplemented or otherwise modified from time to time.
Credit and Guaranty Agreement
36

--------------------------------------------------------------------------------


“Revolving Yield Differential” as defined in Section 2.24(b)(vi).
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or any successor thereto, and if such Person shall for any reason
no longer perform the function of a securities rating agency, S&P shall be
deemed to refer to any other rating agency designated by Borrower with the
written consent of Administrative Agent (such consent not to be unreasonably
withheld).
“Sands Expo” means Sands Expo & Convention Center, Inc., a Nevada corporation.
“Sands FinCo” means the Subsidiary of LVSC which the Borrower has designated to
the Administrative Agent as “Sands FinCo”, which, as of the Closing Date, is
Sands IP Asset Management B.V.
“Scotiabank” as defined in the preamble hereto.
“SECC” means the exposition, convention and meeting facilities commonly known as
the Sands Expo and Convention Center.
“SECC Phase II Project” means any exposition, convention and meeting facilities
developed and constructed on the Central Park West Site or any other development
or use of the Central Park West Site for Borrower’s benefit.
“Second Amendment” means the Second Amendment, dated as of [__], 2016, among the
Borrower, the Guarantors party thereto, the Lenders party thereto, the
Administrative Agent, and the other parties thereto.
“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
defined in the Second Amendment.
“Secured Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Credit Parties in connection with Cash
Management Services that are (a) owed on the Closing Date to a person that is
the Administrative Agent or a Lender or an Affiliate of the Administrative Agent
or a Lender as of the Closing Date or (b) owed to a person that is the
Administrative Agent or a Lender or an Affiliate of the Administrative Agent or
a Lender at the time such obligations are incurred.
“Secured Obligations” means (i) the Obligations, (ii) the payment and
performance of all obligations of each Credit Party under each Rate Protection
Agreement and (iii) the Secured Cash Management Services Obligations.
“Secured Parties” has the meaning assigned to the term “Credit Secured Parties”
in the Security Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
Credit and Guaranty Agreement
37

--------------------------------------------------------------------------------


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means the Second Amended and Restated Security Agreement to
be executed by Borrower and each Grantor substantially in the form of Exhibit M,
as it may be amended, supplemented or otherwise modified from time to time.
“Senior Managing Agents” as defined in the preamble.
“Settlement Confirmation” as defined in Section 10.6(c).
“Settlement Service” as defined in Section 10.6(d).
“Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by Adelson, his Affiliates and/or his Related Parties that has
a maturity date after the latest Term Facility Maturity Date, that does not pay
any cash interest, that does not bind the obligor(s) thereon by the provisions
of any covenants other than customary affirmative covenants, and that does not
contain any cross-default provisions to any other Indebtedness of such
obligor(s).
“Significant Asset Sale” means any Asset Sale described in clause (a) or (b) of
the definition of the term “Asset Sale” for aggregate consideration in excess of
the greater of (x) 2.70% of Consolidated Total Assets and (y) $100,000,000.
“Site Easement” means any easement appurtenant, easement in gross, license
agreement and other right running for the benefit of Borrower, the Venetian
Facility, the Palazzo Project, the HVAC Component or appurtenant to the Palazzo
Site and/or the Venetian Site which benefits or burdens the Resort Complex,
including those certain easements and licenses described in the Mortgage
Policies.
“Solvent” means, with respect to the Credit Parties on a consolidated basis,
that as of the date of determination, both (i) (a) the sum of the Credit
Parties’ debt (including contingent liabilities) does not exceed the present
fair saleable value of the Credit Parties’ present assets; (b) the Credit
Parties’ capital is not unreasonably small in relation to their business as
contemplated on the Closing Date or with respect to any transaction contemplated
or undertaken after the Closing Date; and (c) the Credit Parties have not
incurred and do not intend to incur, or believe (nor should they reasonably
believe) that they will incur, debts beyond their ability to pay such debts as
they become due (whether at maturity or otherwise); and (ii) the Credit Parties
are “solvent” within the meaning given that term and similar terms under the
Bankruptcy Code and applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“Specified FF&E” means any furniture, fixtures, equipment and other personal
property that is financed or refinanced in full with the proceeds from an FF&E
Facility (other than temporary funding with the proceeds of Loans hereunder or
Cash on hand, and in the case of Loans, only once such Loans have been
reimbursed with proceeds of loans under the relevant FF&E Facility, and other
than costs related to transportation, installation and sales taxes), including
each and every item or unit of equipment acquired with the proceeds thereof,
each and every item or unit of equipment acquired by substitution or replacement
thereof; all parts, components and other items pertaining to such property; all
documents (including all warehouse receipts, dock receipts, bills of lading and
the like); all licenses (other than Gaming Licenses), warranties, guarantees,
service contracts and related rights and interests covering
Credit and Guaranty Agreement
38

--------------------------------------------------------------------------------


all or any portion of such property; and to the extent not otherwise included,
all proceeds (including insurance proceeds) of any of the foregoing and all
accessions to, substitutions and replacements for, and the rents, profits and
products of, each of the foregoing (including collateral accounts) and such
other collateral reasonably determined by the Administrative Agent in its
reasonable discretion.
“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) Indebtedness of Borrower or
a Restricted Subsidiary in respect of industrial revenue or development bonds or
financings, (b) workers’ compensation liabilities of Borrower or a Restricted
Subsidiary, (c) the obligations of third party insurers of Borrower or a
Restricted Subsidiary arising by virtue of the laws of any jurisdiction
requiring the third party insurers, (d) obligations with respect to Capital
Leases or Operating Leases of Borrower or with respect to the Harrah’s Shared
Roadway Agreement, (e) performance, payment, deposit or surety obligations of
Borrower or a Restricted Subsidiary, in any case, if required by Legal
Requirements (including if required by any Governmental Authority or otherwise
necessary in order to obtain any Permit related to the Palazzo Project) or in
accordance with custom and practice in the industry, (0 Legal Requirements in
connection with the development of the Palazzo Project and (g) general corporate
purposes of the Credit Parties; provided that Standby Letters of Credit may not
be issued for the purpose of supporting any Indebtedness constituting
“antecedent debt” (as that term is used in Section 547 of Bankruptcy Code).
“Subordination, Non-Disturbance and Attornment Agreement” means any
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit O, or such other form as is reasonably agreed by the
Administrative Agent, delivered pursuant hereto.
“Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, partnership
interests or membership interests are owned or controlled directly or indirectly
by such Person or one of more other Subsidiaries of that Person or a combination
thereof.
“Substitute Lender” is defined in Section 10.25(a).
“Supplier Joint Venture” means any Person that supplies or provides materials or
services to a Credit Party or any contractor in the Resort Complex and in which
a Credit Party has Investments.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section la(47) of the Commodity Exchange Act.
“Swing Line Exposure” means at any time the aggregate principal amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Revolving Lender at any time means its applicable Revolving Facility Percentage
of the aggregate Swing Line Exposure at such time.
“Swing Line Lender” means Scotiabank, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
Credit and Guaranty Agreement
39

--------------------------------------------------------------------------------


“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.
“Swing Line Note” means a promissory note in the form of Exhibit H-3, as it may
be amended, supplemented or otherwise modified from time to time.
“Swing Line Sublimit” means the lesser of (i) $100,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
“Syndication Agents” as defined in the preamble hereto.
“Tax” or “Taxes” means any and all present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature or other similar charges
imposed, levied, collected, withheld or assessed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of January 1,
2010, by and among LVSC, Borrower, and certain other subsidiaries of Borrower
solely as in effect on the Closing Date, and as thereafter amended (i) with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld) or (ii) to make any change so long as the amount of money to be
distributed by any Credit Party thereunder to LVSC or any other party thereto
that is not a Credit Party is not increased as a result of such amendment.
“Term B Facility” means the Term B Loan Commitments and the Term B Loans made
hereunder.
“Term B Facility Maturity Date” means December 19, 2020.
“Term B Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term B Loans hereunder. The aggregate amount of the Term B
Loan Commitments as of the Closing Date is $2,250,000,000.
“Term B Loans” mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.1(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.1(b).
“Term Facility” means the Term B Facility and/or any or all of the Incremental
Term Facilities.
“Term Facility Maturity Date” means, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.
“Term Loan” means a Term B Loan and/or an Incremental Term Loan.
“Term Loan Commitment” means the commitment of a Lender to make Term Loans,
including Term B Loans and/or Other Term Loans.
“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.24(b)(v).
Credit and Guaranty Agreement
40

--------------------------------------------------------------------------------


“Terminated Lender” as defined in Section 2.23.
“Theater Lease” means the Lease between VCR and Grand Canal, dated as of May 17,
2004, with respect to the lease of certain showroom space to VCR.
“Title Company” means First American Title Insurance Company or an Affiliate
thereof and/or one or more other title insurance companies reasonably
satisfactory to the Administrative Agent.
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans, and (iii) the Letter of
Credit Usage.
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Credit Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Credit
Document and any UCC financing statement relating to such perfection or effect
of perfection or non-perfection.
“United States” or “U.S.” means the United States, its fifty states and the
District of Columbia.
“VCR” means Venetian Casino Resort, LLC, a Nevada limited liability company.
“Venetian Facility” means The Venetian Resort Hotel Casino, a Venetian-themed
resort hotel, casino, retail, meeting and entertainment complex located at 3355
Las Vegas Boulevard South, Clark County, Nevada (excluding the SECC and the SECC
Phase II Project).
“Venetian Site” means the land on which the Venetian Facility is constructed.
“Walgreens’ Access Easement” means the Amended and Restated Parking and Access
Agreement, dated as of January 12, 2007, by and among VCR, LCR, and CAP
II-Buccaneer, LLC.
“Walgreens’ CC&R’s” means the Amended and Restated Declaration of Covenants,
Conditions and Restrictions and Reservations of Easements, dated as of January
12, 2007, by CAP II-Buccaneer, LLC.
“Walgreens’ Documents” means the JDA, the Walgreens’ CC&R’s and the Walgreens’
Access Easement.
“Walgreens’ Lease” means that certain Commercial Lease dated as of March 1, 2004
between the Phase II Mall Subsidiary (as assignee of LCR) and Cap II—Buccaneer,
LLC, a New Mexico limited liability company, as amended as of September 30,
2004, as of January 12, 2007 and as of February 28, 2008.
Credit and Guaranty Agreement
41

--------------------------------------------------------------------------------


“Walgreens’ Sale and Purchase Agreement” means the Agreement of Sale and
Purchase, dated as of May 2, 2006, by and between CAP II-Buccaneer, LLC, and
LVSC.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Domestic Subsidiary” means a Wholly Owned Subsidiary that is also
a Domestic Subsidiary.
“Wholly Owned Subsidiary” of any person means a subsidiary of such person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” means a Subsidiary of the
Borrower that is a Wholly Owned Subsidiary of the Borrower.
“Withdrawal Period” as defined in Section 10.25(b).
1.2.            Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Borrower to Lenders pursuant to Section
5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements, to the extent
such principles and policies have not changed, or such principles and policies
remain in effect at the time of calculation in accordance with the next
sentence. Calculations in connection with the definitions, covenants and other
provisions of this Agreement shall utilize accounting principles and policies in
conformity with those used to prepare the financial statements referred to in
Section 4.7. For the purposes of this Agreement, “consolidated” with respect to
any Person shall mean, unless expressly stated to be otherwise, such Person
consolidated with the other Credit Parties and shall not include any Excluded
Subsidiary; provided that the parties acknowledge such definition of
“consolidated” is not in accordance with GAAP to the extent Excluded
Subsidiaries are not consolidated with such Person. Notwithstanding any changes
in GAAP after the Closing Date, any lease of the Borrower or the Subsidiaries
that would be characterized as an Operating Lease under GAAP in effect on the
Closing Date (whether such lease is entered into before or after the Closing
Date) shall not constitute Indebtedness or a Capital Lease under this Agreement
or any other Credit Document as a result of such changes in GAAP.
1.3.            Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or
Credit and Guaranty Agreement
42

--------------------------------------------------------------------------------


matter. References to any agreement or document shall include such agreement or
document as amended, restated, supplemented, or otherwise modified from time to
time, except where specifically noted to be solely as of a specific date, and
except as amended in violation of this Agreement. The terms lease and license
shall include sub-lease and sub-license, as applicable. Any reference to a
Person party to any document shall include a successor in interest to such
Person and such Person’s assigns, unless the succession of such Person or the
assignment to such Person is not permitted hereunder.
1.4.            Pro Forma Calculations. With respect to any period of four
consecutive Fiscal Quarters during which Borrower or any Credit Party consummate
a Permitted Acquisition or Significant Asset Sale, the Consolidated Leverage
Ratio, the Consolidated Senior Leverage Ratio and the Consolidated Senior
Secured Leverage Ratio shall be calculated with respect to such period on a pro
forma basis after giving effect to such Permitted Acquisition or Significant
Asset Sale (including, without duplication, (a) all pro forma adjustments
permitted or required by Article 11 of Regulation S-X under the Securities Act
of 1933, as amended, and (b) pro forma adjustments for cost savings (net of
continuing associated expenses) to the extent such cost savings are factually
supportable, are expected to have a continuing impact and have been realized or
are reasonably expected to be realized within 12 months following such Permitted
Acquisition or Significant Asset Sale; provided that all such adjustments shall
be set forth in a reasonably detailed Officer’s Certificate of Borrower and, in
the case of clause (b), shall be in form and substance reasonably satisfactory
to Administrative Agent), using, for purposes of making such calculations, the
historical financial statements of Borrower and the Credit Parties which shall
be reformulated as if such Permitted Acquisition or Significant Asset Sale, and
any other Permitted Acquisitions and Significant Asset Sales that have been
consummated during the period, had been consummated on the first day of such
period.
SECTION 2.  LOANS AND LETTERS OF CREDIT
2.1.           Term Loans.
(a)             Term B Loans. Subject to the terms and conditions set forth
herein, each Lender agrees to make Term B Loans in Dollars to the Borrower on
the Closing Date in an aggregate principal amount not to exceed its Term B Loan
Commitment. Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to Term B Loans shall be paid in full no later than the Term B
Facility Maturity Date.
(b)             Incremental Term Loan Commitments. Subject to the terms and
conditions set forth herein, each Lender having an Incremental Term Loan
Commitment agrees, subject to the terms and conditions set forth in the
applicable Incremental Assumption Agreement, to make Incremental Term Loans in
Dollars to the Borrower, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment. Subject to Sections 2.13(a) and 2.14, all
amounts owed hereunder with respect to Incremental Term Loans shall be paid in
full no later than the applicable Term Facility Maturity Date.
(c)             Reborrowing. Amounts of Term B Loans borrowed under Section
2.1(a) or Section 2.1(b) that are repaid or prepaid may not be reborrowed.
2.2.           Revolving Loans.
(a)              Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment under the applicable Class or (ii)
the Revolving Exposure of such Class exceeding the total Revolving Facility
Commitments of such Class.
Credit and Guaranty Agreement
43

--------------------------------------------------------------------------------


Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. All
Revolving Loans and all other amounts owed hereunder with respect to the
applicable Revolving Loans and the applicable Revolving Commitments shall be
paid in full no later than the applicable Revolving Facility Maturity Date.
(b)             Borrowing Mechanics for Revolving Loans.
                              (i)       Except pursuant to Sections 2.3(b)(iv)
and 2.4(d), Revolving Loans that are Base Rate Loans shall be made in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount, and Revolving Loans that are Eurodollar Rate Loans shall
be in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount.
                              (ii)      Whenever Borrower desires that Lenders
make Revolving Loans, Borrower shall deliver to Administrative Agent a fully
executed and delivered Funding Notice no later than 2:00 p.m. (New York City
time) at least three Business Days in advance of the proposed Credit Date (or
such shorter time as is agreed to by the Administrative Agent hereunder) in the
case of a Eurodollar Rate Loan, and at least one Business Day in advance of the
proposed Credit Date (or such shorter time as is agreed to by the Administrative
Agent hereunder) in the case of a Revolving Loan that is a Base Rate Loan.
Except as otherwise provided herein, a Funding Notice for a Revolving Loan that
is a Eurodollar Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to make a borrowing in
accordance therewith.
                              (iii)     Notice of receipt of each Funding Notice
in respect of Revolving Loans, together with the amount of each Lender’s Pro
Rata Share thereof, if any, together with the applicable interest rate, shall be
provided by Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided Administrative Agent shall have received
such notice by 10:00 a.m. (New York City time)) not later than 2:00 p.m. (New
York City time) and, in any event, no later than 4:00 p.m. (New York City time)
on the same day as Administrative Agent’s receipt of such Funding Notice from
Borrower.
                              (iv)     Each Lender shall make the amount of its
Revolving Loan available to Administrative Agent not later than 12:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day funds
in Dollars, at the Principal Office designated by Administrative Agent. Except
as provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Revolving
Loans available to Borrower on the applicable Credit Date by causing an amount
of same day funds in Dollars equal to the proceeds of all such Revolving Loans
received by Administrative Agent from Lenders to be credited to the account of
Borrower at the Principal Office designated by Administrative Agent or such
other account as may be designated in writing to Administrative Agent by
Borrower.
2.3.           Swing Line Loans.
(a)             Swing Line Loans Commitments. Prior to the expiration of the
Availability Period, subject to the terms and conditions hereof, Swing Line
Lender hereby agrees to make Swing Line Loans to Borrower in the aggregate
amount up to but not exceeding the Swing Line Sublimit; provided that after
giving effect to the making of any Swing Line Loan, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed prior to the expiration of the Availability Period. Swing
Credit and Guaranty Agreement
44

--------------------------------------------------------------------------------


Line Lender’s Revolving Commitment shall expire upon the expiration of the
Availability Period and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans and the Revolving Commitments
shall be paid in full no later than such date.
(b)             Borrowing Mechanics for Swing Line Loans.
  (i)       Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.
                              (ii)      Whenever Borrower desires that Swing
Line Lender make a Swing Line Loan, Borrower shall deliver to Administrative
Agent a Funding Notice no later than 2:00 p.m. (New York City time) on the
proposed Credit Date.
                              (iii)     Swing Line Lender shall make the amount
of its Swing Line Loan available to Administrative Agent not later than 2:00
p.m. (New York City time) on the applicable Credit Date by wire transfer of same
day funds in Dollars, at Administrative Agent’s Principal Office. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Swing
Line Loans available to Borrower on the applicable Credit Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Swing Line
Loans received by Administrative Agent from Swing Line Lender to be credited to
the account of Borrower at Administrative Agent’s Principal Office, or to such
other account as may be designated in writing to Administrative Agent by
Borrower.
                              (iv)     With respect to any Swing Line Loans
which have not been voluntarily prepaid by Borrower pursuant to Section 2.13,
Swing Line Lender may at any time in its sole and absolute discretion, deliver
to Administrative Agent (with a copy to Borrower), no later than 11:00 a.m. (New
York City time) at least one Business Day in advance of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by Borrower)
requesting that each Lender holding a Revolving Commitment make Revolving Loans
that are Base Rate Loans to Borrower on such Credit Date in an amount equal to
the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given which Swing Line Lender requests
Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than Swing Line Lender shall be immediately delivered by Administrative
Agent to Swing Line Lender (and not to Borrower) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by Swing Line Lender to Borrower, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note of Swing Line Lender but
shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
to Borrower and shall be due under the Revolving Loan Note issued by Borrower to
Swing Line Lender. Borrower hereby authorizes Administrative Agent and Swing
Line Lender to charge Borrower’s accounts with Administrative Agent and Swing
Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent the proceeds of such Revolving Loans made by Lenders, including the
Revolving Loans deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans. If any portion of any such amount
paid (or deemed to be paid) to Swing Line Lender should be recovered by or on
behalf of Borrower from Swing Line Lender in bankruptcy, by
Credit and Guaranty Agreement
45

--------------------------------------------------------------------------------


assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by Section 2.17.
                              (v)      If for any reason Revolving Loans are not
made pursuant to Section 2.3(b)(iv) in an amount sufficient to repay any amounts
owed to Swing Line Lender in respect of any outstanding Swing Line Loans on or
before the third Business Day after demand for payment thereof by Swing Line
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, and in an amount equal to its Pro Rata Share of the applicable unpaid
amount together with accrued interest thereon. Upon one Business Day’s notice
from Swing Line Lender, each Lender holding a Revolving Commitment shall deliver
to Swing Line Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of Swing Line
Lender. In order to evidence such participation each Lender holding a Revolving
Commitment agrees to enter into a participation agreement at the request of
Swing Line Lender in form and substance reasonably satisfactory to Swing Line
Lender. In the event any Lender holding a Revolving Commitment fails to make
available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
                              (vi)     Notwithstanding anything contained herein
to the contrary, (1) each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to the second
preceding paragraph and each Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against Swing Line Lender, any Credit
Party or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Potential Event of Default or Event of Default; (C) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any Credit Party; (D) any breach of
this Agreement or any other Credit Document by any party thereto; or (E) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing; provided that such obligations of each Lender are subject to
the condition that Swing Line Lender believed in good faith that all conditions
under Section 3.2 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans, were satisfied at the time such Refunded Swing
Line Loans or unpaid Swing Line Loans were made, or the satisfaction of any such
condition not satisfied had been waived by the Requisite Lenders prior to or at
the time such Refunded Swing Line Loans or other unpaid Swing Line Loans were
made; and (2) Swing Line Lender shall not be obligated to make any Swing Line
Loans (A) if it has elected not to do so after the occurrence and during the
continuation of a Potential Event of Default or Event of Default or (B) at a
time when any Fronting Exposure exists unless Swing Line Lender has entered into
arrangements satisfactory to it and Borrower to eliminate Swing Line Lender’s
risk with respect to the Defaulting Lender’s participation in such Swing Ling
Loan, including by cash collateralizing such Defaulting Lender’s Pro Rata Share
of the outstanding Swing Line Loans.
2.4.            Issuance of Letters of Credit and Purchase of Participations
Therein.
(a)              Letters of Credit. Prior to the expiration of the Availability
Period, subject to the terms and conditions hereof, Issuing Bank agrees to issue
Letters of Credit for the account of Borrower for the purposes specified in the
definitions of Commercial Letters of Credit and Standby Letters of Credit
Credit and Guaranty Agreement
46

--------------------------------------------------------------------------------


in the aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars; (ii) the
stated amount of each Letter of Credit shall not be less than $250,000 or such
lesser amount as is acceptable to Issuing Bank; (iii) after giving effect to
such issuance, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect; (iv) after giving effect to
such issuance, in no event shall the Letter of Credit Usage exceed the Letter of
Credit Sublimit then in effect; (v) in no event shall any Standby Letter of
Credit have an expiration date later than the earlier of (1) the expiration of
the Availability Period and (2) the date which is one year from the date of
issuance of such standby Letter of Credit; and (vi) in no event shall any
Commercial Letter of Credit (x) have an expiration date later than the earlier
of (1) the Revolving Loan Commitment Termination Date and (2) the date which is
180 days from the date of issuance of such Commercial Letter of Credit or (y) be
issued if such Commercial Letter of Credit is otherwise unacceptable to Issuing
Bank in its reasonable discretion. Subject to the foregoing, Issuing Bank may
agree that a Standby Letter of Credit will automatically be extended for one or
more successive periods not to exceed one year each, unless Issuing Bank elects
not to extend for any reason or for no reason for any such additional period;
provided, in the event any Fronting Exposure exists, Issuing Bank shall not be
required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Borrower to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage. On the Closing Date, each Existing Letter of Credit will
be deemed a Letter of Credit hereunder.
(b)             Notice of Issuance. Whenever Borrower desires the issuance of a
Letter of Credit, Borrower shall deliver to Administrative Agent an Issuance
Notice no later than 2:00 p.m. (New York City time) at least three Business Days
(in the case of Standby Letters of Credit) or five Business Days (in the case of
Commercial Letters of Credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance. The Issuance Notice shall specify (i) the proposed date of
issuance (which shall be a Business Day), (ii) whether the Letter of Credit is
to be a Standby Letter of Credit or a Commercial Letter of Credit, (iii) the
face amount of the Letter of Credit, (iv) the expiration date of the Letter of
Credit, (v) the name and address of the beneficiary, and (vi) either the
verbatim text of the proposed Letter of Credit or the proposed terms and
conditions thereof, including a precise description of any documents to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of the Letter of Credit, would require the Issuing Bank to make
payment under the Letter of Credit; provided that the Issuing Bank, in its
reasonable discretion, may require changes in the text of the proposed Letter of
Credit or any such documents; and provided, further, that no Letter of Credit
shall require payment against a conforming draft to be made thereunder on the
same business day (under the laws of the jurisdiction in which the office of the
Issuing Bank to which such draft is required to be presented is located) that
such draft is presented if such presentation is made after 10:00 a.m. (in the
time zone of such office of the Issuing Bank) on such business day. Upon
satisfaction or waiver of the conditions set forth in Section 3.2, Issuing Bank
shall issue the requested Letter of Credit only in accordance with Issuing
Bank’s standard operating procedures. Upon the issuance of any Letter of Credit
or amendment or modification to a Letter of Credit, Issuing Bank shall promptly
notify each Lender with a Revolving Commitment of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.4(e). Borrower
shall notify the applicable Issuing Bank (and the Administrative Agent, if
Administrative Agent is not such Issuing Bank) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Borrower is
required to certify in the applicable Issuance Notice is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit, Borrower shall be deemed to have
recertified, as of the date of such issuance, as to the matters to which
Borrower is required to certify in the applicable Issuance Notice.
Credit and Guaranty Agreement
47

--------------------------------------------------------------------------------


(c)              Responsibility of Issuing Bank With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, Issuing Bank shall be responsible
only to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether they appear on their face to be in
accordance with the terms and conditions of such Letter of Credit. As between
Borrower and Issuing Bank, Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit issued by Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of Issuing Bank’s rights
or powers hereunder. Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to Borrower. Notwithstanding anything to the contrary contained
in this Section 2.4(c), Borrower shall retain any and all rights it may have
against Issuing Bank for any liability arising solely out of the gross
negligence or willful misconduct of Issuing Bank.
(d)             Reimbursement by Borrower of Amounts Drawn or Paid Under Letters
of Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Borrower and Administrative Agent,
and Borrower shall reimburse Issuing Bank on or before the second Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, unless Borrower shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.4(d) shall be deemed to relieve any Lender with a Revolving Commitment
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and Borrower shall retain any and all rights
Credit and Guaranty Agreement
48

--------------------------------------------------------------------------------


it may have against any such Lender resulting from the failure of such Lender to
make such Revolving Loans under this Section 2.4(d).
(e)              Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from Issuing Bank a participation in such Letter of Credit
and any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Commitments) of the maximum amount which is
or at any time may become available to be drawn thereunder. In the event that
Borrower shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of Issuing Bank is
located) after the date notified by Issuing Bank. In the event that any Lender
with a Revolving Commitment fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.4(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this Section
2.4(e) shall be deemed to prejudice the right of any Lender with a Revolving
Commitment to recover from Issuing Bank any amounts made available by such
Lender to Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of Issuing Bank. In the event Issuing Bank shall have
been reimbursed by other Lenders pursuant to this Section 2.4(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Borrower in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on Appendix B or at such other address as such Lender
may request.
(f)               Obligations Absolute. The obligation of Borrower to reimburse
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact
Credit and Guaranty Agreement
49

--------------------------------------------------------------------------------


 that an Event of Default or a Potential Event of Default shall have occurred
and be continuing; provided, in each case, that payment by Issuing Bank under
the applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of Issuing Bank under the circumstances in question.
(g)             Indemnification. Without duplication of any obligation of
Borrower under Section 10.2 or 10.3, in addition to amounts payable as provided
herein, Borrower hereby agrees to protect, indemnify, pay and save harmless
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable and documented fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of Issuing
Bank or (2) the wrongful dishonor by Issuing Bank of a proper demand for payment
made under any Letter of Credit issued by it, or (ii) the failure of Issuing
Bank to honor a drawing under any such Letter of Credit as a result of any
Governmental Act.
2.5.           Pro Rata Shares; Availability of Funds.
(a)              Pro Rata Shares. All Loans shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
(b)             Availability of Funds. Unless Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Credit Date and Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to Borrower a corresponding amount on such
Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.
2.6.            Use of Proceeds. The proceeds of the Term Loans, Revolving
Loans, Swing Line Loans and Letters of Credit shall be applied by Borrower to
repay amounts outstanding under the Existing Credit Agreement (or, with respect
to the Initial Revolving Loans, to repay Existing Revolving Loans (as defined in
the Second Amendment)), for working capital and general corporate purposes of
Borrower and its Affiliates, including Investments (including Investments in
Excluded Subsidiaries and Affiliates to fund costs of development projects
undertaken by such Excluded Subsidiaries and Affiliates) permitted hereunder,
Restricted Payments permitted hereunder for corporate overhead expenses or 
Credit and Guaranty Agreement
50

--------------------------------------------------------------------------------


permitted to be made in lieu of certain Investments, and to finance fees and
expenses incurred in connection with this Agreement and the other Credit
Documents. No portion of the proceeds of any Credit Extension shall be used in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
Board of Governors or any other regulation thereof or to violate the Exchange
Act.
2.7.            Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)              Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
(b)             Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at the Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of each Lender from time to time (the “Register”). The Register shall
be available for inspection by Borrower or any Lender (with respect to any entry
relating to such Lender’s Loans) at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans (and any cancellations of Term
Loans pursuant to and in accordance with the terms and conditions of Section
10.6(j)), and any such recordation shall be conclusive and binding on Borrower
and each Lender, absent manifest error; provided that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or Borrower’s Obligations in respect of any Loan. Borrower
hereby designates Scotiabank to serve as Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and Borrower hereby
agrees that, to the extent Scotiabank serves in such capacity, Scotiabank and
its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”
(c)              Notes. If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Term B Loan, Other Term Loan, Revolving Loan or Swing
Line Loan, as the case may be.
2.8.           Interest on Loans.
(a)              Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
              (i)       in the case of Revolving Loans:
 (1)       if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
Credit and Guaranty Agreement
51

--------------------------------------------------------------------------------


 (2)       if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin;
  (ii)      in the case of Swing Line Loans, at the Base Rate plus the
Applicable Margin; and
  (iii)     in the case of Term B Loans and Other Term Loans:
             (1)       if a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or
             (2)       if a Eurodollar Rate Loan, at the Adjusted Eurodollar
Rate plus the Applicable Margin per annum.
(b)             The basis for determining the rate of interest with respect to
any Loan (except a Swing Line Loan which can be made and maintained as Base Rate
Loans only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
(c)              In connection with Eurodollar Rate Loans there shall be no more
than fifteen Interest Periods outstanding at any time. In the event Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event Borrower fails to
specify an Interest Period for any Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, Borrower shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.
(d)             Interest payable pursuant to Section 2.8(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
Credit and Guaranty Agreement
52

--------------------------------------------------------------------------------


(e)              Except as otherwise set forth herein, interest on each Loan (i)
with respect to Loans, shall accrue on a daily basis and shall be payable in
arrears on each Interest Payment Date with respect to interest accrued on and to
each such Interest Payment Date; (ii) shall accrue on a daily basis and shall be
payable in arrears upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iv) shall
accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.
(f)               Borrower agrees to pay to Issuing Bank, with respect to
drawings honored under any Letter of Credit, interest on the amount paid by
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of Borrower at a rate equal to (i) for the period from the date such drawing is
honored to but excluding the applicable Reimbursement Date, the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans made ratably by the Lenders with Revolving Commitments, and (ii)
thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans made ratably by the Revolving Lenders.
(g)             Interest payable pursuant to Section 2.8(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s share of any interest received by Issuing Bank in respect
of that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.
2.9.           Conversion/Continuation.
(a)              Subject to Section 2.18, Borrower shall have the option:
                              (i)       to convert at any time all or any part
of any Term Loan or Revolving Loan equal to $5,000,000 and integral multiples of
$1,000,000 in excess of that amount from one Type of Loan to another Type of
Loan; provided, a Eurodollar Rate Loan may only be converted on the expiration
of the Interest Period applicable to such Eurodollar Rate Loan unless Borrower
shall pay all amounts due under Section 2.18 in connection with any such
conversion; or
                              (ii)      upon the expiration of any Interest
Period applicable to any Eurodollar Rate Loan, to continue all or any portion of
such Loan equal to $5,000,000 and integral multiples of $1,000,000 in excess of
that amount as a Eurodollar Rate Loan.
Credit and Guaranty Agreement
53

--------------------------------------------------------------------------------


(b)             Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 2:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). A Conversion/Continuation Notice shall
specify (i) the proposed conversion/continuation date (which shall be a Business
Day), (ii) the amount and type of the Loan to be converted/continued, (iii) the
nature of the proposed conversion/continuation, (iv) in the case of a conversion
to, or a continuation of, a Eurodollar Rate Loan, the requested Interest Period,
and (v) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, if the Requisite Lenders request in writing, that no Potential Event of
Default or Event of Default has occurred and is continuing. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. Neither Administrative Agent nor any
Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other Person authorized to act
on behalf of Borrower or for otherwise acting in good faith under this Section
2.9(b), and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans in accordance with this
Agreement pursuant to any such telephonic notice Borrower shall have effected a
conversion or continuation, as the case may be, hereunder.
2.10.         Default Interest. The principal amount of all overdue principal
and, to the extent permitted by applicable law, any interest payments thereon or
any past due fees or other amounts owed hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is 2% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans that are Initial Revolving
Loans); provided, in the case of Eurodollar Rate Loans, upon the expiration of
the Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for the
applicable Base Rate Loan. Payment or acceptance of the increased rates of
interest provided for in this Section 2.10 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.
2.11.         Fees.
(a)              Borrower agrees to pay to Lenders (in the case of any
Defaulting Lender, subject to the provisions of Section 2.22(a)(iii)) having
Revolving Exposure:
                              (i)       commitment fees equal to (A) the average
of the daily difference between (1) the Revolving Commitments and (2) the
aggregate principal amount of (x) all outstanding Revolving Loans plus (y) the
Letter of Credit Usage, times (B) the Applicable Revolving Commitment Fee
Percentage; and
                              (ii)      letter of credit fees equal to (A) the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans, times (B)
the average aggregate daily maximum amount available to be drawn under all such
Letters of Credit (regardless of whether any conditions for drawing could then
be met and determined as of the close of business on any date of determination).
Credit and Guaranty Agreement
54

--------------------------------------------------------------------------------


All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof (using the
Applicable Revolving Commitment Fee Percentage and Applicable Margin appropriate
to the Class of Revolving Commitment of each Revolving Lender).
(b)             Borrower agrees to pay directly to Issuing Bank, for its own
account, the following fees:
                              (i)       a fronting fee equal to 0.125%, per
annum, times the average aggregate daily maximum amount available to be drawn
under all Letters of Credit (determined as of the close of business on any date
of determination); and
                              (ii)      such customary documentary and
processing charges for any issuance, amendment, transfer or payment of a Letter
of Credit as are in accordance with Issuing Bank’s standard schedule for such
charges and as in effect at the time of such issuance, amendment, transfer or
payment, as the case may be.
(c)             [Intentionally Omitted]
(d)             All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on April 1, July 1, October 1 and
January 1 of each year during the Availability Period, commencing on the first
such date to occur after the Closing Date.
(e)              Borrower agrees to pay to Administrative Agent an annual
administrative fee in the amount and at the times set forth in the
Administrative Agent Fee Letter.
(f)               In addition to any of the foregoing fees, Borrower agrees to
pay to Agents such other fees in the amounts and at the times separately agreed
upon.
2.12.         Scheduled Payments/Commitment Reductions.
(a)              Term B Loans shall be amortized by 0.25% per Fiscal Quarter
commencing with the Fiscal Quarter ended March 31, 2014 through the Term B
Facility Maturity Date (with each amortization payment due on a Quarterly Date),
with the remaining balance due on the Term B Facility Maturity Date.
In the event any Other Term Loans are made, such Other Term Loans shall be
repaid on each installment date as set forth in the applicable Incremental
Assumption Agreement.
(b)             Impact of Prepayments. Notwithstanding the foregoing, (x) such
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Term B Loans and the Other Term Loans, as the case may be, as
provided in Sections 2.15(a) and (b), as applicable; and (y) the Term B Loans
and the Other Term Loans, together with all other amounts owed hereunder with
respect thereto, shall, in any event, be paid in full no later than the
applicable Term Facility Maturity Date.
(c)              Impact of Cancellations. Notwithstanding the foregoing, with
respect to any Term Loans which are cancelled pursuant to and in accordance with
Section 10.6(j), the amount of the remaining balance due on the applicable Term
Facility Maturity Date shall be reduced by the aggregate stated principal amount
of such cancelled Term B Loans or Other Term Loans, respectively; provided that
Credit and Guaranty Agreement
55

--------------------------------------------------------------------------------


in no event shall the remaining balance due on the applicable Term Facility
Maturity Date exceed the aggregate stated principal amount of the Term B Loans
or the applicable Other Term Loans, respectively, then outstanding.
2.13.        Voluntary Prepayments/Commitment Reductions.
(a)              Voluntary Prepayments.
                                              (i)       Any time and from time
to time:

 
(1)
with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount;

 

 
(2)
with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount; and

 

 
(3)
with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

 
      (ii)      All such prepayments shall be made without premium or penalty
(except as set forth in clause (c) below):
 

 
(1)
upon not less than one Business Day’s prior written or telephonic notice in the
case of Base Rate Loans;

 

 
(2)
upon not less than three Business Days’ prior written or telephonic notice in
the case of Eurodollar Rate Loans; and

 

 
(3)
upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

 
in each case, given to Administrative Agent or Swing Line Lender, as the case
may be, by 2:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein,
unless such notice is in connection with a refinancing of the Loans or other
transaction in which case such notice may be conditioned on consummation of such
refinancing or other transaction. Any such voluntary prepayment shall be applied
as specified in Section 2.15(a).
 
(b)             Voluntary Commitment Reductions.
 
  (i)       Borrower may, upon not less than three Business Days’ prior written
or telephonic notice confirmed in writing to Administrative Agent (which
original written or
Credit and Guaranty Agreement
56

--------------------------------------------------------------------------------


telephonic notice Administrative Agent will promptly transmit by telefacsimile
or telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction; provided, any such partial reduction of
such Commitments shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
  (ii)      Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof (unless such notice is in connection with a refinancing of
the Loans or other transaction in which case such notice may be conditioned on
consummation of such refinancing or other transaction). Notwithstanding the
foregoing, Borrower may elect to reduce or terminate any Class of Revolving
Commitments (and prepay Revolving Exposure associated therewith) without
reducing or terminating Revolving Commitments of any other Class.
(c)              In the event that, on or prior to the six month anniversary of
the Closing Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.13(a) with the proceeds of any new or replacement tranche
of term loans that have an All-In Yield that is less than the All-In Yield of
such Term B Loans or (y) effect any amendment to this Agreement which reduces
the All-In Yield of the Term B Loans (or any mandatory assignment under Section
2.23 by a Non-Consenting Lender shall have been made in connection therewith),
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (A) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Term Loans so prepaid
and (B) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Term Loans for which the All-In Yield has
been reduced pursuant to such amendment. Such amounts shall be due and payable
on the date of such prepayment or the effective date of such amendment, as the
case may be.
2.14.         Mandatory Prepayments/Commitment Reductions.
(a)              Asset Sales. No later than the fifth Business Day following the
date of receipt by the Credit Parties of any Net Asset Sale Proceeds (other than
Net Asset Sale Proceeds in respect of Asset Sales permitted by Section 6.7
(excluding clauses (d) and (r) thereof), Borrower shall prepay the Loans and/or
the Revolving Commitments shall be permanently reduced as set forth in Section
2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds; provided,
so long as no Potential Event of Default or Event of Default shall have occurred
and be continuing, Borrower shall have the option, directly or through one or
more of the other Credit Parties, to invest (or commit to invest, pursuant to a
binding contractual agreement that contemplates the consummation of such
investment within 15 months of such receipt) such Net Asset Sale Proceeds within
365 days of receipt thereof in assets of the general type used or useful in the
business of the Credit Parties. Notwithstanding the foregoing, the Credit
Parties may use a portion of such Net Asset Sale Proceeds to prepay or
repurchase New Senior Notes and other Indebtedness of the Credit Parties that
ranks pari passu in right of security with the Loans (“Pari Passu Indebtedness”)
to the extent the indenture or other agreement therefor requires the Credit
Parties to prepay or make an offer to purchase such Pari Passu Indebtedness with
the proceeds of such Asset Sale, in each case in an amount not to exceed the
product of (x) the amount of such Net Asset Sale Proceeds multiplied by (y) a
fraction, the numerator of which is the aggregate outstanding principal amount
of the Pan Passu Indebtedness with respect to which such a requirement to prepay
or make an offer to purchase
Credit and Guaranty Agreement
57

--------------------------------------------------------------------------------


exists and the denominator of which is the sum of the outstanding principal
amount of such Pari Passu Indebtedness and the outstanding principal amount of
Loans on the date of such prepayment.
(b)             Insurance/Condemnation Proceeds. Subject to the Cooperation
Agreement, no later than the fifth Business Day following the date of receipt by
the Credit Parties, or Administrative Agent as loss payee, of any Net Loss
Proceeds, Borrower shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.15(b) in an aggregate amount
equal to such Net Loss Proceeds; provided, so long as no Event of Default shall
have occurred and be continuing, Borrower shall have the option, directly or
through one or more of its Subsidiaries that are Guarantors to invest (or commit
to invest) such Net Loss Proceeds within 365 days of receipt thereof in assets
of the general type used or useful in the business of the Credit Parties, which
investment may include the repair, restoration or replacement of the applicable
assets thereof. Notwithstanding the foregoing, the Credit Parties may use a
portion of such Net Loss Proceeds to prepay or repurchase Pan Passu Indebtedness
to the extent the indenture or other agreement therefor requires the Credit
Parties to prepay or make an offer to purchase such Pari Passu Indebtedness with
such Net Loss Proceeds, in each case in an amount not to exceed the product of
(x) the amount of such Net Loss Proceeds multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of the Pari Passu
Indebtedness with respect to which such a requirement to prepay or make an offer
to purchase exists and the denominator of which is the sum of the outstanding
principal amount of such Pari Passu Indebtedness and the outstanding principal
amount of Loans on the date of such prepayment.
(c)         Issuance of Debt. On the fifth Business Day following receipt by the
Credit Parties of any Cash proceeds from the incurrence of any Indebtedness of
any Credit Parties (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.1 (other than Section 6.1(s)) (or, with respect
to clause (ii) below, as promptly as practicable thereafter), Borrower shall use
an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable and documented costs and expenses
associated therewith, including reasonable legal fees and expenses (such amount
being the “Net Debt Proceeds”) (i) to prepay the Loans and/or permanently reduce
the Revolving Commitments as set forth in Section 2.15(b), and/or (ii) repay,
redeem, purchase or defease any LVSC Debt that is guaranteed by the Credit
Parties.
(d)             Revolving Loans and Swing Loans. Borrower shall from time to
time prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
(e)              Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(c), Borrower shall deliver to Administrative Agent an Officer’s
Certificate demonstrating the calculation of the amount (the “Net Proceeds
Amount”) of the applicable Net Asset Sale Proceeds, Net Loss Proceeds or Net
Debt Proceeds, as the case may be, that gave rise to such prepayment. In the
event that Borrower shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Borrower shall promptly make
an additional prepayment of the Loans and/or the Revolving Commitments shall be
permanently reduced in an amount equal to such excess, and Borrower shall
concurrently therewith deliver to Administrative Agent an Officer’s Certificate
demonstrating the derivation of the additional Net Proceeds Amount resulting in
such excess.
(f)               Drawings on Conforming L/Cs. In the event that any Conforming
L/C Draw Event shall have occurred, Administrative Agent may draw down on each
outstanding Conforming L/C in its entirety. For the avoidance of doubt, a
Conforming L/C Draw Event shall be in addition to any Event of Default described
in Section 8 that may have occurred and be continuing, and (i) Administrative
Agent
Credit and Guaranty Agreement
58

--------------------------------------------------------------------------------


shall not be required to exercise any rights or remedy under Section 8 in order
to draw on the Conforming L/Cs and (ii) any drawing on a Conforming L/C shall
not be deemed to be a waiver of any Event of Default. Notwithstanding the
foregoing, at the request of Borrower, Administrative Agent shall release any
Conforming L/C or a portion thereof in its possession to Borrower, provided that
each of the following conditions shall have been satisfied: (i) no Conforming
L/C Draw Event shall have occurred and be continuing, (ii) Borrower shall at
such time be in compliance with Section 6.6 and shall have been in compliance
therewith for the preceding four consecutive quarters (without giving effect to
any such Conforming L/C or a portion thereof or any substitute cash equity
contribution by Adelson or his Affiliates), (iii) no Event of Default or
Potential Event of Default shall have occurred and be continuing and (iv) since
the last day of the preceding calendar year, no event or change shall have
occurred that caused, in any case or in the aggregate, a Material Adverse
Effect.
2.15.       Application of Prepayments/Reductions.
(a)              Application of Voluntary Prepayments by Type of Loans.
Any prepayment of any Loan pursuant to Section 2.13(a) shall be applied as
specified by Borrower in the applicable notice of prepayment; provided, any
prepayment of Term Loans shall be allocated to the Term Loans on a pro rata
basis or, at the option of Borrower, allocated to the Term B Loans on a pro rata
basis (in each case in accordance with the respective outstanding principal
amounts thereof), and applied on a pro rata basis to reduce the scheduled
remaining Installments of principal of the Term B Loans or the Other Term Loans,
as the case maybe.
(b)             Application of Mandatory Prepayments by Type of Loans. Any
amount required to be paid pursuant to Sections 2.14(a) through 2.14(c) shall be
applied as follows:
 first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to the remaining scheduled Installments of principal of the Term
Loans; provided, that Borrower may elect to apply prepayments required by
Section 2.14(c) first, to prepay Term B Loans on a pro rata basis before
prepaying Other Term Loans;
second, to prepay the Swing Line Loans to the full extent thereof; third, to
prepay the Revolving Loans to the full extent thereof;
 fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and
 fifth, to cash collateralize Letters of Credit.
(c)              The Borrower shall be required to apply all PA Subsidiary Net
Asset Sale Proceeds received, directly or indirectly, by any Credit Party first
to repay in full all amounts outstanding under the PA Investment Note owed by
the PA Subsidiaries and second, up to an aggregate amount of $500,000,000, to
prepay (with the proceeds received from the repayment of the PA Investment Note
or otherwise) and permanently reduce the Revolving Commitments, in each case,
within five Business Days of the receipt thereof
(d)             Application of Prepayments of Loans to Base Rate Loans and
Eurodollar  Rate Loans. Considering each Class of Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in
Credit and Guaranty Agreement
59

--------------------------------------------------------------------------------


each case, in a manner which minimizes the amount of any payments required to be
made by Borrower pursuant to Section 2.18(c).
2.16.       General Provisions Regarding Payments.
(a)              All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
(b)             All payments in respect of the principal amount of any Loan
(other than voluntary prepayments of Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.
(c)              Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Administrative Agent.
(d)             Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(e)             Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
(f)               Borrower hereby authorizes Administrative Agent to charge
Borrower’s accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose); provided that with respect to fees and expenses, the
Administrative Agent has delivered to Borrower an invoice setting forth the
amounts due in reasonable detail, and Borrower has not paid such amounts within
three Business Days.
(g)             Administrative Agent shall deem any payment by or on behalf of
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Potential Event of Default
or Event of Default in accordance with the terms of Section 8.1(a). Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such
Credit and Guaranty Agreement
60

--------------------------------------------------------------------------------


payment to the next succeeding applicable Business Day) at the rate determined
pursuant to Section 2.10 from the date such amount was due and payable until the
date such amount is paid in full.
(h)             If an Event of Default shall have occurred and not otherwise
been waived, and the maturity of the Obligations shall have been accelerated
pursuant to Section 8.1, all payments or proceeds received by Agents hereunder
in respect of any of the Secured Obligations, shall be applied in accordance
with the application arrangements described in Section 7.2 of the Security
Agreement.
3.17.         Ratable Sharing. Lenders hereby agree among themselves that,
unless otherwise provided in the Collateral Documents or Section 2.18, 2.19 or
2.20 hereof with respect to amounts realized from the Collateral, if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest;
provided, further, that the provisions of this Section 2.17 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in any payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit to any assignee or participant in
any drawing under a Letter of Credit. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
2.18.       Making or Maintaining Eurodollar Rate Loans.
(a)              Determining Applicable Interest Rate. As soon as practicable
after 10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender. In the event that Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, Administrative Agent shall on such date give notice (by
telefacsimile or by
Credit and Guaranty Agreement
61

--------------------------------------------------------------------------------


telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be a request for the making of, conversion to, or continuation of
the applicable Loans as Base Rate Loans.
(b)             Illegality or Impracticability of Eurodollar Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and Administrative Agent of such determination (which notice Administrative
Agent shall promptly transmit to each other Lender). Thereafter (1) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a Eurodollar Rate Loan then being requested by Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, Borrower shall have the option, subject to the provisions of Section
2.18(c), to rescind such Funding Notice or Conversion/Continuation Notice as to
all Lenders by giving notice (by telefacsimile or by telephone confirmed in
writing) to Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender). Except as provided in the immediately preceding sentence, nothing in
this Section 2.18(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.
(c)              Compensation for Breakage or Non-Commencement of Interest
Periods.  Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts and
shall be conclusive and binding absent manifest error), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits or margin) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/ Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the
Credit and Guaranty Agreement
62

--------------------------------------------------------------------------------


last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower. Notwithstanding the foregoing,
Borrower shall not be required to compensate a Lender for any amount under this
paragraph if the event (or change in law or regulation or other action) giving
rise to such loss, expense or liability occurred more than 180 days prior to the
date such Lender submits the statement referred to in the preceding sentence.
(d)             Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
(e)              Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.18 and under
Section 2.19 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.
2.19.       Increased Costs; Capital Adequacy.
(a)              Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case, that becomes effective after the Closing
Date, or compliance by such Lender with any guideline, request or directive
issued or made after the Closing Date by any central bank or other Governmental
Authority or quasi-governmental authority (whether or not having the force of
law): (i) subjects such Lender (or its applicable lending office) or the
Administrative Agent to any additional Tax (other than (A) Indemnified Taxes and
Other Taxes that are indemnified under Section 2.20 and (B) Excluded Taxes) with
respect to this Agreement or any of the other Credit Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Eurodollar Rate Loans that are reflected in the
definition of Adjusted Eurodollar Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office) with respect thereto; then, in any such case, Borrower shall promptly
pay to such Lender or the Administrative Agent, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
Credit and Guaranty Agreement
63

--------------------------------------------------------------------------------


otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender or the Administrative Lender, as applicable
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this Section
2.19(a), which statement shall be conclusive and binding upon all parties hereto
absent manifest error. Notwithstanding the foregoing, Borrower shall not be
required to compensate a Lender for any amount under this paragraph if the event
(or change in law or regulation or other action) giving rise to such loss,
expense, liability, additional Tax or increased cost occurred more than 180 days
prior to the date such Lender submits the statement referred to in the preceding
sentence. Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall in each case be deemed to
be a change in law, regardless of the date enacted, adopted or issued.
(b)             Capital Adequacy Adjustment. In the event that any Lender (which
term shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy or liquidity, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy or liquidity), then from time to
time, within five Business Days after receipt by Borrower from such Lender of
the statement referred to in the next sentence, Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation for such reduction. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. Notwithstanding the
foregoing, Borrower shall not be required to compensate a Lender for any amount
under this paragraph if the event (or change in law or regulation or other
action) giving rise to such loss, expense or liability occurred more than 180
days prior to the date such Lender submits the statement referred to in the
preceding sentence. Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall in each case be deemed to
be a change in law, regardless of the date enacted, adopted or issued.
2.20.       Taxes; Withholding, etc.
(a)              Payments to Be Free and Clear. All sums payable by or on behalf
of any Credit Party hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid
Credit and Guaranty Agreement
64

--------------------------------------------------------------------------------


free and clear of, and without any deduction or withholding on account of, any
Tax other than (i) net income taxes, franchise taxes (imposed in lieu of net
income taxes) and U.S. federal backup withholding taxes, in each case imposed on
the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, secured or
perfected a security interest under, engaged in any other transaction pursuant
to, or enforced, this Agreement or any other Credit Document, or sold or
assigned an interest in any Loan or Credit Document), (ii) any branch profits
taxes or any similar tax imposed by any other jurisdiction described in clause
(i) above, (iii) any taxes that are attributable to the applicable Lender’s
failure to comply with the requirements of Section 2.20(c), (iv) in the case of
any Non-US Lender, any U.S. federal withholding taxes resulting from any law in
effect (including FATCA) on the date such Non-US Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment (other than pursuant to an assignment
request by the Borrower under Section 2.23), to receive additional amounts from
Borrower with respect to such non excluded Taxes pursuant to this Section 2.20
(such excluded taxes hereinafter referred to as “Excluded Taxes”), or (v) any
taxes that are imposed as a result of any event occurring after the Lender
becomes a Lender other than a change in any applicable law, treaty or
governmental rule, regulation or order or any change in the interpretation,
administration or application thereof.
(b)             Withholding of Taxes. If any Credit Party, the Administrative
Agent or any other Person is required by law to make any deduction or
withholding on account of any such Tax other than an Excluded Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents (such Person, the “Withholding Agent”), then: (i)
the applicable Withholding Agent shall make such deduction or withholding; (ii)
the applicable Withholding Agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with the
applicable law; and (iii) the sum payable by the applicable Credit Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or any Lender,
as the case may be, receives on the due date a net sum equal to what it would
have received had no such deduction, withholding or payment been required or
made.
(c)              Evidence of Payments. As soon as practicable after any payment
of Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 2.20, such Credit Party shall deliver to Administrative Agent a copy of
the receipt or other evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.
(d)             Payment of Other Taxes by the Borrower. The Borrower shall
timely pay to the relevant Governmental Authority in accordance with the
applicable law any Other Taxes.
(e)              Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless the Administrative Agent and each Lender within 10 Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes imposed on the Administrative Agent or such Lender, as the case
may be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or the Administrative Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
Credit and Guaranty Agreement
65

--------------------------------------------------------------------------------


(f)               [Reserved].
(g)             Status of Lenders.
  (i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall,
whenever a lapse of time or change in circumstances renders such documentation
(including any specific documents required below in clause (g)(ii)) obsolete,
expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. Notwithstanding anything to the
contrary in the preceding three sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.20(d)(ii)(1), (d)(ii)(2) and (d)(ii)(4) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding any other provision of this clause (g), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
  (ii)      Without limiting the generality of the foregoing,

 
(1)
each Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent) executed originals of
U.S. Internal Revenue Service (“IRS”) Form W-9, certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

 
(2)
each Non-U.S. Lender shall deliver to the Borrower or the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 

 
A.
executed originals of IRS Form W-8BEN claiming the benefits of an income tax
treaty to which the United States is a party;

 

 
B.
executed originals of IRS Form W-8ECI;

 
Credit and Guaranty Agreement
66

--------------------------------------------------------------------------------



  C. in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit B-1, Exhibit B-2, Exhibit B-3
or Exhibit B-4, as appropriate, to the effect that such Non-U.S. Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

  D. to the extent a Non-U.S. Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit B-2  or Exhibit B-4, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
B-4 on behalf of each such direct and indirect partner;

  (3) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Holder becomes a Lender under this Agreement (and from time to time
thereafter upon reasonable request of the Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

  (4) If a payment made to any Lender under this Agreement or any other Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such

Credit and Guaranty Agreement
67

--------------------------------------------------------------------------------



  documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.20(g)(ii)(4), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(h)             Treatment of Certain Refunds. If a Lender or the Administrative
Agent receives a refund that it determines in its sole discretion is in respect
of any Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to Section 2.20(b), it shall
within 30 days from the date of such receipt pay over the amount of such refund
to Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section 2.20 with respect to Taxes giving
rise to such refund) net of all reasonable out-of-pocket expenses (including
Taxes) of such Lender or the Administrative Agent and without interest (other
than interest paid by the relevant taxation authority with respect to such
refund); provided that Borrower, upon request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any penalty,
interest or other charges imposed by the relevant taxing authority) to the
Administrative Agent or any Lender in the event the Administrative Agent or such
Lender is required to repay such refund. This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or other information relating to its Taxes which it deems confidential)
to Borrower or any other Person.
(i)              Survival. Each party’s obligations under this Section 2.20
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
this Agreement and the repayment, satisfaction or discharge of all obligations
under any Credit Document.
(j)               Issuing Banks and Swing Line Lenders. For the avoidance of
doubt, the term “Lender,” for purposes of this Section 2.20, shall include the
Issuing Bank and any Swing Line Lender.
2.21.        Obligation to Mitigate. Each Lender (which term shall include
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.21 unless Borrower agrees to pay
all
Credit and Guaranty Agreement
68

--------------------------------------------------------------------------------


incremental expenses incurred by such Lender as a direct result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error. Each Lender and Issuing Bank agrees that it will not request
compensation under Sections 2.18, 2.19 or 2.20 unless such Lender or Issuing
Bank requests compensation from borrowers under other lending arrangements with
such Lender or Issuing Bank who are similarly situated.
2.22.        Defaulting Lenders.
(a)             Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
                              (i)           Waivers and Amendments. Such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definitions of “Requisite Lenders”.
                              (ii)         Defaulting Lender Waterfall. Any
payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, following an Event of Default or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.4 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swing Line Lender hereunder, third,
if so determined by the Administrative Agent or requested by the Issuing Bank,
to be held as cash collateral for future funding obligations of that Defaulting
Lender to the Issuing Bank hereunder, fourth, as the Borrower may request (so
long as no Potential Event of Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
seventh, so long as no Potential Event of Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.22 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.
                             (iii)         Certain Fees.
Credit and Guaranty Agreement
69

--------------------------------------------------------------------------------



  (1) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.11(a)(i) for any period during which that Lender is a
Defaulting Lender.

  (2) Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.11(a)(ii) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its pro rata share of the
stated amount of Letters of Credit for which it has provided cash collateral.

  (3) With respect to any such commitment fee or letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (1) or (2)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the Issuing Bank and the Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s or the Swing Line Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

                              (iv)       Reallocation of Participations to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in Letters of Credit and Swing Line Loans shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective pro rata
Commitments (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.   Subject to Section 10.28, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
                              (v)         Cash Collateral, Repayment of Swing
Line Loans. If the reallocation described in clause (iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within three (3) Business Days
following the written request of the (i) Administrative Agent or (ii) the Swing
Line Lender or the Issuing Bank, as applicable (with a copy to the
Administrative Agent), (x)first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, cash collateralize the
Issuing Bank’s Fronting Exposure.
(b)             Defaulting Lender Cure. If the Borrower, the Administrative
Agent and the Swing Line Lender and the Issuing Bank agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with their Revolving
 
Credit and Guaranty Agreement
70

--------------------------------------------------------------------------------


Commitments (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)             New Swing Line Loans/Letters of Credit. So long as any Lender is
a Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.
2.23.        Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender, (ii) such Lender shall remain a
Defaulting Lender, and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five
Business Days after Borrower’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
10.5(b), the consent of the Requisite Lenders or a majority of the applicable
class of Lenders or affected Lenders, as the case may be, shall have been
obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased-Cost Lender or a Non-Consenting Lender and the
Defaulting Lender shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Lender; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (a) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (b) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (c) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.11; (2) on the date of
such assignment, Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender and such assignment (together with any other assignments pursuant to this
Section 2.23 or otherwise) will result in the applicable amendment,
modification, termination, waiver or consent being approved; provided, Borrower
may not make such election with respect to any Terminated Lender that is also an
Issuing Bank unless, prior to the effectiveness of such election, Borrower shall
have caused each outstanding Letter of Credit issued thereby to be cancelled or
cash collateralized on terms reasonably satisfactory to the applicable Issuing
Bank. Upon the prepayment of all amounts owing to any Terminated Lender and the
termination of such Terminated Lender’s Revolving
 
Credit and Guaranty Agreement
71

--------------------------------------------------------------------------------


Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.
2.24.        Incremental Commitments; Commitment Extensions; Refinancing
Indebtedness.
(a)             The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Commitments (in the form of an increase in the aggregate principal
amount of Initial Revolving Commitments), as applicable, in an amount not to
exceed the Incremental Amount at the time such Incremental Commitments are
established from one or more Incremental Term Lenders and/or Incremental
Revolving Lenders (which may include any existing Lender) willing to provide
such Incremental Term Loans and/or Incremental Revolving Commitments, as the
case may be, in their own discretion; provided, that each Incremental Revolving
Lender providing a commitment to make revolving loans shall be subject to the
approval of the Administrative Agent and, to the extent the same would be
required for an assignment under Section 10.6, the Issuing Bank and the Swing
Line Lender (which approvals shall not be unreasonably withheld) unless such
Incremental Revolving Lender is a Revolving Lender or an Affiliate of a
Revolving Lender; provided further that commitments to make additional Revolving
Loans are on the same terms as any Class of Revolving Loans. Such notice shall
set forth (i) the amount of the Incremental Term Loan Commitments and/or
Incremental Revolving Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $100,000,000, or equal to the
remaining Incremental Amount or, in each case, such lesser amount approved by
the Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Commitments are requested to become
effective and (iii) in the case of Incremental Term Loan Commitments, whether
such Incremental Term Loan Commitments are to be (x) commitments to make term
loans with terms identical to Term B Loans or (y) commitments to make term loans
with pricing, maturity, amortization, participation in mandatory prepayments
and/or other terms different from the Term B Loans (“Other Term Loans”).
(b)             The Borrower and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Commitment of such Incremental Revolving Lender. Each Incremental Assumption
Agreement shall specify the terms of the applicable Incremental Term Loans
and/or Incremental Revolving Commitments; provided that:
      (i)           any commitments to make additional Term B Loans and/or
additional Initial Revolving Loans shall have the same terms as the Term B Loans
or Initial Revolving Loans, respectively,
      (ii)         the Other Term Loans shall rank pari passu or, at the option
of the Borrower, junior in right of security with the Term B Loans or shall be
unsecured (provided that (X) if such Other Term Loans rank junior in right of
security with the Term B Loans, such Other Term Loans shall be subject to a
Permitted Junior Intercreditor Agreement and, for the avoidance of doubt, shall
not be subject to clause (v) below and (Y) if such Other Term Loans are
unsecured, such Other Term Loans shall be subject to a subordination agreement
the terms of which are consistent with market terms governing subordination
arrangements for loans that are unsecured at the time such subordination
agreement is proposed to be established, as determined
Credit and Guaranty Agreement
72

--------------------------------------------------------------------------------


by the Administrative Agent in the reasonable exercise of its judgment, and, for
the avoidance of doubt, shall not be subject to clause (v) below),
      (iii)        the final maturity date of any Other Term Loans shall be no
earlier than the Term B Facility Maturity Date and, except as to pricing,
amortization, final maturity date, participation in mandatory prepayments and
ranking as to security, shall have (x) substantially the same terms as the Term
B Loans or (y) such other terms (including as to guarantees and collateral) as
shall be reasonably satisfactory to the Administrative Agent,
      (iv)        the Weighted Average Life to Maturity of any Other Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term B Loans,
      (v)         with respect to any Other Term Loan that ranks pari passu in
right of security with the Term B Loans, the All-In Yield shall be the same as
that applicable to the Term B Loans on the Closing Date, except that the All-In
Yield in respect of any such Other Term Loan may exceed the All-In Yield in
respect of such Term B Loans on the Closing Date by no more than 0.50%, or if it
does so exceed such All-In Yield (such difference, the “Term Yield
Differential”) then the Applicable Margin (or the “LIBOR floor” as provided in
the following proviso) applicable to such Term B Loans shall be increased such
that after giving effect to such increase, the Term Yield Differential shall not
exceed 0.50%; provided that, to the extent any portion of the Term Yield
Differential is attributable to a higher “LIBOR floor” being applicable to such
Other Term Loans, such floor shall only be included in the calculation of the
Term Yield Differential to the extent such floor is greater than the Adjusted
Eurodollar Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding;
      (vi)       with respect to Incremental Revolving Loans, the All-In Yield
of such Incremental Revolving Loans shall be the same as that applicable to the
Initial Revolving Loans on the Second Amendment Effective Date, except that the
All-In Yield in respect of any such Incremental Revolving Loans may exceed the
All-In Yield in respect of such Initial Revolving Loans on the Second Amendment
Effective Date by no more than 0.50%, or if it does so exceed such All-In Yield
(such difference, the “Revolving Yield Differential”) then the Applicable Margin
applicable to such Initial Revolving Loans shall be increased such that after
giving effect to such increase, the Revolving Yield Differential shall not
exceed 0.50%;
      (vii)      the Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any mandatory prepayment hereunder; and
      (viii)    there shall be no obligor in respect of any Incremental Term
Loan Commitments or Incremental Revolving Commitments that is not a Credit
Party.
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Commitments evidenced thereby as
provided for in Section 10.5(e). Any amendment to this Agreement or any other
Credit Document that is necessary to effect the provisions of this Section 2.24
and any such collateral and other documentation shall be deemed “Credit
Credit and Guaranty Agreement
73

--------------------------------------------------------------------------------


Documents” hereunder and may be memorialized in writing by the Administrative
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.
(c)             Notwithstanding the foregoing, no Incremental Term Loan
Commitment or Incremental Revolving Commitment shall become effective under this
Section 2.24 unless (i) on the date of such effectiveness, to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in Section 3.2(a)(iii) shall be satisfied and the Administrative Agent
shall have received an Officer’s Certificate to that effect dated such date and
(ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 3.1 and such additional customary documents and
filings (including amendments to the Deeds of Trust and other Collateral
Documents and title endorsement bringdowns) as the Administrative Agent may
reasonably request to assure that the Incremental Term Loans and/or Revolving
Loans in respect of Incremental Revolving Commitments are, if applicable,
secured by the Collateral ratably with (or, to the extent set forth in the
applicable Incremental Assumption Agreement, junior to) one or more Classes of
then-existing Term Loans and Revolving Loans.
(d)             Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Term Loans), when originally
made, are included in each Borrowing of the outstanding applicable Class of Term
Loans on a pro rata basis, and (ii) all Revolving Loans in respect of
Incremental Revolving Commitments, when originally made, are included in each
Borrowing of the applicable Class of outstanding Revolving Loans on a pro rata
basis. The Borrower agrees that Section 2.18(c) shall apply to any conversion of
Eurodollar Rate Loans to Base Rate Loans reasonably required by the
Administrative Agent to effect the foregoing.
(e)             Notwithstanding anything to the contrary in this Agreement,
including Section 2.17 (which provisions shall not be applicable to clauses (e)
through (i) of this Section 2.24), pursuant to one or more offers made from time
to time by the Borrower to all Lenders of any Class of Term Loans and/or
Revolving Commitments, on a pro rata basis (based, in the case of an offer to
the Lenders under any Class of Term Loans, on the aggregate outstanding Term
Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, on the aggregate outstanding Revolving Commitments under
such Revolving Facility, as applicable) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Commitments of such Revolving Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same. Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by an agreement extending an
existing Term Loan (such extended Term Loan, an “Extended Term Loan”) or
extending an existing Revolving Commitment (such extended Revolving Commitment,
an “Extended Revolving Commitment”) (an “Extension Agreement”). Each Pro Rata
Extension Offer shall specify the date on which the Borrower proposes that
Credit and Guaranty Agreement
74

--------------------------------------------------------------------------------


the Extended Term Loan shall be made, which shall be a date not earlier than
five Business Days after the date on which notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).
(f)              The Borrower and each Extending Lender shall execute and
deliver to the Administrative Agent an Extension Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Commitments of such Extending
Lender. Each Extension Agreement shall specify the terms of the applicable
Extended Term Loans and/or Extended Revolving Commitments; provided, that (x) no
Potential Event of Default or Event of Default shall have occurred and be
continuing at the time of such Extension and (y) (i) except as to interest
rates, fees, any other pricing terms, amortization, final maturity date and
participation in prepayments and commitment reductions (which shall, subject to
clauses (ii) and (iii) of this proviso, be determined by the Borrower and set
forth in the Pro Rata Extension Offer), the Extended Term Loans shall have (x)
the same terms as an existing Class of Term Loans or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Extended Term Loans shall be no earlier than the latest
Term Facility Maturity Date in effect on the date of incurrence, (iii) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Class of Term Loans
to which such offer relates, (iv) except as to interest rates, fees, any other
pricing terms, participation in mandatory prepayments and commitment reductions
and final maturity (which shall be determined by the Borrower and set forth in
the Pro Rata Extension Offer), any Extended Revolving Commitment shall have (x)
the same terms as an existing Class of Revolving Commitments or (y) have such
other terms as shall be reasonably satisfactory to the Administrative Agent, (v)
the final maturity date of any Extended Revolving Loans shall be no earlier than
the latest Revolving Facility Maturity Date in effect on the date of incurrence
and (vi) any Extended Term Loans and/or Extended Revolving Commitments may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder. Upon the effectiveness of any Extension Agreement, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Commitments evidenced thereby as provided for in Section 10.5(e). Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto. If provided in any Extension Agreement with respect to any
Extended Revolving Commitments, and with the consent of the Swing Line Lender
and the Issuing Bank, participations in Swing Line Loans and Letters of Credit
shall be reallocated to lenders holding such Extended Revolving Commitments in
the manner specified in such Extension Agreement, including upon effectiveness
of such Extended Revolving Commitment or upon or prior to the maturity date for
any Class of Revolving Commitments.
(g)             Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Commitment will be automatically
designated an Extended Revolving Commitment.
(h)             Notwithstanding anything to the contrary set forth in this
Agreement or any other Credit Document (including without limitation this
Section 2.24), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Commitments will not be included in the calculation of the Incremental
Amount, (ii) the Extended Term Loans and Extended Revolving Commitments being
requested shall be in minimum increments of $5,000,000 and a minimum amount of
$100,000,000, or, in each case, such lesser amount approved by the
Administrative Agent) (iii) any Extending Lender may extend all or any portion
of its Term Loans and/or Revolving Commitment pursuant to one or more Pro Rata
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Commitment), (iv) there shall be no
Credit and Guaranty Agreement
75

--------------------------------------------------------------------------------


condition to any Extension of any Loan or Commitment at any time or from time to
time other than as specified in clause (f)(x) above and notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
or Extended Revolving Commitment implemented thereby, (v) all Extended Term
Loans, Extended Revolving Commitments and all obligations in respect thereof
shall be Obligations of the relevant Credit Parties under this Agreement and the
other Credit Documents that are secured by the Collateral on a pari passu basis
with all other Obligations of the relevant Credit Parties under this Agreement
and the other Credit Documents, (vi) neither the Issuing Bank nor the Swing Line
Lender shall be obligated to provide Swing Line Loans or issue Letters of Credit
under such Extended Revolving Commitments unless it shall have consented thereto
and (vii) there shall be no obligor in respect of any such Extended Term Loans
or Extended Revolving Commitments that is not a Credit Party.
(i)               Each Extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.
(j)               Notwithstanding anything to the contrary in this Agreement,
including Section 2.17 (which provisions shall not be applicable to the
establishment of Refinancing Term Loans pursuant to clauses (j) through (o) of
this Section 2.24), the Borrower may by written notice to the Administrative
Agent establish one or more additional tranches of term loans under this
Agreement (such loans, “Refinancing Term Loans”) pursuant to an amendment (a
“Refinancing Amendment”), the Net Debt Proceeds of which are used to refinance
in whole or in part any Class of Term Loans. Each such notice shall specify the
date (each, a “Refinancing Effective Date”) on which the Borrower proposes that
the Refinancing Term Loans shall be made, which shall be a date not earlier than
five Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:
      (i)           before and after giving effect to the borrowing of such
Refinancing Term Loans on the Refinancing Effective Date each of the conditions
set forth in Section 3.1 shall be satisfied to the extent required by the
relevant Refinancing Amendment governing such Refinancing Term Loans;
      (ii)         the final maturity date of the Refinancing Term Loans shall
be no earlier than the Term Facility Maturity Date of the refinanced Term Loans;
      (iii)        the Weighted Average Life to Maturity of such Refinancing
Term Loans shall be no shorter than the then-remaining Weighted Average Life to
Maturity of the refinanced Term Loans;
      (iv)       the aggregate principal amount of the Refinancing Term Loans
shall not exceed the outstanding principal amount of the refinanced Term Loans
plus amounts used to pay fees and expenses (including original issue discount)
and accrued interest associated therewith;
      (v)         all other terms applicable to such Refinancing Term Loans
(other than provisions relating to original issue discount, upfront fees,
interest rates or any other pricing terms and optional prepayment or mandatory
prepayment or redemption terms, which shall be as agreed between the Borrower
and the Lenders providing such Refinancing Term Loans) taken as a whole shall be
substantially similar to, or not materially less favorable to the Borrower and
its Subsidiaries than, the terms, taken as a whole, applicable to the Term B
Loans (except to the extent such covenants and other terms apply solely to any
period after the Term B Facility
Credit and Guaranty Agreement
76

--------------------------------------------------------------------------------


Maturity Date or are otherwise reasonably acceptable to the Administrative
Agent), as determined by the Borrower in good faith. In addition,
notwithstanding the foregoing, the Borrower may establish Refinancing Term Loans
to refinance and/or replace all or any portion of a Revolving Commitment
(regardless of whether Revolving Loans are outstanding under such Revolving
Commitments at the time of incurrence of such Refinancing Term Loans), so long
as (i) the aggregate amount of such Refinancing Term Loans does not exceed the
aggregate amount of Revolving Commitments terminated at the time of incurrence
thereof, (ii) if the Revolving Exposure outstanding on the Refinancing Effective
Date would exceed the aggregate amount of Revolving Commitments outstanding in
each case after giving effect to the termination of such Revolving Commitments,
the Borrower shall take one or more actions such that such Revolving Exposure
does not exceed such aggregate amount of Revolving Commitments in effect on the
Refinancing Effective Date after giving effect to the termination of such
Revolving Commitments (it being understood that (x) such Refinancing Term Loans
may be provided by the Lenders holding the Revolving Commitments being
terminated and/or by any other person that would be a permitted assignee
hereunder and (y) the proceeds of such Refinancing Term Loans shall not
constitute Net Debt Proceeds hereunder), (iii) the Weighted Average Life to
Maturity of the Refinancing Term Loans shall be no shorter than the remaining
life to termination of the terminated Revolving Commitments, (iv) the final
maturity date of the Refinancing Term Loans shall be no earlier than the
termination date of the terminated Revolving Commitments and (v) all other terms
applicable to such Refinancing Term Loans (other than provisions relating to
original issue discount, upfront fees, interest rates or any other pricing terms
and optional prepayment or mandatory prepayment or redemption terms, which shall
be as agreed between the Borrower and the Lenders providing such Refinancing
Term Loans) taken as a whole shall be substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than, the terms,
taken as a whole, applicable to the Term B Loans (except to the extent such
covenants and other terms apply solely to any period after the Term B Facility
Maturity Date or are otherwise reasonably acceptable to the Administrative
Agent), as determined by the Borrower in good faith;
      (vi)       (X) with respect to Refinancing Term Loans secured by Liens on
the Collateral that rank junior in right of security to an existing Class of
Term Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement and (Y) with respect to Refinancing Term Loans that are unsecured,
such Refinancing Term Loans will be subject to a subordination agreement the
terms of which are consistent with market terms governing subordination
arrangements for loans that are unsecured at the time such subordination
agreement is proposed to be established, as determined by the Administrative
Agent in the reasonable exercise of its judgment;
      (vii)      there shall be no obligor in respect of such Refinancing Term
Loans that is not a Credit Party; and
      (viii)    the Refinancing Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) than the
Term B Loans in any prepayment hereunder.
(k)             The Borrower may approach any Lender or any other person that
would be a permitted assignee pursuant to Section 10.6 to provide all or a
portion of the Refinancing Term Loans; provided that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan. Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent
Credit and Guaranty Agreement
77

--------------------------------------------------------------------------------


provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to the Borrower.
(l)               Notwithstanding anything to the contrary in this Agreement,
including Section 2.17 (which provisions shall not be applicable to clause (1)
through (o) of this Section 2.24), the Borrower may by written notice to the
Administrative Agent establish one or more additional Loan Facilities providing
for revolving commitments (“Replacement Revolving Commitments” and the revolving
loans thereunder, “Replacement Revolving Loans”) pursuant to a Refinancing
Amendment, which replace in whole or in part any Class of Revolving Commitments
under this Agreement. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower proposes
that the Replacement Revolving Commitments shall become effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its reasonable discretion); provided that: (i)
before and after giving effect to the establishment of such Replacement
Revolving Commitments on the Replacement Revolving Facility Effective Date, each
of the conditions set forth in Section 3.2 shall be satisfied to the extent
required by the relevant Incremental Assumption Agreement governing such
Replacement Revolving Commitments; (ii) after giving effect to the establishment
of any Replacement Revolving Commitments and any concurrent reduction in the
aggregate amount of any other Revolving Commitments, the aggregate amount of
Revolving Commitments shall not exceed the aggregate amount of the Revolving
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date; (iii) no Replacement Revolving Commitments
shall have a final maturity date (or require commitment reductions or
amortizations) prior to the Revolving Facility Maturity Date in effect at the
time of incurrence for the Revolving Commitments being replaced; (iv) all other
terms applicable to such Replacement Revolving Loan (other than provisions
relating to (x) fees, interest rates and other pricing terms and prepayment and
commitment reduction and optional redemption terms which shall be as agreed
between the Borrower and the Lenders providing such Replacement Revolving
Commitments and (y) the amount of any letter of credit sublimit and swing line
commitment under such Replacement Revolving Loan, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving
Commitments, the Administrative Agent and the replacement issuing bank and
replacement swing line lender, if any, under such Replacement Revolving
Commitments) taken as a whole shall be substantially similar to, or not
materially less favorable to the Lenders providing such Replacement Revolving
Commitments than, those, taken as a whole, applicable to the Initial Revolving
Loans (except to the extent such covenants and other terms apply solely to any
period after the latest Revolving Facility Maturity Date in effect at the time
of incurrence or are otherwise reasonably acceptable to the Administrative
Agent); (v) there shall be no obligor in respect of such Replacement Revolving
Loan that is not a Credit Party and (vi) the Replacement Revolving Commitments
may participate on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) than the Initial Revolving Loans in (x) any
voluntary or mandatory prepayment or commitment reduction hereunder and (y) any
Borrowing at the time such Borrowing is made. In addition, the Borrower may
establish Replacement Revolving Commitments to refinance and/or replace all or
any portion of a Term Loan hereunder (regardless of whether such Term Loan is
repaid with the proceeds of Replacement Revolving Loans or otherwise), so long
as the aggregate amount of such Replacement Revolving Commitments does not
exceed the aggregate amount of Term Loans repaid at the time of establishment
thereof (it being understood that such Replacement Revolving Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
Person that would be a permitted assignee hereunder) so long as (i) before and
after giving effect to the establishment such Replacement Revolving Commitments
on the Replacement Revolving Facility Effective Date each of the conditions set
forth in Section 3.2 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Commitments, (ii) the weighted
average life to termination of such Replacement
Credit and Guaranty Agreement
78

--------------------------------------------------------------------------------


Revolving Commitments shall be not shorter than the Weighted Average Life to
Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Commitments shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans, (iv) the
Replacement Revolving Loans are secured by Liens on Collateral on a pari passu
basis with the Revolving Loans.
(m)            The Borrower may approach any Lender or any other person that
would be a permitted assignee of a Revolving Commitment pursuant to Section 10.6
to provide all or a portion of the Replacement Revolving Commitments; provided
that any Lender offered or approached to provide all or a portion of the
Replacement Revolving Commitments may elect or decline, in its sole discretion,
to provide a Replacement Revolving Commitment. Any Replacement Revolving
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Commitments for all purposes of this
Agreement; provided that any Replacement Revolving Commitments may, to the
extent provided in the applicable Refinancing Amendment, be designated as an
increase in any previously established Class of Revolving Commitments.
(n)             On any Replacement Revolving Facility Effective Date, subject to
the satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Commitments of such Class shall purchase from each of the
other Lenders with Replacement Revolving Commitments of such Class, at the
principal amount thereof, such interests in the Replacement Revolving Loans and
participations in Letters of Credit and Swing Line Loans under such Replacement
Revolving Commitments of such Class then outstanding on such Replacement
Revolving Facility Effective Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, the Replacement Revolving
Loans and participations of such Replacement Revolving Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Commitments.
(o)             Notwithstanding anything to the contrary set forth in this
Agreement or any other Credit Document (including without limitation this
Section 2.24), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Commitments will not be included in the calculation of the
Incremental Amount, (ii) the Refinancing Term Loans and Replacement Revolving
Commitments being requested shall be in minimum increments of $5,000,000 and a
minimum amount of $100,000,000, or, in each case, such lesser amount approved by
the Administrative Agent) (iii) there shall be no condition to any incurrence of
any Refinancing Term Loan or Replacement Revolving Commitment at any time or
from time to time other than those set forth in clauses (j) or (1) above, as
applicable, and (iv) all Refinancing Term Loans, Replacement Revolving
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Credit Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under this Agreement and the
other Credit Documents or, if agreed by the Lender providing such Refinancing
Term Loans or Replacement Revolving Commitments, on a junior basis or unsecured.
(p)             Notwithstanding anything in the foregoing to the contrary, (i)
for the purpose of determining the number of Interest Periods with respect to
Eurodollar Rate Loans upon the incurrence of any Incremental Term Loans or
Incremental Revolving Loans, (x) to the extent the last date of Interest Periods
for multiple Eurodollar Rate Borrowings under the Term Facilities fall on the
same day, such Eurodollar Rate Borrowings shall be considered a single
Eurodollar Rate Borrowing and (y) to the extent the last date of Interest
Periods for multiple Eurodollar Rate Borrowings under the Revolving Facilities
fall on the same day, such Eurodollar Rate Borrowings shall be considered a
single Eurodollar Rate Borrowing and (ii) the initial Interest Period with
respect to any Eurodollar Rate Borrowing of Incremental Term Loans or
Incremental Revolving Loans may, at the Borrower’s option, be of a duration of a
number of Business Days that is less than one month, and the Adjusted Eurodollar
Rate with respect to such initial Interest Period shall be the same as the
Adjusted Eurodollar Rate applicable to any then-outstanding Eurodollar Rate
Borrowing as the Borrower may direct, so long as the last day of such initial
Credit and Guaranty Agreement
79

--------------------------------------------------------------------------------


Interest Period is the same as the last day of the Interest Period with respect
to such outstanding Eurodollar Rate Borrowing.
SECTION 3.  CONDITIONS PRECEDENT
3.1.            Conditions to Effectiveness. The effectiveness of this amendment
and restatement of the Existing Credit Agreement in the form of this Agreement
is subject to the satisfaction of the conditions precedent set forth in Section
8 of the Amendment Agreement.
3.2.            Conditions to the Making of Loans.
(a)             Conditions Precedent. The obligation of each Lender to make any
Loan on any Credit Date is subject to the satisfaction, or waiver in accordance
with Section 10.5, of the following conditions precedent:
      (i)           Administrative Agent shall have received a fully executed
and delivered Funding Notice or Issuance Notice, as the case may be, in each
case signed by the chief executive officer, the principal financial officer,
chief accounting officer, the president or the treasurer of Borrower or of the
managing member of Borrower or by any executive officer or senior vice president
of Borrower or managing member designated by any of the above-described officers
on behalf of Borrower in a writing delivered to the Administrative Agent;
provided, however, that the Administrative Agent may rely upon the direct
telephonic notice (not a voicemail or message) from such authorized officer of
Borrower to an authorized representative of the Administrative Agent, so long as
written notice from such authorized officer of Borrower is received by
Administrative Agent at least one Business Day prior to funding for Eurodollar
Rate Loans and on the funding date prior to funding for Base Rate Loans;
      (ii)          after making the Credit Extensions requested on such Credit
Date, the Total Utilization of Revolving Commitments shall not exceed the
Revolving Commitments then in effect;
      (iii)        as of such Credit Date:

  (1) the representations and warranties contained herein and in the other
Credit Documents shall be true, correct and complete in all material respects on
and as of that Credit Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true, correct and complete in all material respects on and as of
such earlier date;

  (2) no event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Funding Notice that would
constitute an Event of Default or a Potential Event of Default;

  (3) no order, judgment or decree of any court, arbitrator or governmental
authority shall purport to enjoin or restrain any Lender from making the Loans
to be made by it on that Credit Date; and

Credit and Guaranty Agreement
80

--------------------------------------------------------------------------------



  (4) the Administrative Agent shall have received those documents, certificates
and deliverables specified in Sections 8(i) and 9(a)-(e) of the Amendment
Agreement required to be delivered as of such Credit Date.

(b)             Notices. Any Notice shall be executed by an authorized officer
in a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.
3.3.            Conditions to Letters of Credit. The issuance of any Letter of
Credit hereunder (whether or not the applicable Issuing Bank is obligated to
issue such Letter of Credit) on or after the Closing Date is subject to the
following conditions precedent:
(a)             Issuance Notice. On or before the date of issuance of such
Letter of Credit, Administrative Agent shall have received, in accordance with
the provisions of Section 2.4(b), an originally executed Issuance Notice, in
each case signed by the chief executive officer, the chief financial officer or
the treasurer of Borrower or the managing member of Borrower or by any executive
officer of Borrower or managing member designated by any of the above-described
officers on behalf of Borrower in a writing delivered to the Administrative
Agent, together with all other information specified in Section 2.4(b) and such
other documents or information as the applicable Issuing Bank may reasonably
require in connection with the issuance of such Letter of Credit.
(b)             Other Conditions Precedent. On the date of issuance of such
Letter of Credit, all conditions precedent described in Section 3.2 shall be
satisfied to the same extent as if the issuance of such Letter of Credit were
the making of a Loan.
SECTION 4.  REPRESENTATIONS AND WARRANTIES
In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct:
4.1.            Organization; Requisite Power and Authority; Qualification. Each
Credit Party (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
4.2.            Equity Interests and Ownership. The Equity Interests of Borrower
and the Material Subsidiaries have been duly authorized and validly issued and
(to the extent applicable under
Credit and Guaranty Agreement
81

--------------------------------------------------------------------------------


local law) are fully paid and non-assessable. Except as set forth on Schedule
4.2, as of the Closing Date, there is no existing option, warrant, call, right,
commitment or other agreement to which Borrower or any of the Material
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Interests of Borrower or any of the Material Subsidiaries outstanding
which upon conversion or exchange would require, the issuance by Borrower or any
of the Material Subsidiaries of any additional membership interests or other
Equity Interests of Borrower or any of the Material Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
Borrower or any of the Material Subsidiaries. Schedule 4.2 correctly sets forth
the ownership interest of Borrower and each of its Subsidiaries in its
respective Subsidiaries as of the Closing Date.
4.3.            Due Authorization. The execution and delivery of the Credit
Documents and the performance of the obligations thereunder have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.
4.4.            No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to Borrower or any of the Material Subsidiaries, any of the
Organizational Documents of Borrower or any of the Material Subsidiaries, or any
order, judgment or decree of any court or other agency of government binding on
Borrower or any of the Material Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of the Material
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower or any of the Material
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties, and Liens permitted
under Section 6.2(x) if not granted under the Collateral Documents); or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Borrower or any of the
Material Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders and
except for any such violations, conflicts, breaches, defaults, approvals or
consents the failure of which to obtain will not have a Material Adverse Effect.
4.5.            Governmental Consents. Except as set forth on Schedule 4.5,
execution, delivery and performance by Credit Parties of the Credit Documents to
which they are parties and the consummation of the transactions contemplated by
the Credit Documents do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any Governmental
Authority and except for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Collateral Agent for filing and/or
recordation, as of the Closing Date.
4.6.            Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.
4.7.            Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position (on a consolidated basis and, to the
extent expressly provided hereinabove, consolidating basis), of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated basis, and, to the
extent expressly provided hereinabove, consolidating basis) of the entities
described therein for each of the periods then ended, subject, in the case of
any such
Credit and Guaranty Agreement
82

--------------------------------------------------------------------------------


unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, except for obligations under the
Operative Documents, Borrower does not (and will not following the funding of
the initial Loans) have any contingent obligation, or contingent liability for
taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto and which
in any such case is material in relation to the business, operations,
properties, assets, or condition (financial or otherwise) of Borrower and the
Restricted Subsidiaries taken as a whole.
4.8.            Projections. On and as of the Closing Date, the projections of
Borrower and its Subsidiaries for the period of Fiscal Year 2013 through and
including Fiscal Year 2018 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Borrower; provided, the Projections
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Closing Date,
management of Borrower believed that the Projections were reasonable and
attainable.
4.9.            No Material Adverse Change. Since December 31, 2012, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
4.10.        Adverse Proceedings, etc. As of the Closing Date, there are no
Adverse Proceedings, individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any of the
Material Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
4.11.        Payment of Taxes. Except as otherwise permitted under Section 5.3,
all material tax returns and reports of Borrower required to be filed by it have
been timely filed, and all material Taxes due and payable have been paid when
due and payable other than any Taxes the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided on
the books of Borrower. Borrower has not received written notification of any
proposed tax assessment against Borrower or any of its properties, other than
any assessment that is being actively contested in good faith by appropriate
proceedings and/or for which adequate reserves have been established in
accordance with GAAP in Borrower’s books and records.
4.12.        Properties.
(a)             Title. The Credit Parties have (i) good, sufficient and legal
title to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective material properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 or
in the most recent financial statements delivered pursuant to Section 5.1, in
each case, except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.7. Except as permitted by this Agreement, all such properties and
assets (or the interests or rights of the Credit Parties therein) are free and
clear of Liens.
Credit and Guaranty Agreement
83

--------------------------------------------------------------------------------


(b)            Real Estate. As of the Closing Date, Schedule 4.12 contains a
true, accurate and complete list of (i) all Material Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Material Real Estate Asset of any Credit Party, regardless of
whether such Credit Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment. As
of the Closing Date, each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect, and except as set forth on
Schedule 4.12, Borrower does not have knowledge of any default that has occurred
and is continuing thereunder, and each such agreement constitutes the legally
valid and binding obligation of each applicable Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles.
4.13.         Environmental Matters. Neither Borrower nor any other Credit Party
nor any PA Subsidiary nor any of their respective Facilities or operations is
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, or
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of the Material Subsidiaries has received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To Borrower’s and the Material Subsidiaries’ knowledge,
there are and have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of the Material Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of the Material Subsidiaries
nor, to any Credit Party’s knowledge, any predecessor of Borrower or any of the
Material Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Borrower’s or any of the Material Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. To the Credit Parties’ knowledge, no event or condition has
occurred or is occurring with respect to Borrower or any of the Material
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.
4.14.         No Defaults. No Credit Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained under the Credit Documents, any LVSC Debt Document with respect to
LVSC Debt that is guaranteed by such Credit Party, any FF&E Facility Agreements,
any documents related to LVSC Aircraft Financing to which such Credit Party is a
party, or any of its other Contractual Obligations, and no condition exists
which, with the giving of notice or the lapse of time or both, could constitute
such a default, except where the consequences, direct or indirect, of such
default or defaults, if any, could not reasonably be expected to have a Material
Adverse Effect.
4.15.         Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon or as could not reasonably be expected to have a
Material Adverse Effect, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder.
Credit and Guaranty Agreement
84

--------------------------------------------------------------------------------


4.16.         Governmental Regulation. Neither Borrower nor any of its
Restricted Subsidiaries is subject to regulation under the Public Utility
Holding Company Act of 2005, the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur the Indebtedness contemplated hereby, as applicable,
other than the Nevada Gaming Laws or which may otherwise render all or any
portion of the Secured Obligations unenforceable. Neither Borrower nor any of
its Restricted Subsidiaries is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940. Incurrence of the Secured Obligations under the Credit
Documents and the other documents governing the same complies with all
applicable provisions of the Nevada Gaming Laws.
4.17.         Margin Stock. No Credit Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors.
4.18.         Employee Matters. Neither Borrower nor any of the Material
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Borrower or any of the Material Subsidiaries,
or to Borrower’s knowledge, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against Borrower
or any of the Material Subsidiaries or to Borrower’s knowledge, threatened
against any of them, (b) to Borrower’s knowledge, no strike or work stoppage in
existence or threatened involving Borrower or any of the Material Subsidiaries,
and (c) to Borrower’s knowledge, no union representation question existing with
respect to the employees of Borrower or any of the Material Subsidiaries and, to
Borrower’s knowledge, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a) , (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.
4.19.         Employee Benefit Plans. No material liability to the PBGC (other
than required premium payments), the Internal Revenue Service, any plan
participant, or any Employee Benefit Plan or any trust established under Title
IV of ERISA (other than with respect to the payment of benefits thereunder) has
been or is reasonably expected to be incurred by Borrower, any of its
Subsidiaries or any of their ERISA Affiliates. No ERISA Event has occurred or is
reasonably expected to occur. As of the Closing Date, other than an amount not
to exceed $5,000,000, the present value of the aggregate benefit liabilities
under each Pension Plan sponsored, maintained or contributed to by Borrower, any
of its Subsidiaries or any of their ERISA Affiliates (determined as of the end
of the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is not greater than $50,000,000. Borrower, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of Section
515 of ERISA with respect to each Multiemployer Plan and are not in material
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.
Credit and Guaranty Agreement
85

--------------------------------------------------------------------------------


4.20.         Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated hereby, except as payable
to the Lenders in connection with the Amendment Agreement and to the Arrangers
in connection with the transactions contemplated by the Amendment Agreement, and
Borrower hereby indemnifies Lenders against, and agrees that it will hold
Lenders harmless from, any claim, demand or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any expenses (including reasonable fees, expenses and disbursements of
counsel) arising in connection with any such claim, demand or liability.
4.21.         Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.
4.22.         Matters Relating to Collateral.
(a)             Creation, Perfection and Priority of Liens. The execution and
delivery of the Collateral Documents by the Credit Parties, together with the
actions taken on or prior to the Closing Date pursuant to the Existing Credit
Agreement and the Amendment Agreement are effective to create in favor of
Collateral Agent for the benefit of the Secured Parties, as security for the
Secured Obligations, subject to the exceptions contained in the Security
Agreement, a valid and perfected First Priority Lien on all of the Collateral,
and all filings and other actions necessary to perfect and maintain the
perfection and priority status of such Liens have been duly made or taken and
remain in full force and effect, other than the periodic filing of UCC
continuation statements in respect of UCC financing statements or Intellectual
Property Security Agreements filed by or on behalf of the Collateral Agent. As
of the Closing Date, no filing, recordation, re-filing or re-recording other
than those listed on Exhibit Q is necessary to perfect and maintain the
perfection of the interest, title or Liens of the Collateral Documents.
(b)             Permits. No authorization, approval or other action by, and no
notice to or filing with, any Governmental Authority is required for either (i)
the pledge or grant by the Credit Parties of the Liens purported to be created
in favor of any Secured Party pursuant to any of the Collateral Documents or
(ii) the exercise by any Secured Party of any rights or remedies in respect of
any Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by Section 4.22(a) or as set forth in
Schedule 4.22(b).
(c)             Absence of Third Party Filings. Except such as may have been
filed in favor of Administrative Agent or Collateral Agent as contemplated by
Section 4.22(a) or filed to perfect a Lien permitted under Section 6.2, no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office.
(d)             Information Regarding Collateral. All information supplied to
Administrative Agent or Collateral Agent by or on behalf of Borrower with
respect to any of the Collateral (in each case taken as a whole with respect to
any particular Collateral) is accurate and complete in all material respects.
4.23.        Compliance with Statutes, etc. Borrower and the Material
Subsidiaries are in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of their business and the ownership of
their property (including compliance with all applicable Environmental Laws with
respect to any material Real Estate Asset or governing its business and the
requirements of any permits issued under such Environmental Laws with respect to
any such material Real Estate Asset or the operations of Borrower or any of its
Subsidiaries), except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Credit and Guaranty Agreement
86

--------------------------------------------------------------------------------


4.24.        Disclosure. None of the factual information (other than projections
and pro forma financial information, forward looking information and information
of a general economic nature, as to which no representation is made under this
subsection), taken as a whole, furnished by or on behalf of Borrower or any
other Credit Party in writing to Documentation Agents, Administrative Agent,
Issuing Bank or any Lender for inclusion in the confidential information
memorandum delivered to the Lenders contains any untrue statement of a material
fact or omitted to state any material fact necessary to make such information,
taken as a whole, not misleading.
4.25.        Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto; (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”), as amended,
and regulations and guidance relating thereto. No part of the proceeds of the
Loans will be used, directly or indirectly, (x) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or (y) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of any sanctions administered or enforced by
the U.S. Department of Treasury’s Office of Foreign Assets Control (“OFAC”) or
the U.S. State Department.
SECTION 5.  AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms hereof) of all Letters of Credit, each Credit Party shall perform, and
shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 5.
5.1.            Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent (who will promptly deliver to the Lenders):
(a)             Quarterly Financial Statements. As soon as available, and in any
event within 50 days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter) of each Fiscal Year, commencing with the Fiscal Quarter in which
the Closing Date occurs:
 (i)            (A) the quarterly report on Form 10-Q for such Fiscal Quarter of
LVSC filed with the Securities and Exchange Commission and (B) accompanying
consolidating information providing the consolidating balance sheet, statement
of operations, statement of comprehensive income, and statement of cash flows
with respect to the Credit Parties for such period together with a Financial
Officer Certification with respect thereto; or
 (ii)           if such quarterly reports are no longer filed with the
Securities and Exchange Commission, at Borrower’s option:  (A) the consolidated
balance sheets of the Credit Parties as at the end of such Fiscal Quarter and
the related consolidated statements of operations and cash flows of the Credit
Parties for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, or (B) the
financial statements of Borrower and its Subsidiaries
Credit and Guaranty Agreement
87

--------------------------------------------------------------------------------


provided to the Nevada Gaming Authorities for such Fiscal Quarter, which
financial statements shall include accompanying consolidating information
providing the consolidating balance sheet, statement of operations and statement
of cash flows with respect to the Credit Parties separate from Borrower and its
Subsidiaries, in each case together with a Financial Officer Certification and a
Narrative Report with respect thereto;
(b)            Annual Financial Statements. As soon as available, and in any
event within 90 days after the end of each Fiscal Year, commencing with the
Fiscal Year in which the Closing Date occurs:
 (i)            (A) the annual report on Form 10-K for such Fiscal Year of LVSC
filed with the Securities and Exchange Commission and (B) accompanying
consolidating information providing the consolidating balance sheet, statement
of operations, statement of comprehensive income, and statement of cash flows
with respect to the Credit Parties for such period together with a Financial
Officer Certification with respect thereto; or
 (ii)           if such annual reports are no longer filed with the Securities
and Exchange Commission, at Borrower’s option:  (A) the consolidated balance
sheets of the Credit Parties as at the end of such Fiscal Year and the related
consolidated statements of operations and stockholders’ equity and cash flows of
the Credit Parties for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail, or (B) the financial statements of Borrower and its
Subsidiaries provided to the Nevada Gaming Authorities for such Fiscal Year,
which financial statements shall include accompanying consolidating information
providing the consolidating balance sheet, statement of operations, and
statement of cash flows with respect to the Credit Parties separate from
Borrower and its Subsidiaries, in each case together with a Financial Officer
Certification and a Narrative Report with respect thereto;
 (iii)         with respect to such financial statements specified in clause (i)
or (ii) above, (A) a report thereon of Deloitte and Touche LLP or other
independent public accounting firm of recognized national standing selected by
Borrower, and reasonably satisfactory to Administrative Agent (which report
shall be unqualified as to scope of audit, shall express no doubts about the
ability of the Persons covered thereby to continue as a going concern, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of LVSC and its
Subsidiaries or Borrower and the Restricted Subsidiaries, as applicable, as at
the dates indicated and the results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) and (B) to the extent in conformity with the guidelines of
the Public Company Accounting Oversight Board and the American Institute of
Certified Public Accountants, a written statement by such independent public
accounting firm stating (1) that their audit examination has included a review
of the terms of this Agreement as they relate to accounting matters, and (2)
whether, in connection with their audit examination, any condition or event that
constitutes an Event of Default or Potential Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default or Potential Event of Default that would not be
disclosed in the course of their audit examination;
Credit and Guaranty Agreement
88

--------------------------------------------------------------------------------


(c)             Compliance Certificate. Together with each delivery of financial
statements of LVSC and its Subsidiaries (or Borrower and the Restricted
Subsidiaries, as the case may be) pursuant to Sections 5.1(a) and (b), (i) a
duly executed and completed Officer’s Certificate of Borrower stating that the
signers, on behalf of Borrower, have reviewed the terms of this Agreement and
have made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of the Credit Parties during the
accounting period covered by such financial statements and that such review has
not disclosed the existence during or at the end of such accounting period, and
that the signers do not have knowledge of the existence as at the date of such
Officer’s Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Borrower has taken, is taking and proposes to take with respect
thereto; and (ii) a duly executed and completed Compliance Certificate
demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods covered by Section 6.6;
(d)             Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of LVSC and its Subsidiaries (or Borrower and
the Restricted Subsidiaries, as the case may be) delivered pursuant to Section
5.1(a) , (b) or (j) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, (i) (A) consolidated financial statements of the Credit Parties for the
current Fiscal Year to the effective date of such change and the two full Fiscal
Years immediately preceding the Fiscal Year in which such change is made, in
each case, prepared on a pro forma basis as if such change had been in effect
during such periods and (B) of one or more statements of reconciliation for all
such prior financial statements in form and substance reasonably satisfactory to
Administrative Agent and (ii) a written statement of the chief accounting
officer or chief financial officer of Borrower setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 6.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;
(e)             Accountants’ Reports. Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all final reports
submitted to Borrower by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Borrower and the Restricted Subsidiaries made by such accountants, including
(unless specifically restricted by such accountants or the term of the letter)
any comment letter submitted by such accountants to management in connection
with their annual audit;
(f)              SEC Filings and Other Financial Reports. Promptly upon their
becoming available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by LVSC or any of its
Subsidiaries to their security holders, (ii) all material regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectuses, if any, filed by LVSC or any of its Subsidiaries with
any securities exchange or with the Securities and Exchange Commission or any
similar Governmental Authority and (iii) to the extent prepared, any financial
statements and reports concerning any Credit Party not delivered pursuant to
Section 5.1(a) or (b). In each case, the delivery requirements of this clause
(f) shall be deemed satisfied if and when such documents are filed with the
Securities and Exchange Commission.
Credit and Guaranty Agreement
89

--------------------------------------------------------------------------------


(g)            Notice of Default. Promptly upon any officer of Borrower
obtaining knowledge (i) of any condition or event that constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to Administrative Agent) or taken any other action
with respect to a claimed Event of Default or Potential Event of Default, (ii)
that any Person has given any notice to any Credit Party or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 8.1(b) or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;
(h)            Notice of Litigation. Promptly upon any officer of Borrower
obtaining knowledge of (i) the non-frivolous institution of, or threat of, any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting the Credit
Parties, or any property of the Credit Parties (collectively, “Proceedings”) not
previously disclosed in writing by Borrower to Lenders or (ii) any material
development in any Proceeding that, in any case (A) has a reasonable possibility
of giving rise to a Material Adverse Effect; or (B) seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby and written notice thereof
together with such other information as may be reasonably available to Borrower
to enable Lenders and their counsel to evaluate such matters;
(i)               ERISA. (i) Promptly upon becoming aware of the occurrence of
or forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
(j)               Financial Plan. As soon as practicable and in any event no
later than 90 days after the beginning of each Fiscal Year, a consolidated plan
and financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the earlier of (i) the final maturity date of the Loans and
(ii) the next five Fiscal Years (a “Financial Plan”), including (A) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Credit Parties for each such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, (B) forecasted
consolidated statements of income and cash flows of the Credit Parties for each
quarter of the next succeeding Fiscal Year and (C) forecasts demonstrating
projected compliance with the requirements of Section 6.6 through the next three
Fiscal Years;
(k)             Insurance Report. As soon as practicable and in any event by the
last day of each Fiscal Year, a report in form and substance reasonably
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such report by the Credit
Credit and Guaranty Agreement
90

--------------------------------------------------------------------------------


Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding Fiscal Year;
(l)              Certain Notices. Promptly upon receipt, copies of all material
notices provided to Borrower by the Nevada Gaming Authorities and the equivalent
authorities in Macau, Pennsylvania or Singapore; and
(m)            Ratings. Borrower will furnish to Administrative Agent prompt
written notice of any public announcement of a change in LVSC’s or Borrower’s
Corporate Ratings by Moody’s, S&P or Fitch or any successor rating agencies.
(n)            [Intentionally Omitted]
(o)             Other Information. With reasonable promptness, such other
information and data with respect to Borrower or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender.
(p)             Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Borrower shall indicate whether such document or notice contains material
Nonpublic Information. Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material Nonpublic Information with respect to LVSC, its Subsidiaries or its
securities) and, if documents or notices required to be delivered pursuant to
this Section 5.1 or otherwise are being distributed through
Intra-Links/IntraAgency or another substantially equivalent website (the
“Platform”), any document or notice that Borrower has indicated contains
material Nonpublic Information shall not be posted on that portion of the
Platform designated for such public-side Lenders. If Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.1 contains
material Nonpublic Information, Administrative Agent shall post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material Nonpublic Information with respect to LVSC, its Subsidiaries or
its securities.
5.2.            Existence. Except as otherwise permitted under Section 6.7, each
Credit Party will at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business; provided, no Credit Party (other than Borrower with respect to
existence) shall be required to preserve any such existence, right or franchise,
licenses and permits if such Person’s board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person.
5.3.            Payment of Taxes and Claims.
(a)             Each Credit Party will pay all material Taxes, assessments and
other governmental charges imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (i) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(ii) in the case of a Tax or claim which has or may become a Lien against
Credit and Guaranty Agreement
91

--------------------------------------------------------------------------------


any of the Collateral, such contest proceedings conclusively operate to stay the
sale of any portion of the Collateral to satisfy such Tax or claim.
(b)             No Credit Party will file or consent to the filing of any
consolidated income tax return with any Person (other than any other Credit
Party) unless such Person shall have entered into the Tax Sharing Agreement or
another tax sharing agreement, in form and substance reasonably satisfactory to
Administrative Agent.
5.4.            Maintenance of Properties. Each Credit Party will maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of the Credit Parties, and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof except to the extent that
Borrower determines in good faith not to maintain, repair, renew or replace such
property if such property is no longer desirable in the conduct of their
business and the failure to do so is not disadvantageous in any material respect
to any Credit Party or the Lenders. Borrower will operate the Venetian Facility
and the Palazzo Facility at standards of operation at least substantially
equivalent to the standards of operation of the Venetian Facility on the Closing
Date.
5.5.            Insurance. Borrower will maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third party property damage insurance, property insurance and business
interruption insurance with respect to liabilities, losses or damage in respect
of the assets, properties and businesses of the Credit Parties as is required by
its Material Contracts, and as may from time to time customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry and which either (x) comply with the Cooperation
Agreement with respect to loss payees and additional insureds or (y) not later
than thirty (30) days after the Closing Date, name the Collateral Agent as
mortgagee and loss payee (in the case of property insurance) or additional
insured (in the case of liability insurance) on behalf of the Secured Parties
(in the case of liability insurance); provided that deductibles in accordance
with the Cooperation Agreement shall be deemed customary for purposes of this
sentence. Borrower shall (a) apply Net Loss Proceeds to restore, replace or
rebuild the Resort Complex in accordance with the Cooperation Agreement and (b)
apply any Net Loss Proceeds not applied as provided in clause (a) in accordance
with Section 2.14(b) hereof.
If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Credit Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.
5.6.            Books and Records; Inspections. Each Credit Party will keep
proper books of record and accounts in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will permit authorized representatives designated
by the Administrative Agent to visit and inspect any of the properties of any
Credit Party once per calendar year (unless an Event of Default has occurred and
is continuing, in which case authorized representatives of any Lender shall have
the right to such visitation and inspection as often as may
Credit and Guaranty Agreement
92

--------------------------------------------------------------------------------


reasonably be requested, as coordinated by the Administrative Agent in a manner
intended to not unreasonably disrupt normal business operations), to inspect,
copy and take extracts from its and their financial and accounting records (to
be used subject to customary confidentiality restrictions and to the extent
permitted by law), and to discuss its and their affairs, finances and accounts
with its and their officers and independent public accountants, if requested by
Administrative Agent (provided that any designated representatives of Borrower
may, if they so choose, be present at or participate in such discussion), all
upon reasonable notice and at such reasonable times during normal business
hours.
5.7.            Lenders Meetings. Borrower will, upon the reasonable request of
Syndication Agents, Administrative Agent or Requisite Lenders, participate in a
meeting of Syndication Agents, Administrative Agent and Lenders once during each
Fiscal Year to be held at Borrower’s corporate offices (or at such other
location as may be agreed to by Borrower and Administrative Agent) at such time
as may be agreed to by Borrower, Syndication Agents and Administrative Agent.
5.8.            Compliance with Laws.
(a)             Each Credit Party will comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)             Each Credit Party shall, from time to time obtain, maintain,
retain, observe, keep in full force and effect and comply in all material
respects with the terms, conditions and provisions of all Permits as shall now
or hereafter be necessary under applicable laws except any thereof the
noncompliance with which could not reasonably be expected to have a Material
Adverse Effect.
5.9.            Environmental.
(a)             Environmental Disclosure. Borrower will deliver to
Administrative Agent and Lenders:
  (i)           as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Restricted
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to material environmental matters at any Facility or
with respect to any material Environmental Claims;
  (ii)          promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Borrower or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which is reasonably likely to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, are reasonably
likely to result in a Material Adverse Effect, and (3) Borrower’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
any Facility that could reasonably be expected to cause such Facility or any
part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws; and
  (iii)        as soon as practicable following the sending or receipt thereof
by Borrower or any of its Restricted Subsidiaries, a copy of any and all written
communications with
Credit and Guaranty Agreement
93

--------------------------------------------------------------------------------


respect to (1) any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to give rise to a Material Adverse Effect, (2) any
Release required to be reported to any federal, state or local governmental or
regulatory agency, and (3) any request for information from any governmental
agency that suggests such agency is investigating whether Borrower or any of its
Restricted Subsidiaries may be potentially responsible for any Hazardous
Materials Activity.
(b)             Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Restricted Subsidiaries promptly to
take, any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Restricted Subsidiaries that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Restricted
Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
5.10.        Compliance with Material Contracts. Each Credit Party shall comply,
duly and promptly, in all material respects with its respective obligations and
enforce all of its respective rights under all Material Contracts and all Resort
Complex Operative Documents except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
5.11.        Subsidiaries. In the event that any Person becomes a Wholly Owned
Domestic Subsidiary (other than an Excluded Subsidiary or an Immaterial
Subsidiary) of Borrower, Borrower shall (a) promptly (and in any event within 10
Business Days) cause such Wholly Owned Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Security Agreement by executing and delivering
to Administrative Agent and Collateral Agent a Counterpart Agreement, and (b)
take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 8(b)-(e) and (i) and 9(a)-(f) of the
Amendment Agreement and as may be required hereby and by the Collateral
Documents to cause the Lien created by the Collateral Documents to be duly
perfected to the extent required by such agreement in accordance with all
applicable law. With respect to each such Wholly Owned Domestic Subsidiary,
Borrower shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Wholly Owned Domestic Subsidiary of Borrower, and (ii) all of the data required
to be set forth in Schedule 4.2 with respect to all Subsidiaries of Borrower;
and such written notice shall be deemed to supplement Schedule 4.2 for all
purposes hereof.
5.12.        Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset or a Real Estate Asset owned
or leased on the Closing Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates similar to those described in
Sections 3.1(f) and 3.1(g) of the 2007 Credit Agreement with respect to each
such Material Real Estate Asset that Collateral Agent shall reasonably request
to create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid and, subject to any filing and/or recording referred to herein, perfected
First Priority security interest in such Material Real Estate Assets.
5.13.        FF&E. Borrower agrees that it will use commercially reasonable
efforts to maintain the eligibility of any Specified FF&E which a Credit Party
has purchased with the proceeds of a FF&E Facility as collateral under such FF&E
Facility.
5.14.        [Intentionally Omitted]
Credit and Guaranty Agreement
94

--------------------------------------------------------------------------------


5.15.        Further Assurances. Without expense or cost to Administrative
Agent, Collateral Agent, or the Lenders, each Credit Party shall, from time to
time hereafter, execute, acknowledge, file, record, do and deliver all and any
further acts, deeds, conveyances, mortgages, deeds of trust, deeds to secure
debt, security agreements, hypothecations, pledges, charges, assignments,
financing statements and continuations thereof, notices of assignment,
transfers, certificates, assurances and other instruments as Administrative
Agent or Collateral Agent may from time to time reasonably require in order to
carry out more effectively the purposes of this Agreement or the other Credit
Documents, including to subject any items of Collateral, intended to now or
hereafter be covered, to the Liens created by the Collateral Documents, to
perfect and maintain such Liens (in the case of any aircraft constituting
Collateral acquired by a Credit Party, it being understood that such Credit
Party shall perfect such Liens within 90 days of the date of such acquisition),
and to assure, convey, assign, transfer and confirm unto Administrative Agent or
Collateral Agent the property and rights hereby conveyed and assigned or
intended to now or hereafter be conveyed or assigned or which any Credit Party
may be or may hereafter become bound to convey or to assign to Administrative
Agent or Collateral Agent or for carrying out the intention of or facilitating
the performance of the terms of this Agreement, or any other Credit Documents or
for filing, registering or recording this Agreement or any other Credit
Documents. In addition to the foregoing, Borrower shall, at the request of
Collateral Agent, deliver, from time to time, to Collateral Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien. Promptly upon a
reasonable request each Credit Party shall execute and deliver, and hereby
authorizes the Agent to execute and file in the name of such Credit Party, to
the extent the Administrative Agent or Collateral Agent may lawfully do so, one
or more financing statements, chattel mortgages or comparable security
instruments to evidence more effectively the Liens of the Collateral Documents
upon the Collateral.
5.16.        Maintenance of Ratings. At all times, Borrower shall use
commercially reasonable efforts to maintain (i) ratings by not less than two of
Moody’s, S&P and Fitch with respect to the credit facilities hereunder, and (ii)
corporate family ratings by not less than two of Moody’s, S&P and Fitch with
respect to Borrower.
5.17.        PA Sale Proceeds. Borrower shall cause each PA Subsidiary that
receives proceeds from a sale or other transfer of all or any portion of a PA
Project to apply all such net after-tax proceeds (net of the share of such
proceeds that would be payable to other equity holders in such PA Subsidiary in
accordance with its Organizational Documents) first, to repay in full all
amounts outstanding under the PA Investment Note owed by it and second, to make
dividends or other distributions to the Credit Parties, in each case, within
five Business Days of the receipt thereof Upon receipt of such proceeds, the
Credit Parties shall be required to prepay and permanently reduce Revolving
Commitments hereunder in accordance with Section 2.15(c).
5.18.        Real Estate Matters. No later than 60 days following each
incurrence of secured New Senior Notes, Borrower shall, if reasonably requested
by Collateral Agent (or may, with the consent of the Collateral Agent), deliver
or cause to be delivered the following:
  (i)           amendments to the Security Agreement or any other Collateral
Document for purposes of securing any New Senior Notes thereunder and reflecting
the terms of the First Lien Intercreditor Agreement and to each Deed of Trust to
which a Credit Party is then party (except to the extent the Administrative
Agent determines such amendment is not required) for purposes of providing the
benefit of the security interest of such Deed of Trust for the benefit of the
holders of such New Senior Notes on substantially the same basis as is provided
under the Security Agreement (and with such other changes as are reasonably
acceptable to the Collateral Agent and Borrower);
Credit and Guaranty Agreement
95

--------------------------------------------------------------------------------


  (ii)         executed legal opinions, in form and substance reasonably
satisfactory to the Collateral Agent, with respect to such amended Deed of
Trust; and
  (iii)        title policy endorsements, opinions and flood hazard
determinations and evidence of insurance consistent with those required pursuant
to Sections 8(i) and 9(a)-(e) of the Amendment Agreement.
SECTION 6.  NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has yet been made) and
cancellation, expiration, or cash collateralization (in accordance with the
terms of this Agreement) of all Letters of Credit, such Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 6.
6.1.            Indebtedness. No Credit Party shall, directly or indirectly,
create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:
(a)             the Secured Obligations and other Indebtedness created hereunder
(including pursuant to Section 2.24);
(b)            subject to the last sentence of this Section 6.1, (i)
Indebtedness existing on the Closing Date in an aggregate principal amount for
all such Indebtedness of less than $25,000,000 and (ii) other Indebtedness
existing on the Closing Date and set forth on Schedule 6.1 and, in each case,
refinancing of such Indebtedness in a principal amount not in excess of that
which is outstanding on the Closing Date (as such principal amount has been
permanently reduced following the Closing Date) (plus Refinancing Fees);
(c)             the Credit Parties may become and remain liable with respect to
Investments permitted by Section 6.3 to the extent constituting Indebtedness;
(d)            any Credit Party may become and remain liable for Indebtedness
represented by FF&E Facilities or any refinancing thereof pursuant to the terms
hereof in an aggregate principal amount not to exceed at any time the greater of
(i) 6.70% of Consolidated Total Assets and (ii) $250,000,000 (plus, in
connection with any refinancing of such FF&E Facilities, Refinancing Fees);
(e)             Indebtedness of any Guarantor to Borrower or to any other
Guarantor, or of Borrower to any Guarantor; provided, (i) all such Indebtedness
in the form of loans shall be evidenced by the Intercompany Note, which shall be
subject to a First Priority Lien pursuant to the Security Agreement, (ii) all
such Indebtedness in the form of loans shall be unsecured and subordinated in
right of payment to the payment in full of the Secured Obligations pursuant to
the terms of the Intercompany Note, and (iii) any payment by any such Guarantor
under any guaranty of the Secured Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by such Subsidiary to Borrower
or to any of its Subsidiaries for whose benefit such payment is made;
(f)              any Credit Party may become and remain liable for Non-Recourse
Financing used to finance the construction, installation, purchase or lease of
personal or real property for use in the business of a Credit Party (and any
refinancing of such Indebtedness); provided that the
Credit and Guaranty Agreement
96

--------------------------------------------------------------------------------


Indebtedness incurred pursuant to this clause (f) shall not exceed the greater
of (i) 2.00% of Consolidated Total Assets and (ii) $75,000,000 (plus Refinancing
Fees) outstanding at any time;
(g)             to the extent that such incurrence does not result in the
incurrence by any Credit Party of any obligation for the payment of borrowed
money of others, Indebtedness of any Credit Party incurred solely in respect of
(i) performance bonds, completion guarantees, standby letters of credit or
bankers’ acceptances, letters of credit in order to provide security for
workers’ compensation claims, payment obligations in connection with
self-insurance or similar requirements, surety and similar bonds, statutory
claims of lessors, licensees, contractors, franchisees or customers, bonds
securing the performance of judgments or a stay of process in proceedings to
enforce a contested liability or in connection with any order or decree in any
legal proceeding, provided, that such Indebtedness was incurred in the ordinary
course of business of such Credit Party and in an aggregate principal amount
outstanding under this clause (i) at any one time of less than the greater of
(x) 2.30% of Consolidated Total Assets and (y) $85,000,000 and (ii) bonds
securing the performance of judgments or a stay of process in proceedings to
enforce a contested liability or in connection with any order or decree in any
legal proceeding, to the extent that such Indebtedness is in an aggregate
principal amount outstanding under this clause (ii) at any one time of less than
$100,000,000;
(h)            so long as no Potential Event of Default or Event of Default has
occurred and is continuing or would result therefrom (other than any Potential
Event of Default or Event of Default that would be cured by the incurrence
thereof) on the date of incurrence thereof, any Credit Party may become and
remain liable with respect to (x) unsecured Indebtedness; provided that at the
time of incurrence, (i) Borrower’s Consolidated Senior Leverage Ratio does not
exceed 5.50:1.00 on a pro forma basis after giving effect to the incurrence of
such Indebtedness and the use of proceeds therefrom; (ii) the weighted average
life shall be no earlier than a date six months following the latest Term
Facility Maturity Date; (iii) the applicable final maturity date of such
Indebtedness shall be a date not earlier than six months following the latest
Term Facility Maturity Date; and (iv) the covenants, defaults (and events of
default), redemption and other prepayment events, remedies, acceleration rights,
subordination provisions and other material terms applicable to such
Indebtedness shall not be materially more restrictive to the Credit Parties,
taken as a whole, than such provisions contained in this Agreement, as
reasonably determined by the board of directors of Borrower and (y) any
refinancing of such Indebtedness;
(i)              so long as no Potential Event of Default or Event of Default
has occurred and is continuing or would result therefrom on the date of
incurrence thereof, any Credit Party may become and remain liable with respect
to (x) other Indebtedness in an aggregate principal amount not to exceed, at any
time outstanding the greater of (i) 1.35% of Consolidated Total Assets and (ii)
$50,000,000 and (y) any refinancing of such Indebtedness;
(j)               the incurrence by any Credit Party of Indebtedness (which may
include Capital Lease obligations, mortgage financings or purchase money
obligations), in each case incurred for the purpose of financing all or any part
of the purchase price or cost of construction, installation and/or improvement
of property, plant or equipment used in the business of Borrower or the
construction, installation, purchase or lease of real or personal property or
equipment (including any refinancings thereof), in an aggregate principal amount
not to exceed, at any time outstanding, the greater of (i) 2.30% of Consolidated
Total Assets and (ii) $85,000,000 (plus any Refinancing Fees);
Credit and Guaranty Agreement
97

--------------------------------------------------------------------------------


(k)             Indebtedness arising from any agreement entered into by any
Credit Party providing for indemnification, purchase price adjustment or similar
obligations, in each case, incurred or assumed in connection with an Asset Sale;
(l)               to the extent they constitute Indebtedness, obligations under
Hedging Agreements that are incurred (i) with respect to any Indebtedness that
is permitted by the terms of this Agreement to be outstanding, (ii) for the
purpose of fixing or hedging currency exchange rate risk with respect to any
currency exchanges, or (iii) for the purpose of fixing or hedging commodities
risk in connection with commodities to which a Credit Party has actual exposure
and not for speculative purposes;
(m)            guaranties of any LVSC Debt in an aggregate principal amount not
to exceed $250,000,000 at any time outstanding;
(n)            guaranties of LVSC Aircraft Financing;
(o)            guaranties of up to $50,000,000 in aggregate principal amount of
Indebtedness at any one time outstanding of the PA Subsidiaries; provided such
Indebtedness of the PA Subsidiaries is not prohibited from being incurred
pursuant to the terms of the PA Investment Note;
(p)            subject to the conditions set forth in Section 6.3(h) (other than
clause (iv) thereof) or 6.3(n), as applicable, guaranties (which guaranties
shall reduce amounts available pursuant to the Section 6.3(h) or 6.3(n), as
applicable, on a dollar-for-dollar basis), made on behalf of Excluded
Subsidiaries or Joint Ventures, so long as (i) both before and after giving
effect to the incurrence of such guaranty, no Potential Event of Default or
Event of Default has occurred or is continuing, and (ii) the applicable dollar
limitations set forth in Section 6.3(h) or Section 6.3(n), as the case may be,
would not be exceeded after giving effect to such incurrence when aggregated
(without duplication) with all Indebtedness incurred pursuant to this clause in
reliance on the applicable clause of Section 6.3 if such guaranty was instead
being incurred as an Investment thereunder;
(q)             to the extent they constitute Indebtedness, indemnities under
the Project Documents and the Resort Complex Operative Documents;
(r)              so long as no Potential Event of Default or Event of Default
has occurred and is continuing or would result therefrom (other than any
Potential Event of Default or Event of Default that would be cured by the
incurrence thereof) on the date of incurrence thereof, any Credit Party may
become and remain liable with respect to (x) Indebtedness in the form of secured
or unsecured notes; provided that at the time of incurrence, (i) Borrower’s
Consolidated Senior Secured Leverage Ratio does not exceed 4.00:1.00 on a pro
forma basis after giving effect to the incurrence of such Indebtedness and the
use of proceeds therefrom (provided net cash proceeds of such Indebtedness
incurred at such time shall not be netted against the applicable amount of
Consolidated Total Senior Debt or Consolidated Total Debt, as applicable, and,
if such Indebtedness is unsecured, it shall be deemed to be secured, in each
case, for purposes of such calculation of the Consolidated Senior Secured
Leverage Ratio); (ii) the weighted average life shall be no earlier than a date
six months following the latest Term Facility Maturity Date; (iii) the
applicable final maturity date of such Indebtedness shall be a date not earlier
than six months following the latest Term Facility Maturity Date; (iv) the
covenants, defaults (and events of default), redemption and other prepayment
events, remedies, acceleration rights, subordination provisions and other
material terms applicable to such Indebtedness shall not be materially more
Credit and Guaranty Agreement
98

--------------------------------------------------------------------------------


restrictive to the Credit Parties, taken as a whole, than such provisions
contained in this Agreement, as reasonably determined by the board of directors
of Borrower and (v)(i) if such Indebtedness ranks pari passu with the Term B
Loans it shall be subject to the First Lien Intercreditor Agreement and (ii) if
such Indebtedness ranks junior to the Term B Loans it shall be subject to a
Permitted Junior Intercreditor Agreement and (y) any refinancing of such
Indebtedness; and
(s)             New Senior Notes and refinancings, renewals, refundings,
defeasances and substitutions thereof that do not increase the outstanding
principal amount thereof (plus Refinancing Fees) and guaranties thereof.
Notwithstanding the foregoing, any permitted refinancing (in each case, the “New
Indebtedness”) of Indebtedness expressly contemplated by clause (b) or (s) of
this Section 6.1 shall only be permitted if (i) after giving effect to such New
Indebtedness, no Potential Event of Default or Event of Default has occurred and
is continuing, (ii) the aggregate scheduled installments of amortization of
principal (net of any increases in principal due to the capitalization of
Refinancing Fees) of such New Indebtedness in any Fiscal Year shall not exceed
the scheduled installments of amortization of principal of the Indebtedness
being refinanced in each such Fiscal Year (on a cumulative basis taking into
account any such amortization in any prior Fiscal Years scheduled under such
Indebtedness being refinanced), (iii) the covenants, defaults, redemption and
other prepayment provisions, remedies and acceleration provisions of such New
Indebtedness (other than interest rate and redemption premiums) shall not be
materially more restrictive to the Credit Parties, taken as a whole, than the
Indebtedness being refinanced (in the case of clause (s), as determined by the
Board of Directors of Borrower and evidenced by an Officer’s Certificate
delivered to the Administrative Agent), (iv) the applicable final maturity date
of such Indebtedness shall not be earlier than the applicable final maturity
date of the Indebtedness being refinanced and (v) in the case of clause (s)
above, all the requirements of the proviso to the definition of the term “New
Senior Notes” (other than the requirement to comply with Section 2.14(c)) are
met with respect to such New Indebtedness. Further, for purposes of determining
compliance with this Section 6.1, (A) Indebtedness need not be permitted solely
by reference to one category of permitted Indebtedness described in Sections
6.1(a) through (s) but may be permitted in part under any combination thereof
and (B) in the event that an item of Indebtedness (or any portion thereof) meets
the criteria of one or more of the categories of permitted Indebtedness
described in Sections 6.1(a) through (s), the Borrower shall, in its sole
discretion, classify or reclassify, or later divide, classify or reclassify,
such item of Indebtedness (or any portion thereof) in any manner that complies
with this Section 6.1 and will only be required to include the amount and type
of such item of Indebtedness (or any portion thereof) in one of the above
clauses and such item of Indebtedness shall be treated as having been incurred
or existing pursuant to only one of such clauses; provided, that all
Indebtedness outstanding on the Closing Date under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this Section
6.1. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.
6.2.            Liens and Other Matters. No Credit Party shall directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of such Credit Party, whether now owned
or hereafter acquired or licensed, or any income, profits or royalties
therefrom, except:
(a)             Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
Credit and Guaranty Agreement
99

--------------------------------------------------------------------------------


(b)             Liens for Taxes, assessments or governmental claims if
obligations with respect thereto are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted;
(c)             statutory Liens of landlords, statutory Liens of banks and
rights of set-off, statutory Liens of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law, in each
case, incurred in the ordinary course of business or in connection with the
development, construction or operation of the Resort Complex (i) for amounts not
yet overdue, (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of 5 days) are being contested in good
faith by appropriate proceedings, so long as (A) such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, and (B) in the case of a Lien with respect
to any portion of the Collateral, such contest proceedings conclusively operate
to stay the sale of any portion of the Collateral on account of such Lien or
(iii) with respect to Liens of mechanics, repairmen, workmen and materialmen,
with respect to which Borrower has obtained a title insurance endorsement
insuring against losses arising therewith or Borrower has bonded such Lien
within a reasonable time after becoming aware of the existence thereof;
(d)             Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money), incurred in the ordinary course of business or in connection with the
development, construction or operation of the Resort Complex (i) for amounts not
yet overdue, (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five days) are being contested in good
faith by appropriate proceedings, so long as (A) such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts and (B) in the case of a Lien with respect
to any portion of the Collateral, such contest proceedings conclusively operate
to stay the sale of any portion of the Collateral on account of such Lien or
(iii) with respect to Liens of mechanics, repairmen, workmen and materialmen,
with respect to which Borrower has obtained a title insurance endorsement
insuring against losses arising therewith or Borrower has bonded such Lien
within a reasonable time after becoming aware of the existence thereof;
(e)             easements, rights-of-way, avagational servitudes, restrictions,
encroachments, and other defects or irregularities in title, in each case, which
do not and will not interfere in any material respect with the ordinary conduct
of the business of the Credit Parties;
(f)              leases or subleases granted to third parties in accordance with
any applicable terms of this Agreement and the Collateral Documents and not
interfering in any material respect with the ordinary conduct of the business of
the Credit Parties and any leasehold mortgage in favor of a party financing the
lessee under any such lease, provided no Credit Party is liable for the payment
of any principal of, or interest, premiums or fees on, such financing (except to
the extent permitted under Section 6.1(p));
(g)             any interest or title of a lessor or sublessor under any lease
of real estate permitted hereunder;
Credit and Guaranty Agreement
100

--------------------------------------------------------------------------------


(h)             Liens solely on any cash earnest money deposits made by any
Credit Party in connection with any letter of intent or purchase agreement
permitted hereunder;
(i)               purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
(j)               Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
(k)             any zoning or other law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(l)               licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Credit Parties in the ordinary course of
business and not interfering in any respect with the ordinary conduct of or
materially detracting from the value of the business of such Credit Party;
(m)            Liens described in Schedule 6.2 or any Mortgage Policy delivered
pursuant hereto or pursuant to the Amendment Agreement;
(n)             Liens securing Indebtedness permitted pursuant to Sections
6.1(f) and/or (j); provided that such Liens extend only to the real property
and/or personal property (including Specified FF&E) that is constructed,
purchased, leased, financed or refinanced with the proceeds of such Indebtedness
and to any related assets and rights, including proceeds of such property or
Indebtedness and related collateral accounts in which such proceeds are held and
any related assets or rights;
(o)            (i) Liens to secure a stay of process in proceedings to enforce a
contested liability, or required in connection with the institution of legal
proceedings or in connection with any other order or decree in any such
proceeding or in connection with any contest of any Tax or other governmental
charge, or deposits with a Governmental Authority entitling any Credit Party to
maintain self-insurance or to participate in other specified insurance
arrangements, or (ii) any attachment or judgment Lien not constituting an Event
of Default under Section 8.1(h); provided that such Liens referred to in this
clause (o) to the extent such liens secure Indebtedness, shall not exceed the
amounts specified in Section 6.1(g);
(p)             Liens on real property of Borrower arising pursuant to the
Harrah’s Shared Roadway Agreement or the Harrah’s Shared Garage Lease (as in
effect on the Closing Date) and any similar Liens arising pursuant to any
amendments thereto;
(q)             Liens created or contemplated under the Cooperation Agreement,
HVAC Services Agreements and the Walgreens’ Documents;
(r)               Liens on property of a Person existing at the time such Person
became a Credit Party, is merged into or consolidated with or into, or wound up
into, Borrower or any other Credit Party; provided, that such Liens were in
existence prior to the consummation of, and were not entered into in
contemplation of, such acquisition, merger or consolidation or winding up and do
not extend to any other assets other than those of the Person acquired by,
merged into or consolidated with Borrower or such other Credit Party;
Credit and Guaranty Agreement
101

--------------------------------------------------------------------------------


(s)              Liens on property existing at the time of acquisition thereof
by Borrower or any other Credit Party; provided that such Liens were in
existence prior to the consummation of, and were not entered into in
contemplation of, such acquisition and do not extend to any other assets other
than those so acquired;
(t)               Liens incurred in connection with the construction of
pedestrian bridges over (x) Las Vegas Boulevard and Sands Avenue and/or (y)
Koval Lane and Sands Avenue; provided that such Liens will not (i) materially
interfere with, impair or detract from the operation of the business of the
Credit Parties or the construction or operation of the Resort Complex or (ii)
cause a material decrease in the value of the Collateral;
(u)             Liens on cash deposits and Cash Equivalents incurred in
connection with Hedging Agreements;
(v)             Liens incurred in connection with the exchange of property with
a governmental agency or adjoining property owner, or any other similar
transaction with respect to the Resort Complex in accordance with the terms of
Section 6.7(u);
(w)            Liens created by or contemplated under the documents governing
the use, management and operation of residential condominium units (or
“condo-hotel” or “timeshare” units) that are at or a part of the Resort Complex
(including condominium declarations and by-laws and CC&R’s);
(x)              Liens securing the New Senior Notes to the extent contemplated
by the Collateral Documents; provided the secured parties thereunder, or a
trustee or collateral agent on their behalf, shall have become a party to the
First Lien Intercreditor Agreement;
(y)             Liens on Specified FF&E securing obligations in respect of an
FF&E Facility; provided, the secured parties under such FF&E Facility or their
representative have entered into an intercreditor agreement on terms and
conditions substantially similar to the Amended and Restated Agreement Among
Creditors, dated as of May 23, 2007, among the collateral agent under the 2007
Credit Agreement and General Electric Capital Corporation, as administrative
agent under the FF&E Facility Credit Agreement, dated as of December 14, 2006,
by and among Borrower, VCR, LCR and General Electric Capital Corporation, or
otherwise reasonably satisfactory to the Administrative Agent;
(z)             easements, restrictions, rights of way, encroachments and other
minor defects or irregularities in title incurred in connection with the traffic
study relating to increased traffic on Las Vegas Boulevard and Sands Avenue as a
result of completion of the Resort Complex;
(aa)           Liens securing any LVSC Debt permitted to be guaranteed pursuant
to Section 6.1(m); provided that such Liens are subject to the First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable, and (ii) Liens in connection with any defeasance of any LVSC Debt
that is guaranteed by the Credit Parties, Liens in favor of any trustee on any
amounts held in a defeasance account pursuant to a defeasance trust agreement
and any proceeds held in such account for the benefit of the holders of such
LVSC Debt;
(bb)          Liens in connection with any defeasance of the New Senior Notes,
Liens in favor of a trustee on behalf of holders of New Senior Notes on any
amounts held in a defeasance account pursuant to a defeasance trust agreement
and any proceeds held in such account for the benefit of the holders of such New
Senior Notes;
Credit and Guaranty Agreement
102

--------------------------------------------------------------------------------


(cc)           Liens created in the ordinary course of business in favor of any
bank or other financial institution over the credit balance of any bank account
of any Credit Party held at such bank or financial institution, as the case may
be;
(dd)          Liens securing Indebtedness permitted pursuant to Section 6.1(a);
(ee)           Liens securing Indebtedness permitted pursuant to Section 6.1(r);
and
(ff)            other Liens securing Indebtedness and other obligations in an
aggregate amount not to exceed the greater of (i) 0.70% of Consolidated Total
Assets and (ii) $25,000,000 at any one time outstanding.
For purposes of determining compliance with this Section 6.2, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.2(a) through (ff) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.2(a) through (ff), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses;
provided that all Liens granted on the Closing Date in respect of clause (a)
hereof shall at all times be deemed to have been incurred pursuant to clause (a)
hereof In addition, with respect to any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.
6.3.            Investments; Joint Ventures; Formation of Subsidiaries. No
Credit Party shall, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture or otherwise Invest in any Excluded
Subsidiary, except:
(a)              Investments in Cash and Cash Equivalents;
(b)             Investments existing on the Closing Date and described in
Schedule 6.3;
(c)              Investments (including the formation or creation of a
Subsidiary in compliance with the terms of this Agreement) by Borrower in any
other Credit Party or by any other Credit Party in Borrower or other Credit
Parties;
(d)             any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with this Agreement;
(e)             receivables owing to any Credit Party if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that such trade terms may include such
concessionary trade terms as such Credit Party deems reasonable under the
circumstances;
(f)              payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;
Credit and Guaranty Agreement
103

--------------------------------------------------------------------------------


(g)             the Credit Parties may invest in any Excluded Subsidiary or in
any Joint Venture any cash or other property (x) contributed to Borrower in
exchange for common equity; provided such contribution is not being made
pursuant to the last sentence of the definition of Consolidated Adjusted EBITDA,
or (y) contributed to Borrower in the form of Shareholder Subordinated
Indebtedness;
(h)            so long as no Event of Default or Potential Event of Default
shall have occurred and be continuing or would result therefrom, any Credit
Party may form and make Investments in Excluded Subsidiaries and in Joint
Ventures (including Supplier Joint Ventures) of up to $2,100,000,000 in the
aggregate outstanding at any time (less any outstanding guaranties incurred
pursuant to Section 6.1(p)); provided that (i) outstanding Investments in Joint
Ventures and/or non-wholly owned Excluded Subsidiaries (excluding Excluded
Subsidiaries that are not wholly-owned solely due to minority interests held as
required by local law, or directors’ qualifying shares) shall not be permitted
to exceed the greater of (x) 14.10% of Consolidated Total Assets and (y)
$525,000,000 at any time, (ii) no such Joint Venture or Excluded Subsidiary
shall own or operate or possess any material license, franchise or right used in
connection with the ownership or operation of the Resort Complex or any material
project assets of any Credit Party, (iii) in the case of any Investment in a
Supplier Joint Venture, Borrower shall have delivered an Officer’s Certificate
which certifies that in the reasonable judgment of such officers the Investment
in such Supplier Joint Venture will result in an economic benefit to Borrower
(taking into account such Investment) as a result of a reduction in the cost of
the goods or services being acquired from the Supplier Joint Venture over the
life of the Investment; and (iv) in the case of an Excluded Subsidiary or Joint
Venture, none of the Credit Parties shall incur any liabilities or contingent
obligations in respect of the obligations of such Excluded Subsidiary or Joint
Venture except for (x) guaranties otherwise permitted hereunder, and (y)
customary or “market standard” non-recourse carve-out indemnities, including
fraud and environmental indemnities;
(i)               loans or advances to their employees or directors or former
employees or directors (A) to fund the exercise price of options granted under
LVSC’s stock option plans or agreements or employment agreements, as approved by
LVSC’s Board of Directors or (B) for other purposes in an amount not to exceed
$5,000,000 in the aggregate outstanding at any time;
(j)               Investments consisting of securities or other obligations
received in settlement of debt created in the ordinary course of business and
owing to such Credit Party or in satisfaction of judgments;
(k)              Investments out of the proceeds of the substantially concurrent
sale or issuance of Equity Interests of Borrower (or, to the extent the proceeds
of such issuance are contributed to Borrower or any other Credit Party as common
equity, of LVSC);
(l)               Investments pursuant to the PA Investment Note;
(m)            to the extent constituting Investments, transfers of Intellectual
Property permitted pursuant to Section 6.7(t); and
(n)             the Credit Parties may make Investments in an amount equal to
the sum of (1) 50% of (a) the Consolidated Net Income of the Credit Parties for
the period (taken as one accounting period) from April 1, 2007, to the end of
Borrower’s most recently ended Fiscal Quarter for which internal financial
statements are available (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit) less (b) the amount paid or to
be paid in respect of such period pursuant to Section 6.5(c) to shareholders or
members other than
Credit and Guaranty Agreement
104

--------------------------------------------------------------------------------


Borrower, plus (2) without duplication, 100% of the aggregate net cash proceeds
received by Borrower since the 2007 Closing Date from capital contributions
(other than cash equity contributions made by Adelson or any of his Affiliates
(x) to be included in Consolidated Adjusted EBITDA to meet the financial
covenants set forth in Section 6.6 or (y) to the extent that the proceeds of
such cash were deducted in determining Consolidated Total Debt on the last day
of any preceding Fiscal Quarter) or the issue or sale of Equity Interests or
debt Securities of Borrower that have been converted into or exchanged for such
Equity Interests of Borrower (other than Equity Interests or such debt
Securities of Borrower sold to another Credit Party) plus (3) to the extent not
otherwise included in the Credit Parties’ Consolidated Net Income, 100% of the
cash dividends or other cash returns on capital or the amount of the cash
principal and interest payments received since April 1, 2007, by Borrower or any
other Credit Party from any Excluded Subsidiary or in respect of any Joint
Venture (other than dividends or distributions to pay obligations of or with
respect to such Excluded Subsidiary such as income taxes) until the entire
amount of Investments made in such Excluded Subsidiary made under this Section
6.3 has been received or the entire amount of such Investment in a Joint Venture
made under this Section 6.3 has been returned, as the case may be, and 50% of
such amounts thereafter, minus the aggregate amount of Restricted Payments made
pursuant to clause (y) of Section 6.5(g); provided, however that in the event
Borrower converts an Excluded Subsidiary to a Restricted Subsidiary, Borrower
may add back to this clause the aggregate amount of any Investment in such
Subsidiary that was an Investment made pursuant to Section 6.3 at the time of
such Investment;
(o)             the Credit Parties may make Investments in connection with the
design, development, construction, sale, operation or maintenance of the Palazzo
Condo Tower; provided that at the time any such Investment is made, Borrower’s
Consolidated Senior Secured Leverage Ratio does not exceed 4.00:1.00 on a pro
forma basis after giving effect to such Investment;
(p)             the Credit Parties may make Investments; provided that at the
time any such Investment is made, Borrower’s Consolidated Leverage Ratio does
not exceed 4.50:1.00 on a pro forma basis after giving effect to such
Investment;
(q)             the Credit Parties may make Investments in the form of
contributions of Equity Interests in LVS (Nevada) International Holdings, Inc.,
LVS Management Services, LLC, LVS Development Holdings LLC, LVS Dutch Finance
C.V., MBS Holdings Pte. Ltd. and/or Sands China Ltd. and their respective
Subsidiaries to Affiliates of the Borrower; provided that the ratings for the
credit facilities hereunder shall not be lowered by two or more of Moody’s, S&P
and Fitch as a result of, or taking into account, such contribution; and
(r)               Investments consisting of Restricted Payments permitted under
Section 6.5;
in each case, it being understood that up to an aggregate of greater of (i)
6.70% of Consolidated Total Assets and (ii) $250,000,000 of such Investments
pursuant to this Section 6.3, may instead be made through Restricted Payments to
LVSC as permitted by Section 6.5(1).
6.4.            Restrictions on Subsidiary Distributions. Except as provided
herein or in the other Credit Documents, no Credit Party shall create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions on any of such
Restricted Subsidiary’s Equity Interests owned by any other Credit Party, (b)
repay or prepay any Indebtedness owed by such Restricted Subsidiary to any other
Credit Party, (c) make loans or advances to any other Credit Party, or (d)
transfer, lease or license any of its property or assets to any other Credit
Party other than restrictions (i) in agreements evidencing Indebtedness
permitted by Sections 6.1(f), (i), (j) or (r) or any related
Credit and Guaranty Agreement
105

--------------------------------------------------------------------------------


collateral documents that impose restrictions on the property so acquired, (ii)
by reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement, (iv) as provided in any FF&E Facility
Agreements or the documentation governing any Pan Passu Indebtedness, any LVSC
Debt that is guaranteed by the Credit Parties or the New Senior Notes (in each
case, including any related guaranties, collateral documents or intercreditor
agreements) or any Permitted Subordinated Indebtedness, (v) any instrument
governing Indebtedness or equity securities of a Person acquired by a Credit
Party as in effect at the time of such acquisition or of an Excluded Subsidiary
at the time of its designation as a Restricted Subsidiary (except to the extent
such Indebtedness was incurred in connection with or in contemplation of such
acquisition or designation), which encumbrance or restriction is not applicable
to any Person, or the properties or assets of any Person, other than the Person,
or the property or assets of the Person, so acquired or designated, (vi)
restrictions on cash or other deposits or net worth imposed under contracts
entered into in the ordinary course of business, (vii) with respect to
restrictions of the type set forth in clause (d) above, as set forth in any
agreement relating to Indebtedness permitted to be secured by Permitted Liens so
long as such restrictions only extend to the assets secured by such Permitted
Liens, or (viii) as required by applicable law or any applicable rule or order
of any gaming authority.
6.5.            Restricted Payments. The Credit Parties shall not, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment, except:
(a)             Borrower may make regularly scheduled or required payments of
interest in respect of Permitted Subordinated Indebtedness of Borrower in
accordance with the terms of, and only to the extent required by the agreement
pursuant to which such Permitted Subordinated Indebtedness was issued and such
payments are not otherwise prohibited by the terms of this Agreement; provided
that any such payments may be made only to the extent no Event of Default or
Potential Event of Default shall then exist and be continuing or would result
therefrom;
(b)             the Credit Parties may redeem or purchase any Equity Interests
in any Credit Party or any Indebtedness of any Credit Party to the extent
required by any Nevada Gaming Authority or any other applicable gaming authority
in order to preserve a material Gaming License;
(c)             Borrower and the other Credit Parties that are required or
permitted to file a consolidated tax return with LVSC shall be entitled to make
payments to LVSC pursuant to the Tax Sharing Agreement or another tax sharing
agreement entered into pursuant to Section 6.9(i);
(d)             the Credit Parties may make Restricted Payments to other Credit
Parties;
(e)             Borrower may make cash distributions to LVSC to enable LVSC to
make repurchases of its capital stock upon the death, disability or termination
of a director, officer or employee or former director, officer or employee of
LVSC or its subsidiaries or upon exercise of stock options, in each case, in
accordance with employment agreements or option plans or agreements in effect on
the Closing Date or approved by the Board of Directors of LVSC;
(f)              the Credit Parties may make cash Restricted Payments to LVSC to
enable LVSC (1) to pay franchise taxes, accounting, legal and other fees
required to maintain its corporate existence, (2) to provide for any other
reasonable and customary operating costs and overhead expenses, and (3) to
enable LVSC to pay customary and reasonable costs and expenses of a proposed
offering of securities or incurrence of Indebtedness of LVSC that is not
consummated;
Credit and Guaranty Agreement
106

--------------------------------------------------------------------------------


(g)             Borrower may make other Restricted Payments so long as no Event
of Default or Potential Event of Default shall exist and be continuing or would
result therefrom, in an amount not to exceed, in the aggregate (x) $50,000,000,
plus (y) the sum of (1) 50% of (A) the Consolidated Net Income of the Credit
Parties for the period (taken as one accounting period) from April 1, 2007 to
the end of Borrower’s most recently ended Fiscal Quarter for which internal
financial statements are available (or, in the case such Consolidated Net Income
for such period is a deficit, minus 100% of such deficit) less (B) the amount
paid or to be paid in respect of such period pursuant to Section 6.5(c) to
shareholders or members other than Borrower, plus (2) without duplication, 100%
of the aggregate net cash proceeds received by Borrower since the 2007 Closing
Date from capital contributions (other than cash equity contributions made by
Adelson or any of his Affiliates (x) to be included in Consolidated Adjusted
EBITDA to meet the financial covenants set forth in Section 6.6 or (y) to the
extent that the proceeds of such cash were deducted in determining Consolidated
Total Debt on the last day of any preceding Fiscal Quarter) or the issue or sale
of Equity Interests or debt Securities of Borrower that have been converted into
or exchanged for such Equity Interests of Borrower (other than Equity Interests
or such debt Securities of Borrower sold to another Credit Party) plus (3) to
the extent not otherwise included in the Credit Parties’ Consolidated Net
Income, 100% of the cash dividends or other cash returns on capital or the
amount of the cash principal and interest payments received since April 1, 2007,
by Borrower or any other Credit Party from any Excluded Subsidiary or in respect
of any Joint Venture (other than dividends or distributions to pay obligations
of or with respect to such Excluded Subsidiary such as income taxes) until the
entire amount of Investments made in such Excluded Subsidiary pursuant to
Section 6.3 has been received or the entire amount of such Investment in a Joint
Venture pursuant to Section 6.3 has been returned, as the case may be, and 50%
of such amounts thereafter; minus the aggregate amount of Investments made
pursuant to Section 6.3(n);
(h)            Borrower may pay dividends or make distributions to LVSC to allow
LVSC to make scheduled principal and interest payments on any LVSC Debt and the
LVSC Aircraft Financing;
(i)               Borrower may make other cash dividends or distributions to
LVSC up to an aggregate amount not to exceed greater of (i) 0.70% of
Consolidated Total Assets and (ii) $25,000,000;
(j)              Sands Pennsylvania, Inc. (and any other Restricted Subsidiaries
formed or acquired after the 2007 Closing Date that are owned in part by
non-Credit Parties) may make dividends and other distributions to the holders of
its Equity Interests who are not Credit Parties as and when required by its
Organizational Documents;
(k)             to the extent constituting Restricted Payments, Borrower may
make transfers of Intellectual Property permitted by Section 6.7(t);
(l)               Borrower may make Restricted Payments, up to an aggregate of
greater of (i) 6.70% of Consolidated Total Assets and (ii) $250,000,000 for all
such Restricted Payments (and which Restricted Payments shall reduce amounts
available pursuant to the applicable clause of Section 6.3 on a
dollar-for-dollar basis), to LVSC, to allow LVSC to make Investments that would
otherwise be permitted to be made by the Credit Parties pursuant to Section 6.3;
provided the proceeds of such Restricted Payments are in fact utilized by LVSC
for such purpose;
(m)            Borrower may transfer its Equity Interests in Sands Expo to LVSC;
provided that Sands Expo continues to be a Restricted Subsidiary and Guarantor
hereunder, directly wholly-
Credit and Guaranty Agreement
107

--------------------------------------------------------------------------------


owned by LVSC, and bound by all provisions of the Credit Documents to the same
extent as if it were a Restricted Subsidiary wholly-owned by Borrower;
(n)             the Credit Parties may make Restricted Payments; provided that
at the time of any such Restricted Payment, Borrower’s Consolidated Leverage
Ratio does not exceed 4.50:1.00 on a pro forma basis after giving effect to such
Restricted Payment;
(o)             the Credit Parties may make Restricted Payments consisting of
the Excluded Proceeds; provided that any such Restricted Payments may be made
only to the extent no Event of Default or Potential Event of Default shall then
exist and be continuing or would result therefrom; and
(p)             the Credit Parties may distribute Equity Interests in LVS
(Nevada) International Holdings, Inc., LVS Management Services, LLC, LVS
Development Holdings LLC, LVS Dutch Finance C.V., MBS Holdings Pte. Ltd. and/or
Sands China Ltd. and their respective Subsidiaries to Borrower or any Affiliate
of Borrower; provided that the ratings of the Credit Facilities hereunder shall
not be lowered by two or more of Moody’s, S&P and Fitch as a result of, or
taking into account, such distribution.
6.6.            Financial Covenants.
(a)             [Reserved].
(b)             Leverage Ratio. Borrower shall not permit the Consolidated
Leverage Ratio to be greater than 5.50:1.00; provided that such restriction
shall only apply (i) at the time of incurrence of any Revolving Loan (including
any Swing Line Loan) and/or Letter of Credit (other than Letters of Credit in an
aggregate undrawn face amount of $2,500,000 or less or to the extent that such
Letters of Credit have been cash collateralized in a manner reasonably
satisfactory to the Issuing Bank) by looking back to the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or 5.1(b) to determine if the Borrower would have
been in compliance as of such date on a pro forma basis (provided that if such
incurrence would on a pro forma basis result in a Potential Event of Default or
an Event of Default, such incurrence shall not be permitted) and (ii) if any
Revolving Loan (including any Swing Line Loan) and/or Letter of Credit (other
than Letters of Credit in an aggregate undrawn face amount of $2,500,000 or less
or to the extent that such Letters of Credit have been cash collateralized in a
manner reasonably satisfactory to the Issuing Bank) are outstanding as of the
last day of any Fiscal Quarter, as of the last day of such Fiscal Quarter.
6.7.            Fundamental Changes; Disposition of Assets. The Credit Parties
shall not alter the corporate, capital or legal structure (except with respect
to changes in capital structure to the extent a Change of Control does not occur
as a result thereof) of any Credit Party, or enter into any transaction of
merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired (other than inventory in the ordinary course of
business), except:
(a)              the Credit Parties may sell Equity Interests in PCT;
(b)             the Credit Parties may dispose of obsolete, worn out or surplus
assets or assets no longer used or useful in the business of the Credit Parties
in each case to the extent in the ordinary course of business, provided that
either (i) such disposal does not materially adversely affect the value of the
Collateral or (ii) prior to or promptly following such disposal any such
property shall
Credit and Guaranty Agreement
108

--------------------------------------------------------------------------------


be replaced with other property of substantially equal utility and a value at
least substantially equal to that of the replaced property when first acquired
and free from any Liens other than Liens permitted under Section 6.2 and by such
removal and replacement the Credit Parties shall be deemed to have subjected
such replacement property to the Lien of the Collateral Documents in favor of
Lenders, as applicable;
(c)              the Credit Parties may sell or otherwise dispose of assets in
transactions that do not constitute Asset Sales;
(d)             the Credit Parties may make Asset Sales of (x) assets other than
Core Assets, and (y) assets (so long as such sold assets do not include (i) any
Gaming License or (ii) any other material license or franchise used in
connection with the ownership or operation of the Resort Complex (other than
solely with respect to portions of the Resort Complex that are no longer, or
will no longer be following such sale, assets of a Credit Party)) having, in the
case of clause (y), a fair market value (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities,
and fair market value in the case of other non-Cash proceeds) not in excess of
the greater of (i) 4.05% of Consolidated Total Assets and (ii) $150,000,000;
provided, in each case, that (A) the consideration received for such assets
shall be in an amount at least equal to the fair market value (valued at the
principal amount thereof in the case of non-Cash proceeds consisting of notes or
other debt Securities, and fair market value in the case of other non-Cash
proceeds) thereof in the judgment of the Board of Directors of Borrower; and (B)
at least 75% of the consideration received shall be cash and/or Cash
Equivalents; provided, further, that for purposes of clause (B), each of the
following shall be deemed to be cash: (a) the amount of any liabilities (as
shown on the Borrower’s or such other Credit Party’s most recent balance sheet
or in the notes thereto) that are assumed by the transferee of any such assets
or are otherwise cancelled in connection with such transaction, (b) any notes or
other obligations or other securities or assets received by the Borrower or such
other Credit Party from the transferee that are converted by the Borrower or
such other Credit Party into cash within 180 days after receipt thereof (to the
extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Borrower or any other Credit Party in such Disposition having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c) that has not been disposed of for Cash and/or Cash Equivalents,
not to exceed $25,000,000 as of the end of the fiscal quarter immediately prior
to the receipt of such Designated Non-Cash Consideration for which financial
statements have been delivered pursuant to Section 5.1(a) or 5.1(b) (with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value);
(e)              the Credit Parties may have an Event of Loss or incur any Lien
permitted under Section 6.2;
(f)               the Guarantors may issue equity Securities to Borrower or to
any other Guarantor;
(g)             the Credit Parties may (i) be a party to any lease in effect on
the Closing Date, each of which lease of real property is set forth on Schedule
4.12 hereto (as such lease may be amended, modified or supplemented in
accordance with the terms of this Agreement) or (ii) enter into any lease in
connection with the business of the Credit Parties as may be permitted under
Section 6.11; provided that (A) no Event of Default shall exist and be
continuing at the time of such transaction or lease or would occur after or as a
result of entering into such transaction or lease (or immediately after any
renewal or extension thereof at the option of the Credit Parties),
Credit and Guaranty Agreement
109

--------------------------------------------------------------------------------


(B) such transaction or lease will not materially interfere with, impair or
detract from the operation of the business of the Credit Parties, (C) such
transaction or lease contains terms such that the lease, taken as a whole, is
commercially reasonable and fair to the Credit Parties in light of prevailing or
comparable transactions in other casinos, hotels, hotel attractions or shopping
venues or other applicable venues, (D) no gaming or casino operations (other
than the operation of arcades and games for children) may be conducted on any
space that is subject to such transaction or lease other than by the Credit
Parties, (E) no lease may provide that the Credit Parties may subordinate its
fee, condominium or leasehold interest to any lessee or any party financing any
lessee (except as provided in the Casino Level Mall Lease), and (F) the tenant
under such lease (other than any lease for a term of 21 days or less) shall
provide Administrative Agent on behalf of the Lenders with a Subordination,
Non-Disturbance and Attornment Agreement substantially in the form of Exhibit 0
hereto with such changes as Administrative Agent may approve, which approval
shall not be unreasonably withheld or delayed, or Administrative Agent shall be
satisfied that such lease contains reasonably comparable (or better) terms as to
subordination, attornment and non-disturbance with respect to its tenant as
would be obtained under an agreement in the form of Exhibit 0.
(h)             any Guarantor may be merged or consolidated with (or liquidated
into) (x) any other Guarantor or Borrower or (y) any Subsidiary of Borrower or
any Guarantor provided the surviving Person becomes a Guarantor;
(i)               (A) the Credit Parties may sell, lease or otherwise transfer
assets to each other, and (B) the Credit Parties may sell, lease or otherwise
transfer assets to Excluded Subsidiaries and Joint Ventures on an arm’s-length
basis or to the extent constituting Investments permitted by Section 6.3;
(j)               Borrower may dedicate space for the purpose of the
construction of (i) a mass transit system, (ii) a pedestrian bridge over Las
Vegas Boulevard and Sands Avenue or similar structures to facilitate pedestrian
traffic, (iii) a pedestrian bridge over Koval Lane and Sands Avenue to
facilitate pedestrian traffic between the land owned east of Koval Lane along
Sands Avenue (“Sands Off Site Land”) and the Resort Complex, (iv) right turn
lanes or other roadway dedications at or near the Resort Complex, the Sands Off
Site Land or other off site land that may be acquired in the future and (v)
other improvements relating to vehicular, mass transit and/or pedestrian access
or movement; provided, in each case, that either (A) such dedication does not
materially impair the use or operations of either of the Palazzo Project or the
Venetian Facility, or (B) Borrower believes in its good faith judgment that the
failure to so dedicate such space would be reasonably likely to result in the
taking or condemnation of such space by a Governmental Authority, or the taking
of another action adverse to the Credit Parties by a Governmental Authority;
(k)             Borrower may license trademarks, trade names, patents, know-how
and other similar intangible assets in the ordinary course of business;
(l)               (1)          the Credit Parties may transfer any assets leased
or acquired with proceeds of a Non-Recourse Financing permitted under Section
6.1 or any other financing permitted under Section 6.1 and secured by a Lien
permitted under Section 6.2 to the lender providing such financing or its
designee upon default, expiration or termination of such Non-Recourse Financing
or other financing;
(m)            Borrower may sell receivables for fair market value in the
ordinary course of business;
Credit and Guaranty Agreement
110

--------------------------------------------------------------------------------


(n)             Borrower may merge into a holding company in order to create a
new holding company parent or to change its place of organization;
(o)             Borrower may merge into a holding company in order to create a
new holding company parent or to change its place of organization, and Borrower
may convert into a “C corporation” or a partnership so long as it gives the
Administrative Agent at least thirty days’ notice before it changes its name,
identity or corporate structure and shall execute and deliver such instruments
and documents as may reasonably be required by the Administrative Agent to
maintain a prior perfected security interest in the Collateral;
(p)             [Intentionally Omitted];
(q)             Sands Pennsylvania, Inc. may sell its equity interests in any PA
Subsidiary; provided that the proceeds thereof are applied in accordance with
the provisions of Section 2.15(c) to the extent required;
(r)              the Credit Parties may make exchanges of (x) assets other than
Core Assets, and (y) assets (so long as such assets do not include (i) any
Gaming License or (ii) any other material license, franchise or right used in
connection with the ownership or operation of the Resort Complex (other than
solely with respect to portions of the Resort Complex that are no longer, or
will no longer be following such exchange, assets of a Credit Party)) for either
assets or Equity Interests; provided that (A) the consideration received by the
Credit Parties in any such exchange have a fair market value (as determined in
good faith by Borrower) equal to the assets so exchanged; (B) in the case of
clause (y), the aggregate fair market value of all such exchanges does not
exceed the greater of (i) 4.70% of Consolidated Total Assets and (ii)
$175,000,000 during any calendar year; (C) the non-cash proceeds (other than
Equity Interests) from such exchange are pledged as Collateral to the extent
required by Section 5.15; (D) the cash portion of any proceeds received from
such exchange are applied as required by Section 2.14(a) ; and (E) no Potential
Event of Default or Event of Default is in existence at the time of any such
exchange or would be caused thereby;
(s)             the Credit Parties may make distributions permitted under
Section 6.5;
(t)              any Credit Party may contribute, distribute, transfer or assign
any of its Intellectual Property and related rights to LVSC or any Excluded
Subsidiary in connection with a reorganization of LVSC’s and its Subsidiaries’
portfolio of Intellectual Property;
(u)             the Credit Parties may transfer property to, or exchange
property with, a Governmental Authority or an adjoining property owner to
facilitate the development, construction, expansion or operation of the Resort
Complex; provided that such transfer or exchange is in the best interests of the
Credit Parties in the judgment of the Board of Directors of Borrower;
(v)             the Credit Parties may dispose of Equity Interests in LVS
(Nevada) International Holdings, Inc., LVS Management Services, LLC, LVS
Development Holdings LLC, LVS Dutch Finance C.V., MBS Holdings Pte. Ltd. and/or
Sands China Ltd. and their respective Subsidiaries to Affiliates of the
Borrower; provided that the ratings of the Credit Facilities hereunder shall not
be lowered by two or more of Moody’s, S&P and Fitch as a result of, or taking
into account, such distribution; and
Credit and Guaranty Agreement
111

--------------------------------------------------------------------------------


(w)            the Credit Parties may dispose of construction equipment with a
book value of no more than the greater of (i) 0.55% of Consolidated Total Assets
and (ii) $20,000,000 in the aggregate.
6.8.            Sale and Leasebacks. The Credit Parties shall not, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which the Credit Parties have sold or transferred or are to sell
or transfer to any other Person or (ii) which the Credit Parties intend to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by the Credit Parties to any Person in connection with
such lease, except that the Credit Parties may enter into sale-leaseback
transactions in connection with any Non-Recourse Financing permitted hereunder.
6.9.            Transactions with Shareholders and Affiliates. No Credit Party
shall, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving aggregate consideration in excess of
$25,000,000 with any Affiliate of Borrower (other than any transaction between
Credit Parties) on terms that are less favorable to such Credit Party, except
that the Credit Parties may enter into and permit to exist:
(a)             transactions that are on terms that are not less favorable to
that Credit Party than those that might be obtained at the time from a Person
who is not such an Affiliate;
(b)             reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Borrower, Sands Expo and their
respective Subsidiaries;
(c)             employment, secondment, compensation, indemnification,
noncompetition or confidentiality arrangements with employees or directors of a
Credit Party or of LVSC entered into in the ordinary course of business or as
approved by a majority of the independent members of the Board of Directors of
Borrower or the relevant Restricted Subsidiary for officers and other employees
of Borrower, Sands Expo and their respective Subsidiaries (or a committee of
such board, the majority of which consists of independent directors) in its
reasonable determination;
(d)             purchases of materials or services by the Credit Parties in the
ordinary course of business pursuant to the Procurement Services Agreement or
otherwise on arm’s length terms;
(e)              license agreements with any Excluded Subsidiary, Immaterial
Subsidiary or Joint Venture;
(f)               Shareholder Subordinated Indebtedness;
(g)             any agreement by an Excluded Subsidiary to pay management fees
to the Credit Parties directly or indirectly;
(h)             transactions and payments permitted by Sections 6.1, 6.3, 6.5,
6.7 and 6.12;
(i)               transactions contemplated by the Tax Sharing Agreement, or in
lieu thereof, another tax sharing agreement with LVSC in form and substance
(including any amendments thereto) reasonably satisfactory to the Administrative
Agent;
Credit and Guaranty Agreement
112

--------------------------------------------------------------------------------


(j)               transactions contemplated by (i) the LVSC Corporate Services
Agreement, (ii) one or more other management or services agreements among
Borrower, LVSC, and/or Interface Employee Leasing, LLC, approved by the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
providing for certain corporate, managerial, sourcing, aviation and/or hotel
services, and (iii) any amendments, modifications or supplements to any of the
above, and the transactions contemplated thereby; provided that such amendments
or modifications are approved by the Administrative Agent, such approval not to
be unreasonably withheld or delayed (it being agreed that any increase or
decrease to the allocation of indirect costs to Borrower of less than 10% shall
be deemed to be reasonable and shall not require any approval);
(k)             transactions contemplated by (i) the Aircraft Agreements in
existence on the Closing Date, (ii) one or more other Aircraft Agreements, on
terms not materially worse, taken as a whole, to the Credit Parties or the
Lenders than the Aircraft Agreements in existence on the Closing Date or
otherwise approved by the Administrative Agent, such approval not to be
unreasonably withheld or delayed, and (iii) any amendments, modifications or
supplements to any of the above, and the transactions contemplated thereby;
provided that such amendments or modifications are not materially adverse to the
Credit Parties or the Lenders unless approved by the Administrative Agent;
(l)               the transactions contemplated by the PA Contribution Agreement
(including all exhibits thereto), the Organizational Documents of PA Retail and
PA Gaming, and the PA Investment Note;
(m)            the transactions and agreements set forth on Schedule 6.9;
(n)             registration rights agreements to provide for the registration
under the Securities Act of the capital stock interests held by Affiliates;
(o)            the transactions contemplated by the Cooperation Agreement, each
Project Document and each HVAC Services Agreement;
(p)             transactions permitted by Sections 6.1(m), (n), (o), (p) and
(r), and Section 6.2(x); and
(q)             any transaction for the exchange of amounts denominated in
Dollars, Hong Kong Dollars, Macau Patacas, Singapore Dollars or any other
currency for amounts denominated in any other currencies among the Borrower and
its Affiliates, if (1) no fees are payable by the Borrower to such Affiliate and
(2) the rate of exchange for such transaction is determined as set forth on
Schedule 6.9 (q).
6.10.        Disposal of Subsidiary Stock. Except in connection with a
transaction (including a liquidation, dissolution, conveyance, sale, lease,
transfer or other disposition) permitted by Section 6.5(m) or (p) or Section
6.7(a), (c), (d), (h), (i) or (s)), Borrower shall not, directly or indirectly
sell, assign, pledge or otherwise encumber or dispose of any shares of capital
stock or other Equity Interests of any Guarantor, except (i) to qualify
directors if required by applicable law and (ii) to the extent required by any
Nevada Gaming Authority or any other gaming authority in order to preserve a
material Gaming License; provided, however, that the valuation of such Guarantor
for purposes of determining whether such sale, assignment, pledge or disposition
is permitted under Section 6.5(i) or Section 6.7(c), (d) or (i) as the case may
be, shall be the fair market value of such Guarantor as a going concern, as
determined by the board of directors of Borrower.
Credit and Guaranty Agreement
113

--------------------------------------------------------------------------------


6.11.        Conduct of Business. The Credit Parties shall not engage in any
business activity except those business activities engaged in on the Closing
Date and any activity or business incidental, related or similar thereto, or any
business or activity that is a reasonable extension, development or expansion
thereof or ancillary thereto, including any Internet gaming, hotel,
entertainment, recreation, convention, trade show, meeting, travel, travel tour,
retail sales, residential condominium, “condo hotel,” “timeshare,” or other
activity or business designed to promote, market, support, develop, construct or
enhance the casino gaming, hotel, retail and entertainment mall and resort
business operated by the Credit Parties.
6.12.        Certain Restrictions on Changes to Certain Documents.
(a)             The Credit Parties shall not agree to any material amendment to,
or waive any of their material rights under, any Material Contract (excluding
any documents governing any Pan Passu Indebtedness, any LVSC Debt Documents, the
Aircraft Financing Documents, any FF&E Facility Agreements, and documents
governing or relating to the issuance of the New Senior Notes or Indebtedness
permitted pursuant to Section 6.1(f), (i) or (j)) or enter into new Material
Contracts (other than LVSC Debt Documents, Aircraft Financing Documents, FF&E
Facility Agreements, documents governing or relating to the issuance of the New
Senior Notes and new Project Documents permitted by, and in accordance with the
terms of, the Cooperation Agreement) without, in each case, obtaining the prior
written consent of Requisite Lenders if in any such case, such amendment or
waiver or new Material Contract or Permit could reasonably be expected to have a
Material Adverse Effect or otherwise adversely affect Lenders in any material
respect.
(b)            The Credit Parties shall not amend or otherwise change the terms
of any documents governing Permitted Subordinated Indebtedness (except in
connection with a defeasance or permitted refinancing thereof) or permit the
termination thereof (other than in accordance with the terms thereof), or make
any payment consistent with an amendment thereof or change thereto (except in
connection with a defeasance or permitted refinancing thereof), if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of the Indebtedness evidenced thereby (or a
trustee or other representative on their behalf) which would be materially
adverse to the Credit Parties or the Lenders.
(c)             Notwithstanding the foregoing provisions of this Section 6.12,
to the extent not otherwise permitted pursuant to the terms of Section 6.12(a),
on or after the Closing Date, Borrower may enter into amendments to the
Cooperation Agreement (to cover the relationship between the Palazzo Condo Tower
and the rest of the Resort Complex, and to otherwise reflect the fact that the
Resort Complex includes the Palazzo Condo Tower), in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
6.13.        Fiscal Year. Borrower shall not change its Fiscal Year-end from
December 31.
6.14.        No Joint Assessment. Without the prior written approval of
Administrative Agent, which approval may be granted, withheld, conditioned or
delayed in its sole discretion, the Credit Parties shall not suffer, permit or
initiate the joint assessment of any parcel of Mortgaged Property (other than
real property covered by the Cooperation Agreement, so long as arrangements
reasonably satisfactory to the Administrative Agent are made with respect to
such joint assessment) (a) with any other real property constituting a separate
tax lot or (b) with any portion of any parcel of Mortgaged Property which may be
deemed to constitute personal property, or any other procedure whereby the Lien
of any Taxes which may be levied against any such personal property shall be
assessed or levied or charged to such Mortgaged Property as a single Lien.
Credit and Guaranty Agreement
114

--------------------------------------------------------------------------------


6.15.        No Further Negative Pledge. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or leases or to
be sold pursuant to an executed agreement with respect to an Asset Sale and (b)
restrictions by reason of customary anti-assignment provisions in contracts and
other agreements or provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements or restrictions
on cash or other deposits, in each case, entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), no Credit Parties shall enter into
any agreement prohibiting the creation or assumption of any Lien to secure the
Secured Obligations upon any of its properties or assets, whether now owned or
hereafter acquired other than (i) as provided herein or in the other Credit
Documents, (ii) as provided in any LVSC Debt Documents or any FF&E Facility and
the guarantees and collateral documents relating thereto, or in any agreement
relating to any LVSC Aircraft Financing, the New Senior Notes or to any other
Indebtedness permitted to be secured by Liens permitted under Section 6.2 other
than Indebtedness permitted to be incurred pursuant to Section 6.1(e) including
any refinancing thereof permitted hereunder provided that the provisions
regarding the creation or assumption of Liens is not less favorable to the
Credit Parties or the Lenders than those set forth in the documents evidencing
the Indebtedness being refinanced, or (iii) as required by applicable law or any
applicable rule or order of any gaming authority.
6.16.        PCT. For so long as PCT is an Excluded Subsidiary, Borrower shall
not permit PCT to have any material assets other than the Palazzo Condo Tower
and the Palazzo Condo Tower Parcel and assets related to or in connection with
the Palazzo Condo Tower and the Palazzo Condo Tower Parcel.
6.17.        Joint Venture Partners. The Credit Parties shall not permit the
amendment or other modification of any Organizational Documents of any PA
Subsidiary, or permit the issuance of equity interests in any PA Subsidiary, if
the result thereof would be to decrease the ownership percentage of Sands
Pennsylvania, Inc. in PA Gaming to below the percentage ownership of Sands
Pennsylvania, Inc. as of the Closing Date, other than as permitted by Section
6.7(q) or in connection with the sale of all or a part of the PA Project in
accordance with the provisions of Section 5.17.
SECTION 7.  GUARANTY
7.1.            Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Secured Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).
7.2.            Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors (which right
shall not supersede any Beneficiary’s right to remaining unpaid amounts
guaranteed by such Contributing Guarantors) in an amount sufficient to cause
each Contributing Guarantor’s Aggregate Payments to equal its Fair Share as of
such date. “Fair Share” means, with respect to a Contributing Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Contributing Guarantor to (ii)
the
Credit and Guaranty Agreement
115

--------------------------------------------------------------------------------


aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the Guaranteed Obligations. “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the Fair
Share Contribution Amount with respect to any Contributing Guarantor for
purposes of this Section 7.2, each of (A) any assets or liabilities of such
Contributing Guarantor arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
hereunder and under any guaranty of other Indebtedness which guaranty contains a
limitation as to maximum amount similar to that set forth in this Section 7.2,
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount, and after
giving effect as assets to the value (as determined under the applicable
provisions of the fraudulent transfer or conveyance laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under this Section 7.2), and (B) any liabilities
of such Guarantor in respect of intercompany indebtedness to Borrower or other
Affiliates of Borrower to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by such Guarantor hereunder, shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.2), minus (2)
the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 7.2. In no event shall
any Guarantor be required to contribute more than its Fair Share Contribution
Amount toward the payment of Obligations under its Guaranty.
7.3.            Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
7.4.            Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
Credit and Guaranty Agreement
116

--------------------------------------------------------------------------------


(a)             this Guaranty is a guaranty of payment when due and not of
collectibility. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
(b)             Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between Borrower and any Beneficiary with respect to the existence of such Event
of Default;
(c)             the obligations of each Guarantor hereunder are independent of
the obligations of Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against such Guarantor whether
or not any action is brought against Borrower or any of such other guarantors
and whether or not Borrower is joined in any such action or actions;
(d)             payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
(e)             any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedging Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedging
Agreements; and
(f)              this Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or
Credit and Guaranty Agreement
117

--------------------------------------------------------------------------------


knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents or any Hedging Agreements, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedging Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedging Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedging Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Borrower or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
7.5.            Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Borrower or any other Person, or (iv)
pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of
Credit and Guaranty Agreement
118

--------------------------------------------------------------------------------


dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Hedging Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof
7.6.            Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrower,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
7.7.            Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof
7.8.            Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations (other than
contingent indemnification obligations for which no claim has yet been made)
shall have been paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled or been cash
collateralized
Credit and Guaranty Agreement
119

--------------------------------------------------------------------------------


on terms satisfactory to the Issuing Bank. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
7.9.            Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
7.10.         Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time, and any Hedging Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation or at the time such Hedging Agreement
is entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents and the Hedging Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.
7.11.         Bankruptcy, etc.
(a)              So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
(b)             Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (A) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
(c)             In the event that all or any portion of the Guaranteed
Obligations are paid by Borrower, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and
Credit and Guaranty Agreement
120

--------------------------------------------------------------------------------


any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder.
7.12.         Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition. A Guarantor
designated as an Excluded Subsidiary shall be released and discharged from its
Guaranty.
7.13.         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.13, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 7.13 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations. Each Qualified ECP Guarantor intends that
this Section 7.13 constitute, and this Section 7.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
SECTION 8.  EVENTS OF DEFAULT
8.1.            Events of Default. If any one or more of the following
conditions or events shall occur:
(a)              Failure to Make Payments When Due. Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five days after the
date due; or
(b)             Default in Other Agreements. (i) Failure of any Credit Party to
pay when due any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) with an aggregate principal amount of $100,000,000 or
more, in each case, beyond the grace period, if any, provided therefor; (ii)
breach or default by any Credit Party with respect to any other material term of
(1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or mandatorily redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
or (iii) any breach or default by any party of the type referred to in Sections
8.1(b)(i) or (ii) above of (x) any documents related to the New Senior Notes,
(y) any documents related to the LVSC Aircraft Financing that are guaranteed by
any Credit Party or (z) any LVSC Debt Document that a Credit Party guarantees;
or
Credit and Guaranty Agreement
121

--------------------------------------------------------------------------------


(c)              Breach of Certain Covenants. (i) Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6, Section
5.1(g), 5.2 or Section 6 or (ii) the failure of any Credit Party or LVSC to
perform or comply with any term or condition contained in Section 10.6(j)(iv);
provided that any failure to comply with Section 6.6 shall not constitute an
Event of Default with respect to the Term Loans until the earlier of (such date,
the “Springing Date”) (i) the date that is 90 days after the date the Compliance
Certificate is delivered which demonstrates such a failure to comply (or, in the
event of such failure to comply and no such Compliance Certificate is delivered
by Borrower, the date such Compliance Certificate is required to be delivered in
accordance with Section 5.1(c)) and (ii) the date on which Administrative Agent,
Collateral Agent or the Lenders holding a majority of the Revolving Exposure
exercise any remedies in accordance with this Section 8.1; and provided,
further, that, at any time on or prior to the Springing Date, any Event of
Default under Section 6.6 may be waived, amended or otherwise modified from time
to time pursuant to Section 10.5(b)(xi); or
(d)              Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
(e)              Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any other term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 8.1, and such default shall not have been
remedied or waived within thirty days after the earlier of (i) an officer of
such Credit Party becoming aware of such default or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or
(f)               Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Borrower or any other Credit Party (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against Borrower or any other Credit Party (other than an
Immaterial Subsidiary) under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any other Credit Party (other than an Immaterial
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Borrower or any other Credit Party
(other than an Immaterial Subsidiary) for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any
other Credit Party (other than an Immaterial Subsidiary), and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or
(g)             Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower
or any other Credit Party (other than an Immaterial Subsidiary) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a
Credit and Guaranty Agreement
122

--------------------------------------------------------------------------------


voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Borrower or any other Credit Party (other
than an Immaterial Subsidiary) shall make any assignment for the benefit of
creditors; or
(h)             Borrower or any other Credit Party (other than an Immaterial
Subsidiary) shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Borrower or any other Credit Party
(other than an Immaterial Subsidiary) (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or
(i)               Judgments and Attachments. Any money judgment, writ or warrant
of attachment or similar process involving in the aggregate at any time an
amount in excess of $100,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against Borrower or any
other Credit Party or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five days prior to the date of any proposed sale
thereunder); or
(j)               Dissolution. Any order, judgment or decree shall be entered
against any Credit Party (other than an Immaterial Subsidiary) decreeing the
dissolution or split up of such Credit Party and such order shall remain
undischarged or unstayed for a period in excess of 60 days; or
(k)              Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect; or (ii) a Lien or security
interest under Section 430(k) of the Internal Revenue Code or under ERISA shall
be imposed on the assets of any Credit Party or any of its ERISA Affiliates
which Lien or security interest could reasonably be expected to have a Material
Adverse Effect; or
(l)               Change of Control. A Change of Control shall occur; or
(m)            Guaranties, Collateral Documents and other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Secured Obligations, shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void by a Governmental Authority of
competent jurisdiction, or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Secured
Obligations in accordance with the terms hereof) or shall be declared null and
void by a Governmental Authority of competent jurisdiction or the Collateral
Agent shall not have or shall cease to have a valid and perfected First Priority
Lien in the Collateral for any reason other than the failure of the Collateral
Agent to take any action within its control required to be taken under any
Credit Document, except as otherwise contemplated in any Credit Document, (iii)
any Credit Party shall contest the validity or enforceability of any Credit
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by the Collateral Documents or (iv)
the subordination provisions in the Permitted Subordinated Indebtedness or in
any other instrument
Credit and Guaranty Agreement
123

--------------------------------------------------------------------------------


required under any provision of this Agreement to be subordinated to the Secured
Obligations shall cease to be enforceable against the holder thereof; or
(n)             Default Under or Termination of Permits. Borrower or any other
Credit Party shall fail to observe, satisfy or perform, or there shall be a
violation or breach of, any of the material terms, provisions, agreements,
covenants or conditions attaching to or under the issuance to such Person of any
material Permit, including the Gaming License issued by the Nevada Gaming
Authority held by Borrower or any such Permit or any material provision thereof
shall be terminated or fail to be in full force and effect or any Governmental
Authority shall challenge or seek to revoke any such Permit, but only if such
failure to perform, breach or termination could reasonably be expected to have a
Material Adverse Effect;
(o)             Conforming L/C. Except as released as permitted under Section
2.14(f), any Conforming L/C shall cease to be in full force and effect at any
time prior to twenty-four months from and after the date of its delivery to the
Administrative Agent other than following a drawing in full by the
Administrative Agent or, if permitted under the definition of Conforming L/C
Draw Event, the replacement of such Conforming L/C with a cash equity
contribution to Borrower in the amount of the Conforming L/C.
THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence (and continuance,
if applicable) of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders (it being understood that during any period during
which an Event of Default under Section 6.6 exists solely with respect to the
Revolving Commitments and Revolving Loans, Administrative Agent may, and at the
request of the Lenders holding a majority of the Revolving Exposure shall, take
any of the actions described below solely as they relate to the Revolving
Commitments and Revolving Loans), upon notice to Borrower by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments and the obligation of Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case, without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (i) the unpaid principal amount of and accrued interest on the
Loans, (ii) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (iii) all other Secured
Obligations; provided, the foregoing shall not affect in any way the obligations
of Lenders under Section 2.3(b)(v) or Section 2.4(e); (C) Administrative Agent
may cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents; and (D) Administrative Agent shall
direct Borrower to pay (and Borrower hereby agrees upon receipt of such notice,
or without notice upon the occurrence of any Event of Default specified in
Sections 8.1(f) and (g) to pay) to Administrative Agent such additional amounts
of cash as reasonably requested by Issuing Bank, to be held as security for
Borrower’s reimbursement Obligations in respect of Letters of Credit then
outstanding.  Any amounts in respect of obligations described in clause (A) of
Issuing Bank to issue any Letter of Credit, when received by the Administrative
Agent, shall be held by the Administrative Agent pursuant to a cash collateral
arrangement reasonably satisfactory to the Administrative Agent. Notwithstanding
anything contained in the preceding paragraph, if at any time within 60 days
after an acceleration of the Loans pursuant to clause (2) of such paragraph,
Borrower shall pay all arrears of interest and all payments on account of
principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case, which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 10.5, then
Credit and Guaranty Agreement
124

--------------------------------------------------------------------------------


Requisite Lenders, by written notice to Borrower, may at their option rescind
and annul such acceleration and its consequences; but such action shall not
affect any subsequent Event of Default or Potential Event of Default or impair
any right consequent thereon. The provisions of this paragraph are intended
merely to bind Lenders to a decision which may be made at the election of
Requisite Lenders and are not intended, directly or indirectly, to benefit
Borrower, and such provisions shall not at any time be construed so as to grant
Borrower the right to require Lenders to rescind or annul any acceleration
hereunder or to preclude Administrative Agent or Lenders from exercising any of
the rights or remedies available to them under any of the Credit Documents, even
if the conditions set forth in this paragraph are met.
SECTION 9.  AGENTS
9.1.           Appointment of Agents. Barclays and Citi are each hereby
appointed Syndication Agents hereunder, and each Lender hereby authorizes each
of Barclays and Citi to act as Syndication Agents in accordance with the terms
hereof and the other Credit Documents. Scotiabank is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Scotiabank to act as Administrative
Agent and Collateral Agent in accordance with the terms hereof and the other
Credit Documents. Merrill Lynch, BNP Paribas and Goldman Sachs are hereby
appointed Documentation Agents hereunder, and each Lender hereby authorizes
Merrill Lynch, BNP Paribas and Goldman Sachs to act as Documentation Agents in
accordance with the terms hereof and the other Credit Documents. Barclays, Citi,
Scotiabank, Merrill Lynch, BNP Paribas and Goldman Sachs are each hereby
appointed Arrangers hereunder, and each Lender hereby authorizes each of
Barclays, Citi, Scotiabank, Merrill Lynch, BNP Paribas and Goldman Sachs to act
as Arrangers in accordance with the terms hereof and the other Credit Documents.
Each Agent hereby agrees to act in its capacity as such upon the express
conditions contained herein and the other Credit Documents, as applicable. The
provisions of this Section 9 are solely for the benefit of Agents and Lenders
and, except as set forth in Section 9.7, no Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries. Each of Syndication Agents and Documentation Agents,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. None of Barclays,
Citi, Merrill Lynch, BNP Paribas and Goldman Sachs in their capacities as an
Arranger, Documentation Agent, or Syndication Agent, shall have any obligations
but shall be entitled to all benefits of this Section 9.
9.2.           Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein. Administrative Agent hereby agrees that it shall (i) furnish to each
Arranger, upon request, a copy of the Register, and (ii) cooperate with each
Arranger in granting access to any Lenders (or potential lenders) who any
Arranger identifies to the Platform.
9.3.           General Immunity.
Credit and Guaranty Agreement
125

--------------------------------------------------------------------------------


(a)             No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party, any Lender or any person providing the Settlement Service to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Secured
Obligations or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, nor shall any Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Potential Event of Default or
to make any disclosures with respect to the foregoing. Anything contained herein
to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.
(b)             Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issues by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Borrower and/or other Credit
Parties), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).
(c)             Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Credit Document by or through any one or more sub-agents
appointed by Administrative Agent. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to any of the
Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including
Credit and Guaranty Agreement
126

--------------------------------------------------------------------------------


exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such subagent shall
only have obligations to Administrative Agent and not to any Credit Party,
Lender or any other Person and no Credit Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.
9.4.           Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection herewith and otherwise
without having to account for the same to Lenders.
9.5.           Lenders’ Representations, Warranties and Acknowledgment.
(a)             Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
the Restricted Subsidiaries in connection with Credit Extensions hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Borrower and the Restricted Subsidiaries. No Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.
(b)            Each Lender, by delivering its signature page to this Agreement
or an Assignment Agreement and funding its Term Loan and/or Revolving Loans on
the Closing Date or by the funding of any Incremental Term Loans or Incremental
Revolving Loans, as the case may be, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable, on the Closing Date and as of the date of funding of such
Incremental Term Loans or Incremental Revolving Loans.
9.6.          Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share at the time any claim therefor is made, severally agrees to indemnify each
Agent, to the extent that such Agent shall not have been reimbursed by any
Credit Party (but without limiting any Credit Party’s reimbursement
obligations), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Credit Documents or otherwise in its capacity as such Agent
in any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations,
Credit and Guaranty Agreement
127

--------------------------------------------------------------------------------


losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful
misconduct. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided, further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.
9.7.           Successor Administrative Agent, Collateral Agent and Swing Line
Lender. Administrative Agent may resign at any time by giving thirty days’ prior
written notice thereof to Lenders and Borrower, and Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Upon any such notice of resignation or any such removal,
Requisite Lenders, with reasonable consent of Borrower, shall have the right,
upon five Business Days’ notice to Borrower, to appoint a Lender as a successor
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly (i)
transfer to such successor Administrative Agent all sums, Securities and other
items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. Except as provided in the
immediately preceding sentence, any resignation or removal of Scotiabank or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of Scotiabank or its successor as Collateral Agent.
After any retiring or removed Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If Scotiabank or its
successor as Administrative Agent pursuant to this Section has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become the Collateral Agent pursuant to the immediately
preceding sentence, Scotiabank or its successor may resign as Collateral Agent
upon notice to Borrower and the Requisite Lenders at any time. Any resignation
or removal of Scotiabank or its successor as Administrative Agent pursuant to
this Section shall also constitute the resignation or removal of Scotiabank or
its successor as Swing Line Lender, and any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (a) Borrower shall prepay any outstanding Swing Line Loans made by
the retiring or removed Administrative Agent in its capacity as Swing Line
Lender, (b) upon such prepayment, the retiring or removed Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by it to Borrower
for cancellation, and (c) Borrower shall issue, if so requested by successor
Administrative Agent and Swing Line Loan Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Loan Sublimit then in effect and with other appropriate
insertions.
Credit and Guaranty Agreement
128

--------------------------------------------------------------------------------


9.8.           Collateral Documents and Guaranty.
(a)             Agents under Collateral Documents and Guaranty. Each Secured
Party hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Secured Obligations with respect to any Rate Protection Agreement or Secured
Cash Management Services Obligations. Subject to Section 10.5, without further
written consent or authorization from any Secured Party, Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary or reasonably requested by Borrower to (i) in connection with a sale
or disposition of assets permitted by this Agreement to a Person that is not a
Credit Party, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, (ii) (x) release any Lien encumbering
any item of Collateral in connection with the incurrence of Indebtedness secured
by a Lien on such Collateral permitted under Section 6.2(n) to the extent and
for so long as the contract or other agreement in which such Lien is granted
validly prohibits the creation of any other Lien on such assets and proceeds or
(y) release the Liens on the assets and property of any “Guarantors” under (and
as defined in) the Existing Credit Agreement that granted Liens on “Collateral”
under (and as defined in) the Existing Credit Agreement to the extent such
“Guarantors” under (and as defined in) the Existing Credit Agreement are not
Guarantors hereunder, (iii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented, or (iv) subordinate the Liens of the Collateral Documents to Liens
permitted under Section 6.2(w) and the documents creating such Liens and to
implement and/or create customary arrangements and agreements in connection with
residential condominium (or “condo-hotel” or “timeshare”) units and associations
otherwise permitted hereunder. In connection with any disposition or release of
any Collateral pursuant to the terms of any Credit Document, at Borrower’s
request and expense, the Administrative Agent or Collateral Agent, as
applicable, shall (without recourse and without any representation or warranty)
execute and deliver or cause to be executed and delivered to Borrower such
documents (including UCC-3 termination statements) as Borrower may reasonably
request to evidence or effect such release.
(b)             Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any collateral payable by Collateral Agent at such sale
or other disposition.
(c)             Rights under Hedging Agreements. No Hedging Agreement will
create (or be deemed to create) in favor of any Lender Counterparty that is a
party thereto any rights in connection with
Credit and Guaranty Agreement
129

--------------------------------------------------------------------------------


the management or release of any Collateral or of the obligations of any
Guarantor under the Credit Documents except as expressly provided in Section
10.5(c)(v) of this Agreement and Section 8 of the Security Agreement.
9.9.           Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. The agreements
in this Section 9.9 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender,” for purposes of this Section 9.9, shall include the Issuing Bank and
any Swing Line Lender.
9.10.        Intercreditor Agreements.
Each Lender hereby further authorizes the Administrative Agent and the
Collateral Agent, on behalf of and for the benefit of Lenders (and the other
Secured Parties), to enter into the First Lien Intercreditor Agreement, any
Permitted Junior Intercreditor Agreement and any other intercreditor agreements
on terms reasonably satisfactory to the Administrative Agent and Collateral
Agent with any holders of any secured Indebtedness permitted to be incurred
under Sections 6.1(d), (r) or (s) or, at the request of Borrower, Sections
6.1(f) or (j), or otherwise consented to by the Lenders in accordance with
Section 10.5, and to amend the Collateral Documents as contemplated by Section
5.18, and each Lender agrees to be bound by the terms of each such agreement.
SECTION 10.  MISCELLANEOUS
10.1.         Notices.
(a)              Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, Syndication Agents,
Collateral Agent, Administrative Agent, Swing Line Lender, Issuing Bank or
Documentation Agents, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph (b)
below, each notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex (provided that if such personal service, telefacsimile or telex
communication is not received during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient), or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent; provided further, any such notice or other communication shall at
the request of Administrative Agent be
Credit and Guaranty Agreement
130

--------------------------------------------------------------------------------


provided to any sub-agent appointed pursuant to Section 9.3(c) hereto as
designated by Administrative Agent from time to time.
(b)             Electronic Communications.
  (i)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2 if such Lender or the Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
  (ii)          Each of the Credit Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of
Administrative Agent.
  (iii)        The Platform and any Approved Electronic Communications are
provided “as is” and “as available”. None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the approved electronic
communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
approved electronic communications.
  (iv)        Each of the Credit Parties, the Lenders, the Issuing Banks and the
Agents agree that Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.
10.2.         Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay promptly (a) all the documented
actual and reasonable costs and expenses of the Agents of preparation of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto (limited to (i) one primary counsel for the Agents as a group, (ii) one
local counsel in each appropriate jurisdiction for the Agents and Lenders as a
group and (iii) special gaming
Credit and Guaranty Agreement
131

--------------------------------------------------------------------------------


counsel to the Arrangers); (b) all the documented, actual and reasonable costs
of furnishing all opinions by counsel for Borrower and the other Credit Parties;
(c) without duplication of clause (a) above, the documented, actual and
reasonable fees, expenses and disbursements of counsel to Agents in connection
with the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by Borrower (with respect to the
negotiation, preparation and execution of the Amendment Agreement, subject to
Section 15 of the Amendment Agreement); (d) all the documented actual costs and
reasonable expenses of creating, perfecting and recording Liens in favor of
Collateral Agent, for the benefit of the Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and, without duplication of clause (a) above,
reasonable fees, expenses and disbursements of counsel to the Agents as a group
and of counsel providing any opinions that the Agents or Requisite Lenders may
reasonably request in respect of the Collateral or the Liens created pursuant to
the Collateral Documents; (e) all the documented actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the documented actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other documented actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Potential Event of Default or an Event of Default, all documented costs and
documented expenses, including reasonable attorneys’ fees and costs of
settlement, incurred by any Agent and Lenders in enforcing any Secured
Obligations or in collecting any payments due from any Credit Party hereunder or
under the other Credit Documents by reason of such Potential Event of Default or
Event of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
10.3.         Indemnity.
(a)              Each Credit Party agrees to indemnify and hold harmless the
each Agent and Lender, their affiliates and their respective officers,
directors, employees, agents, advisors, controlling persons, members and
successors and assigns (each, an “Indemnitee”) from and against any and all
losses, claims, damages, liabilities and expenses, joint or several, to which
any such Indemnitee may become subject arising out of or in connection with this
Agreement, the Amendment Agreement and the other Credit Documents or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any such Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by any Credit Party or any of affiliates or shareholders of any Credit Party),
and to reimburse each such Indemnitee upon demand for any reasonable legal or
other expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any Indemnitee,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted (x) from the willful misconduct or gross
negligence of such Indemnitee (or of the affiliates, officers, directors,
employees, agents, advisors, controlling persons and members of such
Indemnitee), or (y) from the material breach of such Indemnitee’s obligations
hereunder or under the other Credit Documents. Notwithstanding any other
provision of this Agreement, no Indemnitee shall be liable for any indirect,
special, punitive or consequential damages in connection with its activities
related to any of the foregoing.
Credit and Guaranty Agreement
132

--------------------------------------------------------------------------------


(b)             No Credit Party shall be required to indemnify any Indemnitee
for any amount paid or payable by any Indemnitee in the settlement of any
action, proceeding or investigation without such Credit Party’s prior written
consent, which consent will not be unreasonably withheld or delayed; provided,
however that such Credit Party’s indemnification obligation in respect of such
action, proceeding or investigation herein (other than such settlement payments
made without such Credit Party’s consent) shall continue in full force and
effect. Promptly after receipt by any Indemnitee of notice of its involvement in
any action, proceeding or investigation, such Indemnitee shall, if a claim for
indemnification in respect thereof is to be made against any Credit Party under
this Section 10.3, notify such Credit Party in writing of such involvement.
Failure by an Indemnitee to so notify such Credit Party shall relieve such
Credit Party from the obligation to indemnify such Indemnitee under this Section
10.3 only to the extent that such Credit Party suffers material prejudice to
substantial rights and defenses as a result of such failure.
(c)             If any person is entitled to indemnification under this Section
10.3 with respect to any action or proceeding brought by a third party, the
Credit Parties shall be entitled to assume the defense of any such action or
proceeding with counsel reasonably satisfactory to such Indemnitee. Upon
assumption by the Credit Parties of the defense of any such action or
proceeding, such Indemnitee shall have the right to participate in such action
or proceeding and to retain its own counsel but the Credit Parties shall not be
liable for any fees and legal expenses of other counsel or the fees or
disbursements of other providers of professional services subsequently incurred
by such Indemnitee in connection with the defense thereof unless (i) the Credit
Parties have agreed to pay such reasonable and documented fees and expenses,
(ii) the Credit Parties shall have failed to employ counsel reasonably
satisfactory to such Indemnitee in a timely manner, or (iii) such Indemnitee
shall have been advised by counsel that there are actual or potential
conflicting interests between the Credit Parties and such Indemnitee or among
Indemnitees, including situations in which there are one or more legal defenses
available to such Indemnitees that are different from or additional to those
available to the Credit Parties or other Indemnitees; provided, however, that
the Credit Parties shall not, in connection with any one such action or
proceeding or separate but substantially similar actions or proceedings arising
out of the same general allegations, be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnitees, except to
the extent that local counsel (limited to one separate firm of attorneys in each
separate jurisdiction) and/or a single firm of attorneys acting as special
gaming counsel for all Indemnitees, in each case, in addition to regular
counsel, are required in order to effectively defend against such action or
proceeding and, except in the case of clause (iii) above, a separate firm of
attorneys for such affected Indemnitees. The Credit Parties shall not consent to
the terms of any compromise or settlement of any action defended by the Credit
Parties in accordance with the foregoing without the prior written consent of
each applicable Indemnitee unless such compromise or settlement (i) includes an
unconditional release of each such Indemnitee from all liability arising out of
such action and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of each such Indemnitee.
10.4.        Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, the Letters of Credit and participations
therein and under the other Credit Documents, including all claims of any nature
or description arising out of or connected
Credit and Guaranty Agreement
133

--------------------------------------------------------------------------------


hereto, the Letters of Credit and participations therein or with any other
Credit Document, irrespective of whether or not (A) such Lender shall have made
any demand hereunder or (B) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.
10.5.         Amendments and Waivers.
(a)              Requisite Lenders’ Consent. Subject to the additional
requirements of Sections 10.5(b) and 10.5(c), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of the Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement or any of the other Credit Documents to cure any
ambiguity, omission, mutual mistake among all parties hereto, defect or
inconsistency, so long as such amendment, modification or supplement either (x)
does not adversely affect the rights of any Lender or Issuing Bank, or (y)
reflects the intent of all parties to the applicable Credit Document at the time
of its execution.
(b)             Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be directly and adversely
affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would:
  (i)           extend the scheduled final maturity of any Loan or Note;
  (ii)          waive, reduce or postpone any scheduled repayment (but not
prepayment);
  (iii)        extend the stated expiration date of any Letter of Credit beyond
the expiration of the Availability Period;
  (iv)       reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.10) or any fee or any premium payable hereunder;
  (v)         extend the time for payment of any such interest or fees;
  (vi)        reduce or forgive the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;
  (vii)      amend, modify, terminate or waive any provision of Section
2.13(b)(ii), this Section 10.5(b), Section 10.5(c) or any other provision of
this Agreement that expressly provides that the consent of all Lenders is
required;
  (viii)     amend the definition of “Requisite Lenders” or “Pro Rata Share” or
amend Section 2.16(c), 2.17, or 10.5(a) in a manner intended to effect such a
change; provided,
Credit and Guaranty Agreement
134

--------------------------------------------------------------------------------


with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Term Loan Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date;
  (ix)        release all or substantially all of the Collateral, or release
Guarantors comprising a material portion of the aggregate value of the
Guarantees from the Guaranty, except as expressly provided in the Credit
Documents;
  (x)          consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document; or
  (xi)        amend, waive or otherwise modify (a) any of the terms and
provisions (and related definitions) of Section 6.6, (b) any of the terms and
provisions of the proviso set forth in Section 8.1(c) or (c) with respect to any
Credit Extension after the Closing Date, any of the express terms and provisions
set forth in Section 3.2 without the written consent of the Lenders holding a
majority of the Revolving Exposure, taken as a whole, and, notwithstanding
anything else in this Agreement to the contrary, any such amendment, waiver or
other modification shall be effective for all purposes of this Agreement with
the written consent of only the Lenders holding a majority of the Revolving
Exposure, taken as a whole (or Administrative Agent with the prior written
consent thereof), on the one hand, and Borrower, on the other hand.
(c)             Other Consents. No amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall:
  (i)           increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant,
Potential Event of Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender;
  (ii)         amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
  (iii)        alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Lenders
holding more than 50% of the aggregate Term B Loans of all Lenders, Incremental
Term Loans of all Lenders or Revolving Exposure of all Lenders, as applicable,
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;
  (iv)       amend, modify, terminate or waive any obligation of Revolving
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 2.4(e) without the written consent of Administrative Agent
and of Issuing Bank;
  (v)         amend, modify or waive this Agreement or the Security Agreement so
as to alter the ratable treatment of Obligations arising under the Credit
Documents and Secured Obligations arising under Hedging Agreements or the
definition of “Lender Counterparty,” “Hedging Agreement,” “Obligations,” or
“Secured Obligations” in each case in a manner adverse to any Lender
Counterparty with Secured Obligations then outstanding and that treats such
Credit and Guaranty Agreement
135

--------------------------------------------------------------------------------


Lender Counterparty differently than the Lenders without the written consent of
any such Lender Counterparty; or
  (vi)        amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
(d)             Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) in accordance with the terms hereof with the written
consent of the Requisite Lenders, the Administrative Agent and the Borrower (a)
to permit additional extensions of credit to be outstanding hereunder from time
to time and the accrued interest and fees and other obligations in respect
thereof to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans and the Revolving Loans and the accrued interest
and fees and other obligations in respect thereof and (b) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Requisite Lenders.
(e)             Notwithstanding the foregoing, technical and conforming
modifications to the Credit Documents may be made with the consent of the
Borrower and the Administrative Agent (but without the consent of any Lender) to
the extent necessary to integrate any Incremental Term Loan Commitments or
Incremental Revolving Commitments in a manner consistent with Section 2.24,
including, with respect to Other Term Loans, as may be necessary to establish
such Incremental Term Loan Commitments as a separate Class or tranche from the
existing Term Loan Commitments or to effect the terms of any Extension Agreement
or Refinancing Amendment.
(f)               Execution of Amendments, etc. Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.
10.6.        Successors and Assigns; Participations.
(a)             Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. Subject
to Section 10.6(b) and Section 10.6(c), each Lender shall have the right at any
time to (i) sell, assign or transfer to any Eligible Assignee, or (ii) sell
participations to any Eligible Assignee or any other Person (and in the case of
any other Person, with the approval of Borrower) in all or any part of its
Commitments or any Loan or Loans made by it or its Letters of Credit or
participations therein or any other interest herein or in any other Obligations
owed to it; provided that no such sale, assignment, transfer or participation
shall, without the consent of Borrower, require Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify such
sale, assignment, transfer or participation under the securities laws of any
state; provided, further that no such sale, assignment or transfer described in
clause (i) above shall be effective unless and
Credit and Guaranty Agreement
136

--------------------------------------------------------------------------------


until an Assignment Agreement, Affiliate Lender Assignment and Assumption or
Settlement Confirmation effecting such sale, assignment or transfer shall have
been accepted by Administrative Agent and recorded in the Register as provided
in Section 10.6(b) and provided, further that no such sale, assignment, transfer
or participation of any Letter of Credit or any participation therein may be
made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Commitment and the Loans of the Lender effecting
such sale, assignment, transfer or participation. Except as otherwise provided
in this Section 10.6, no Lender shall, as between Borrower and such Lender, be
relieved of any of its obligations hereunder as a result of any sale, assignment
or transfer of, or any granting of participations in, all or any part of its
Commitments or the Loans, the Letters of Credit or participations therein, or
the other Obligations owed to such Lender.
(b)             Register. Upon its receipt of (x) an Assignment Agreement or an
Affiliate Lender Assignment and Assumption executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, or (y) if applicable,
a Settlement Confirmation representing that the assignee is an Eligible
Assignee, together with the processing and recordation fee referred to in
Section 10.6(c) if applicable, and any forms, certificates or other evidence
with respect to tax withholding matters that such assignee may be required to
deliver to the Administrative Agent pursuant to Section 2.20(g), Administrative
Agent shall, if Administrative Agent has consented to the assignment evidenced
thereby (to the extent such consent is required pursuant to Section 10.6(c), (A)
accept such Assignment Agreement or Affiliate Lender Assignment and Assumption
or, if applicable, Settlement Confirmation by executing a counterpart thereof as
provided therein (which acceptance shall evidence any required consent of
Administrative Agent to such assignment), (b) record the information contained
therein in the Register (on the same Business Day as it is received if received
by 12:00 noon and on the following Business Day if received after such time) and
(c) give prompt notice thereof to Borrower. Administrative Agent shall maintain
a copy of each Assignment Agreement, Affiliate Lender Assignment and Assumption
and, if applicable, Settlement Confirmation delivered to and accepted by it as
provided in this Section 10.6(b). The date of such execution of a counterpart or
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”
(c)             Right to Assign. Each Commitment, Loan, Letter of Credit or
participation therein, other Obligation or rights under this Agreement may in
whole or in part (i) be assigned, in any amount to another Lender, or to an
Affiliate of the assigning Lender or another Lender or Related Fund, or may be
pledged by a Lender in support of its obligations to such pledgee (without
releasing the pledging Lender from any of its obligations hereunder); provided
that the provisions of this clause (i) shall not apply to any Affiliate Lender
to the extent such Affiliate Lender becomes a “Lender” as a result of the
provisions of Section 10.6(j) or (ii) be assigned in an aggregate amount of not
less than $1,000,000 (or such lesser amount (A) if contemporaneous assignments
approved by Administrative Agent in its sole discretion aggregating not less
than $1,000,000 are being made by one or more Eligible Assignees which are
Affiliates or Related Funds or (B) as shall constitute the aggregate amount of
the Commitments, Loans, Letters of Credit and participations therein, and other
obligations of the assigning Lender) to any Eligible Assignee, in each case,
with the giving of notice to Borrower and Administrative Agent; provided that if
any assignment permitted by this clause (c) relates to Revolving Loans or
Revolving Loan Commitments, the assignee shall represent that it has the
financial resources to fulfill its commitments hereunder and such assignment is
consented to by Administrative Agent (in its sole discretion, not to be
unreasonably withheld or delayed), and, with respect to any assignment pursuant
to this clause (c), at any time other than when an Event of Default has occurred
and is continuing, such assignee shall be acceptable to Borrower, such consent
not to be unreasonably withheld or delayed. To the extent of any such assignment
in accordance with clause (i) or (ii) above, the assigning Lender shall be
relieved of its obligations with respect to its Commitments, Loans, Letters of
Credit or participations therein, other Obligations or rights under this
Agreement, or the portion thereof so assigned. The assignor or assignee to each
such assignment shall execute and deliver to Administrative Agent, for its
acceptance and recording
Credit and Guaranty Agreement
137

--------------------------------------------------------------------------------


in the Register, an Assignment Agreement, together with a processing and
recordation fee of $2,000 in respect of assignments other than assignments to or
from any Arranger (it being understood only one such fee shall be payable in the
case of concurrent assignments by a Lender to one or more Affiliates or Related
Funds), and in each case such forms, certificates or other evidence, if any,
with respect to tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to the Administrative Agent pursuant to
Section 2.20(g); provided, however, in the event that Administrative Agent, in
its sole discretion, determines that Term Loans may be settled through a
Settlement Service (defined below) pursuant to Section 10.6(d), only a written
or electronic confirmation of such assignment issued by a Settlement Service (a
“ Settlement Confirmation”) shall be delivered with respect to assignments
settled through the Settlement Service.
(d)             Mechanics. Administrative Agent has the right, but not the
obligation, to effectuate assignments of Term Loans via an electronic settlement
system acceptable to Administrative Agent as designated in writing from time to
time to the Lenders by Administrative Agent (the “Settlement Service”). At any
time when Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6. Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement Service.
Administrative Agent’s and Borrower’s consent shall be deemed to have been
granted to the extent required pursuant to Section 10.6(c) with respect to any
transfer effected through the Settlement Service. Assignments and assumptions of
Term Loans shall be effected by such manual execution until Administrative Agent
notifies Lenders of the Settlement Service as set forth herein. Assignments and
assumptions of Revolving Loans and Revolving Loan Commitments shall only be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement at all times. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.
Notwithstanding anything herein or in any Assignment Agreement to the contrary
and so long as no Potential Event of Default or Event of Default has occurred
and is continuing, payments in respect of the settlement of an assignment of any
Term Loan during periods when assignments may be settled through a Settlement
Service (but not any Revolving Loan or Revolving Loan Commitment) and with
respect to all unpaid interest and commitment fees if any, which have accrued on
such Term Loan, whether such interest and commitment fees accrued before or
after the applicable Assignment Effective Date, shall be made in the manner
provided for by the Settlement Service. Any and all fees payable to the
Settlement Service shall be paid by the assigning Lender and/or its assignee
which becomes a Lender hereunder and Administrative Agent shall have no
responsibility whatsoever for payment thereof.
(e)             Representations and Warranties of Assignee. Each Lender (other
than an Affiliate Lender), upon execution and delivery hereof or upon succeeding
to an interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the Assignment Effective Date that (i)
it is an Eligible Assignee; (ii) it has experience and expertise in the making
of or investing in commitments or loans such as the applicable Commitments or
Loans, as the case may be; and (iii) it will make or invest in, as the case may
be, its Commitments or Loans for its own account in the ordinary course and
without a view to distribution of such Commitments or Loans within the meaning
of the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this Section 10.6, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).
(f)              Effect of Assignment. Subject to the terms and conditions of
this Section 10.6, as of the “Assignment Effective Date” (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in the Loans and Commitments as reflected in the Register
Credit and Guaranty Agreement
138

--------------------------------------------------------------------------------


and shall thereafter be a party hereto and a “Lender” for all purposes hereof;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned to the assignee, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.
(g)             Participations.
  (i)           Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee (or, with the consent of Borrower, any
other Person) (other than Borrower, any of its Subsidiaries or any of its
Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation or rights under this Agreement.
  (ii)         The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the expiration of the Availability Period) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any
Potential Event of Default or Event of Default or of a mandatory reduction in
the Commitment shall not constitute a change in the terms of such participation,
and that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (C) release
all or substantially all of the Collateral under the Collateral Documents
(except as expressly provided in the Credit Documents) supporting the Loans
hereunder in which such participant is participating.
  (iii)        Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, and (y) a participant shall not be entitled to the benefits of
Section 2.20 unless it shall have complied with the requirements of Section 2.20
including, without limitation, Section 2.20(g); provided further that, except as
specifically set forth in clauses (x) and (y) of this
Credit and Guaranty Agreement
139

--------------------------------------------------------------------------------


sentence, nothing herein shall require any notice to Borrower or any other
Person in connection with the sale of any participation. To the extent permitted
by law, each participant also shall be entitled to the benefits of Section 10.4
as though it were a Lender, provided such participant agrees to be subject to
Section 2.17 as though it were a Lender.
(h)             Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 10.6 any
Lender may, without notice to or consent from the Administrative Agent or
Borrower, assign and/or pledge all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank or any central banking authority;
provided, that no Lender, as between Borrower and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further, that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.
(i)               Nevada Gaming Authorities. Notwithstanding anything to the
contrary in this Section 10.6, the rights of the Lenders to make assignments of,
and grant participations in, any or all of its Commitments or any Loan or Letter
of Credit made or issued by it, or any interest therein, herein or in any other
Obligations owed to any such Lender, shall be subject to the lawful orders of
the Nevada Gaming Commission, to the extent required by the Nevada Gaming Laws.
(j)               Assignments to Affiliate Lenders. Notwithstanding anything to
the contrary contained herein, any Lender may assign all or any portion of its
Term Loans hereunder to LVSC, any Credit Party, their respective Subsidiaries or
any Related Party (LVSC, such Credit Party, their respective Subsidiaries or
such Related Party, in such capacity, an “Affiliate Lender”; in no event shall
any Debt Fund Affiliate Lender be subject to the restrictions of this Section
10.6(j) (other than subclause (vi) hereof) or Section 10.6(k) applicable to
Affiliate Lenders except as provided in the proviso to Section 10.6(k) and in
the proviso to the definition of Debt Fund Affiliate Lender) pursuant to open
market purchases or pursuant to Dutch auction procedures open to all Lenders of
the relevant Class of Term Loans on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent; provided that:
  (i)           no Potential Event of Default or Event of Default has occurred
or is continuing or would result therefrom;
  (ii)         the assigning Lender and Affiliate Lender purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement substantially in the
form of Exhibit A-2 hereto (an “Affiliate Lender Assignment and Assumption”) in
lieu of an Assignment Agreement;
  (iii)        such assignment shall comply with the last proviso to the
definition of Eligible Assignee;
  (iv)        if such Affiliate Lender is LVSC, a Credit Party or a respective
Subsidiary thereof, such Affiliate Lender shall immediately and irrevocably
forgive, cancel and forever discharge the Term Loans purchased by and assigned
to it;
  (v)         Affiliate Lenders will be subject to the restrictions specified in
Section 10.6(k);
Credit and Guaranty Agreement
140

--------------------------------------------------------------------------------


  (vi)       Affiliate Lenders shall not purchase any Revolving Loans or
Revolving Commitments; and
  (vii)      Affiliate Lenders shall not use proceeds of Revolving Loans
hereunder to effect the purchase of Term Loans.
(k)             Notwithstanding anything to the contrary in this Agreement, no
Affiliate Lender shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present, (ii)
receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives or (iii) vote on matters
requiring a Requisite Lender vote, and the Term Loans held by Affiliate Lenders
shall be disregarded in determining (x) matters to be determined by Requisite
Lender vote or (y) matters submitted to Lenders for consideration that do not
require the consent of each Lender or each affected Lender or do not adversely
affect such Affiliate Lender in any material respect as compared to other
Lenders that are not Affiliated Lenders. For purposes of any amendment, waiver
or modification of any Credit Document or any plan of reorganization pursuant to
the Bankruptcy Code, that in either case does not require the consent of each
Lender or each affected Lender or does not adversely affect such Affiliate
Lender in any material respect as compared to other Lenders, Affiliate Lenders
will be deemed to have voted in the same proportion as the Lenders that are not
Affiliate Lenders voting on such matter; and each Affiliate Lender hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to the Bankruptcy Code is not deemed to have been so
voted, then such vote will be (x) deemed not to be in good faith and (y)
“designated” pursuant to Section 1126(e) of the Bankruptcy Code such that the
vote is not counted in determining whether the applicable class has accepted or
rejected such plan in accordance with Section 1126(c) of the Bankruptcy Code;
provided that for any Requisite Lender vote, Debt Fund Affiliate Lenders cannot,
in the aggregate, account for more than 49.9% of the amounts included in
determining whether the Requisite Lenders (whether consenting or not) have
consented to any amendment, waiver or other action.
(1)             In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Facility
Percentage; provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
10.7.        Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another
Credit and Guaranty Agreement
141

--------------------------------------------------------------------------------


covenant shall not avoid the occurrence of a Potential Event of Default or an
Event of Default if such action is taken or condition exists.
10.8.        Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
10.9.        No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedging Agreements. Any forbearance
or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
10.10.     Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Secured
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
10.11.     Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
10.12.     Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
Credit and Guaranty Agreement
142

--------------------------------------------------------------------------------


10.13.     Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
10.14.     APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
10.15.     CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
10.16.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE
Credit and Guaranty Agreement
143

--------------------------------------------------------------------------------


LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
10.17.     Confidentiality. Each Agent (which term shall for the purposes of
this Section 10.17 include each Arranger), and each Lender (which term shall for
the purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding Borrower, Sands Expo and their respective
Subsidiaries and their businesses identified as such by Borrower and obtained by
such Lender pursuant to the requirements hereof in accordance with such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by Borrower that, in any event, each Agent and each
Lender may make (i) disclosures of such information to Affiliates of such Lender
or Agent and to their respective partners, directors, officers, employees,
representatives, agents, advisors and trustees (and to other Persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17), (ii) disclosures of such information reasonably required by any bona
fide or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any pledgee referred to in Section 10.6(h) or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided, such assignees, transferees, participants, pledgees,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 10.17 or other provisions at least as restrictive as
this Section 10.17), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties received by it from any of the Agents or any Lender, and
(iv) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender and each Agent shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.
10.18.     Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall
Credit and Guaranty Agreement
144

--------------------------------------------------------------------------------


be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Borrower.
10.19.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
10.20.     Effectiveness. This Agreement shall become effective as provided in
the Amendment Agreement.
10.21.     Patriot Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act.
10.22.     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.23.     Gaming Authorities. Arrangers, Administrative Agent and each Lender
agree to cooperate with the Nevada Gaming Authorities or any other applicable
gaming authority in connection with the administration of their regulatory
jurisdiction over the Credit Parties, including to the extent not inconsistent
with the internal policies of such Lender or Issuing Bank and any applicable
legal or regulatory restrictions the provision of such documents or other
information as may be requested by any such Nevada Gaming Authority or other
gaming authority relating to Arrangers, Administrative Agent or any of the
Lenders, or Borrower or any of its Subsidiaries, or to the Credit Documents.
Notwithstanding any other provision of the Agreement, Borrower expressly
authorizes each Agent and Lender to cooperate with the Nevada Gaming Authorities
and such other gaming authorities as described above.
10.24.     Harrah’s Shared Garage Lease. Notwithstanding any other provision
hereof or in the Collateral Documents, the Credit Parties shall not be obligated
to grant the Lenders a leasehold mortgage covering their leasehold interest in,
to and under the Harrah’s Shared Garage Lease unless and until the landlord
thereunder consents to such a mortgage. Instead, Borrower shall, within sixty
(60) days (or such longer period as may be agreed to by the Administrative
Agent) after request therefor by the Administrative Agent, cause VCR to assign
its interest in, to and under the Harrah’s Shared Garage Lease to the Collateral
Agent or a third party designated by the Collateral Agent, in either case on
behalf of the Lenders, in which event the Collateral Agent or such third party,
as applicable, shall simultaneously sublease all of the real property covered by
the Harrah’s Shared Garage Lease back to VCR, all pursuant to documents
reasonably satisfactory to the Collateral Agent.
10.25.     Certain Matters Affecting Lenders.
(a)             If (i) any Nevada Gaming Authority or Pennsylvania Gaming
Authority shall determine that any Lender does not meet suitability standards
prescribed under the Nevada Gaming Laws or Pennsylvania Gaming Laws or (ii) any
other gaming authority with jurisdiction over the gaming business of Borrower
shall determine that any Lender does not meet its suitability standards (in any
such
Credit and Guaranty Agreement
145

--------------------------------------------------------------------------------


case, a “Former Lender”), the Administrative Agent or Borrower shall have the
right (but not the duty) to designate bank(s) or other financial institution(s)
(in each case, a “Substitute Lender”) which may be any Lender or Lenders that
agree to become a Substitute Lender and to assume the rights and obligations of
the Former Lender, subject to receipt by the Administrative Agent of evidence
that such Substitute Lender is an Eligible Assignee. The Substitute Lender shall
assume the rights and obligations of the Former Lender under this Agreement.
Borrower shall bear the costs and expenses of any Lender required by any Nevada
Gaming Authority, or any other gaming authority with jurisdiction over the
gaming business of Borrower, to file an application for a finding of suitability
in connection with the investigation of any application by Borrower for a
license to operate a gaming establishment or for any other approval required
from the gaming authority.
(b)             Notwithstanding the provisions of Section 10.25(a), if any
Lender becomes a Former Lender, and if the Administrative Agent or Borrower
fails to find a Substitute Lender pursuant to Section 10.25(a) within any time
period specified by the appropriate gaming authority for the withdrawal of a
Former Lender (the “Withdrawal Period”), Borrower may prepay in full the
outstanding principal amount of Loans made by such Former Lender, together with
accrued interest thereon to the earlier of (x) the date of payment or (y) the
last day of any Withdrawal Period.
10.26.      Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Closing Date with respect to the transactions hereunder and with
respect to the Loans and Letters of Credit outstanding under the Existing Credit
Agreement as of the Closing Date. The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Credit Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Obligations under the Existing Credit Agreement and the other
Credit Documents as in effect prior to the Closing Date, (b) such Obligations
are in all respects continuing with only the terms being modified as provided in
this Agreement and the other Credit Documents, (c) the liens and security
interests in favor of the Collateral Agent for the benefit of the Secured
Parties securing payment of such Obligations are in all respects continuing and
in full force and effect with respect to all Obligations and (d) all references
in the other Credit Documents to the Existing Credit Agreement shall be deemed
to refer without further amendment to this Agreement.
10.27.     No Fiduciary Duties. In connection with all aspects of each
transaction contemplated hereby, each Credit Party acknowledges and agrees that:
(a) the extensions of credit provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties, on the
one hand, and the Agents and the Lenders, on the other hand, and the Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, each Agent and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any of the
Credit Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other person; (c) none of the Agents or any Lender has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of any
Credit Party with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether any Agent or any Lender has advised or is currently advising any Credit
Party or their respective Affiliates on other matters) and none of the Agents or
any Lender has any obligation to any Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; (d)
the Agents, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their respective
Credit and Guaranty Agreement
146

--------------------------------------------------------------------------------


Affiliates, and none of the Agents or any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Agents and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they deemed appropriate. The Credit Parties and their respective Affiliates each
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Agents and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with the
transactions contemplated by this Agreement.
10.28.     Acknowledgement and consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)              the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)             the effects of any Bail-in Action on any such liability,
including, if applicable:
  (i)           a reduction in full or in part or cancellation of any such
liability;
  (ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
  (iii)        the variation of the terms of such liability  in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
Credit and Guaranty Agreement
147

--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




[remainder of page intentionally left blank]





 
Credit and Guaranty Agreement
 
148



--------------------------------------------------------------------------------